



 

--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
September 13, 2016
among
HERMAN MILLER, INC.,
THE SUBSIDIARY BORROWERS PARTY HERETO,
THE LENDERS PARTY HERETO,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
and
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent
WELLS FARGO SECURITIES, LLC,
and
J.P. MORGAN SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners,
and
WELLS FARGO SECURITIES, LLC,
as Left Lead Arranger and Left Lead Bookrunner




1

--------------------------------------------------------------------------------






TABLE OF CONTENTS
SECTION    HEADING    PAGE
ARTICLE I
DEFINITIONS    1

Section 1.01.
Defined Terms    1

Section 1.02.
Classification of Loans and Borrowings    28

Section 1.03.
Terms Generally    28

Section 1.04.
Accounting Terms; GAAP; Pro Forma Treatment    29

Section 1.05.
Foreign Currency Calculations    30

Section 1.06.
Redenomination of Certain Foreign Currencies    30

ARTICLE II
THE CREDITS    31

Section 2.01.
Commitments    31

Section 2.02.
Loans and Borrowings    31

Section 2.03.
Requests for Revolving Borrowings    32

Section 2.04.
[Reserved]    33

Section 2.05.
Swingline Loans    34

Section 2.06.
Letters of Credit    35

Section 2.07.
Funding of Borrowings    41

Section 2.08.
Interest Elections    41

Section 2.09.
Termination and Reduction of Commitments    43

Section 2.10.
Repayment of Loans; Evidence of Debt    43

Section 2.11.
Prepayment of Loans    44

Section 2.12.
Fees    45



-i-

--------------------------------------------------------------------------------





Section 2.13.
Interest    47

Section 2.14.
Alternate Rate of Interest    48

Section 2.15.
Increased Costs    48

Section 2.16.
Break Funding Payments    50

Section 2.17.
Taxes    51

Section 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs    54

Section 2.19.
Mitigation Obligations; Replacement of Lenders    57

Section 2.20.
Subsidiary Borrowers    58

Section 2.21.
Additional Reserve Costs    58

Section 2.22.
Ancillary Facilities    59

Section 2.23.
Optional Increase    61

Section 2.24.
Defaulting Lenders    64

Section 2.25.
U.S. Borrower Guaranty    68

ARTICLE III
REPRESENTATIONS AND WARRANTIES    68

Section 3.01.
Organization; Powers    68

Section 3.02.
Authorization; Enforceability    6

Section 3.03.
Governmental Approvals; No Confli8cts    69

Section 3.04.
Financial Condition; No Material Adverse Change    69

Section 3.05.
Properties    69

Section 3.06.
Litigation and Environmental Matters    69

Section 3.07.
Compliance with Requirements of Law and Contractual Obligations    70

Section 3.08.
Investment Company Status    70



-ii-

--------------------------------------------------------------------------------





Section 3.09.
Taxes    70

Section 3.10.
ERISA    70

Section 3.11.
Disclosure    70

Section 3.12.
Use of Advances    71

Section 3.13.
Labor Matters    71

Section 3.14.
Foreign Assets Control, Etc.    71

Section 3.15.
Solvency    72

Section 3.16.
Insurance    72

ARTICLE IV
CONDITIONS    72

Section 4.01.
Restatement Effective Date    72

Section 4.02.
Each Credit Event    74

Section 4.03.
Credit Events Relating to Subsidiary Borrowers    74

ARTICLE V
AFFIRMATIVE COVENANTS    75

Section 5.01.
Financial Statements and Other Information    75

Section 5.02.
Notices of Material Events    76

Section 5.03.
Existence; Conduct of Business    77

Section 5.04.
Payment of Obligations    77

Section 5.05.
Maintenance of Properties; Insurance    77

Section 5.06.
Books and Records; Inspection Rights    77

Section 5.07.
Compliance    78

Section 5.08.
Use of Proceeds and Letters of Credit    78



-iii-

--------------------------------------------------------------------------------





Section 5.09.
Additional Covenants    78

ARTICLE VI
NEGATIVE COVENANTS    78

Section 6.01.
Subsidiary Indebtedness    79

Section 6.02.
Liens    79

Section 6.03.
Fundamental Changes    80

Section 6.04.
Investments, Loans, Advances and Acquisitions    81

Section 6.05.
Swap Agreements    82

Section 6.06.
Restricted Payments    82

Section 6.07.
Transactions with Affiliates    82

Section 6.08.
Restrictive Agreements    83

Section 6.09.
Disposition of Assets; Etc    83

Section 6.10.
Change in Business    84

Section 6.11.
Leverage Ratio    84

Section 6.12.
Interest Coverage Ratio    84

Section 6.13.
Debt Prepayments    84

Section 6.14.
Sanctions Laws and Regulations    85

ARTICLE VII
EVENTS OF DEFAULT    85

Section 7.01.
Events of Default    85

ARTICLE VIII
THE AGENTS    88

Section 8.01.
Appointment, Powers and Immunities    88

Section 8.02.
Reliance by the Administrative Agent    89



-iv-

--------------------------------------------------------------------------------





Section 8.03.
Defaults    89

Section 8.04.
Indemnification    90

Section 8.05.
Non‑Reliance    90

Section 8.06.
Resignation of the Administrative Agent    91

Section 8.07.
Performance of Conditions    91

Section 8.08.
The Administrative Agent in its Individual Capacity; Other Relationships    92

Section 8.09.
Administrative Agent May File Proofs of Claim    92

Section 8.10.
Designation of Affiliates for Foreign Currency Loans    93

ARTICLE IX
MISCELLANEOUS    93

Section 9.01.
Notices    93

Section 9.02.
Waivers; Amendments    95

Section 9.03.
Expenses; Indemnity; Damage Waiver    96

Section 9.04.
Successors and Assigns    100

Section 9.05.
Survival    104

Section 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution    104

Section 9.07.
Severability    105

Section 9.08.
Right of Setoff    105

Section 9.09.
Governing Law; Jurisdiction; Consent to Service of Process    106

Section 9.10.
Waiver of Jury Trial    106

Section 9.11.
Headings    107

Section 9.12.
Confidentiality    107

Section 9.13.
Interest Rate Limitation    108



-v-

--------------------------------------------------------------------------------





Section 9.14.
USA PATRIOT Act    108

Section 9.15.
Conversion of Currencies    108

Section 9.16.
Waivers and Agreements    108

Section 9.17.
Clarification    111

ARTICLE X
COLLECTION ALLOCATION MECHANISM    113

Section 10.01.
Implementation of CAM    113

Section 10.02.
Letters of Credit    113



SCHEDULES:
SCHEDULE 2.01
—    Commitments

SCHEDULE 2.06
—    Existing Letters of Credit

SCHEDULE 3.06
—    Disclosed Matters

SCHEDULE 3.16
—    Insurance

SCHEDULE 6.01
—    Existing Subsidiaries Indebtedness

SCHEDULE 6.02
—    Existing Liens

SCHEDULE 6.08
—    Existing Restrictions

EXHIBITS:
EXHIBIT A
—    Form of Assignment and Assumption

EXHIBIT B
—    Subsidiary Borrower Agreement

EXHIBIT C
—    Subsidiary Borrower Termination

EXHIBIT D-1
—    U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes)

EXHIBIT D-2
—    U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)

EXHIBIT D-3
—    U.S. Tax Certificate (For Non-U.S. Participants that are not Partnerships
for U.S. Federal Income Tax Purposes)

EXHIBIT D-4
—    U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships for
U.S. Federal Income Tax Purposes)

EXHIBIT E
—    U.S. Borrower Guaranty

EXHIBIT F
—    Mandatory Cost Rate

EXHIBIT G
—    Form of Opinion of Subsidiary Borrower’s Counsel for Domestic Subsidiaries







-vi-

--------------------------------------------------------------------------------






This Fourth Amended and Restated Credit Agreement (this “Agreement”), dated as
of September 13, 2016, is among Herman Miller, Inc., the Subsidiary Borrowers
party hereto, the Lenders party hereto and Wells Fargo Bank, National
Association, as Administrative Agent.
Recitals
A.    The U.S. Borrower, the Administrative Agent and the Lenders previously
entered into that certain Third Amended and Restated Credit Agreement dated as
of July 21, 2014 (as it existed immediately prior to the effectiveness of this
Agreement, the “Existing Agreement”);
B.    The U.S. Borrower has requested that the Lenders consent to amend and
restate the Existing Agreement to provide for certain changes to the terms and
provisions therein;
C.    As a result of such request, the parties wish to amend and restate the
Existing Agreement.
Now, Therefore, in consideration of the above Recitals and the mutual covenants
contained herein, the parties hereby agree that this Agreement amends and
restates the Existing Agreement in its entirety, effective as of the Restatement
Effective Date, as follows:
ARTICLE I
DEFINITIONS
Section 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquired Portion” has the meaning assigned to such term in Section 2.23(f).
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the U.S. Borrower
or any of its Subsidiaries (a) acquires any going business or all or
substantially all of the assets of any firm, corporation or limited liability
company, or division thereof, whether through purchase of assets, merger or
otherwise or (b) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the Equity Interests of a Person.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means Wells Fargo, in its capacity as administrative
agent for the Lenders hereunder, and any successor Administrative Agent
appointed pursuant to Section 8.06.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance” means any Loan or any Letter of Credit.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agents” means the Administrative Agent and the Syndication Agent.





--------------------------------------------------------------------------------





“Aggregate Ancillary Commitments” means, at any time, the aggregate amount of
the Ancillary Commitments of all Lenders at such time.
“Aggregate Ancillary Facility Exposure” means, at any time, the aggregate amount
of the Ancillary Facility Exposures of all Lenders at such time.
“Aggregate Commitments” means, at any time, the aggregate amount of the
Commitments of all Lenders at such time.
“Aggregate Revolving Credit Exposure” means, at any time, the aggregate amount
of the Revolving Credit Exposures of all Lenders at such time.
“Aggregate Total Exposure” means, at any time, the sum of the Aggregate
Revolving Credit Exposure and the Aggregate Ancillary Facility Exposure at such
time.
“Agreement Currency” has the meaning assigned to such term in Section 9.15(b).
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus one and one‑half percent (1.50%) and
(c) One‑Month LIBO Rate in effect on such day plus the difference between the
Applicable Margin for any ABR Loan on such day and the Applicable Margin for any
Eurocurrency Loan on such day.
“Ancillary Commitment” means, with respect to any Ancillary Lender and Ancillary
Facility, the maximum amount that such Ancillary Lender has agreed to make
available from time to time during the Availability Period under such Ancillary
Facility created pursuant to Section 2.22 by such Ancillary Lender; provided
that at no time shall (a) all Ancillary Commitments of such Ancillary Lender and
the Revolving Credit Exposure of such Ancillary Lender exceed (b) the Commitment
of such Ancillary Lender.
“Ancillary Facility” means any facility made available for a Subsidiary Borrower
by a Lender pursuant to Section 2.22.
“Ancillary Facility Document” means, with respect to any Ancillary Facility, the
agreements between the applicable Subsidiary Borrower and the Ancillary
Lender(s) thereunder providing such Ancillary Facility.
“Ancillary Facility Exposure” means, with respect to any Lender at any time, the
Dollar Equivalent of the outstanding principal amount of such Lender’s Ancillary
Loans at such time.
“Ancillary Facility Termination Date” has the meaning assigned to such term in
Section 2.22(e)(i).
“Ancillary Lender” means, with respect to any Ancillary Facility, the Lender
that has made such Ancillary Facility available under Section 2.22.
“Ancillary Loan” means, at any time, a loan under an Ancillary Facility in
respect of which the applicable Ancillary Lender has advanced funds to the
Subsidiary Borrower thereunder.
“Anti‑Terrorism Law” means each of: (a) the Executive Order; (b) the Patriot
Act; (c) the Money Laundering Control Act of 1986, 18 U.S.C. Sect. 1956; (d) the
Trading with the Enemy Act of the United States, 50 U.S.C. App. §§ 1 et seq.;
and (e) any other governmental rule now or hereafter enacted to monitor, deter
or otherwise prevent terrorism or the funding or support of terrorism.
“Applicable Agent” means (a) with respect to a Loan or Borrowing denominated in
Dollars or with respect to any payment that does not relate to any Loan or
Borrowing, the Administrative Agent, and (b) with respect to a Loan or Borrowing
denominated in a Foreign Currency, the Administrative Agent or an Affiliate
thereof designated pursuant to Section 8.10.


-2-



--------------------------------------------------------------------------------





“Applicable Creditor” has the meaning assigned to such term in Section 9.15(b).
“Applicable Adjusted Percentage” means, with respect to any Lender, the
percentage of (a) the Aggregate Commitments minus the Aggregate Ancillary
Commitments, represented by (b) such Lender’s Commitment minus such Lender’s
Ancillary Commitments. If the Commitments have terminated or expired, the
Applicable Adjusted Percentage shall be determined based upon the Commitments
and Ancillary Commitments most recently in effect, giving effect to any
assignments.
“Applicable Margin” means, for any day, with respect to any ABR Loan,
Eurocurrency Loan, Swingline Loan bearing interest at the One‑Month LIBO Rate or
with respect to the facility fees payable hereunder, as the case may be, the
applicable rate per annum set forth below based upon the Leverage Ratio as of
the most recent Determination Date:
Level
Leverage Ratio
ABR Spread
Eurocurrency or
One‑Month LIBO Spread
Facility Fee Rate
1
< 1.50 to 1.00
0.00%
0.85%
0.15%
2
≥ 1.50 to 1.00
< 2.00 to 1.00
0.00%
0.95%
0.175%
3
≥ 2.00 to 1.00
< 2.50 to 1.00
0.05%
1.05%
0.20%
4
≥ 2.50 to 1.00
< 3.00 to 1.00
0.25%
1.25%
0.225%
5
≥ 3.00 to 1.00
0.50%
1.50%
0.25%

The Applicable Margin shall be determined in accordance with the foregoing table
based on the Leverage Ratio as of each Determination Date, as calculated for the
four most recently ended consecutive fiscal quarters of the U.S. Borrower;
provided, however, that during the Step‑Up Period, the Applicable Margin with
respect to any Loan shall be 0.75% higher than the rate set forth in the
foregoing table. Adjustments, if any, to the Applicable Margin shall be
effective five Business Days after the Administrative Agent actually receives
the applicable financials required to be provided by the U.S. Borrower under
Section 5.01(a) or (b) and the certificate required under Section 5.01(c). If
the U.S. Borrower fails to deliver the financials to the Administrative Agent at
the time required hereunder, then the Applicable Margin shall be set at Level 5
until five Business Days after such financials are so delivered. Notwithstanding
anything herein to the contrary, the Applicable Margin shall be set at Level 1
as of the Restatement Effective Date hereof and shall be adjusted for the first
time based on the Leverage Ratio as of the first full fiscal quarter ending
after the Restatement Effective Date. For the avoidance of doubt, the Applicable
Margin as in effect under the Existing Agreement immediately prior to the
Restatement Effective Date shall be applicable to all interest and facility fees
accruing prior to the Restatement Effective Date.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
“Approved Fund” has the meaning assigned to such term in Section 9.04.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Available Unused Commitment” means, with respect to a Lender at any time, an
amount equal to the amount by which (a) the Commitment of such Lender at such
time exceeds (b) the sum of (i) the Revolving Credit Exposure of such Lender at
such time and (ii) the Ancillary Commitments (if any) of such Lender at such
time.
“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.


-3-



--------------------------------------------------------------------------------





“Bail‑In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail‑In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Directors” means: (a) with respect to a corporation, the board of
directors of the corporation or such directors or committee serving a similar
function; (b) with respect to a limited liability company, the board of managers
of the company or such managers or committee serving a similar function;
(c) with respect to a partnership, the board of directors of the general partner
of the partnership; and (d) with respect to any other Person, the managers,
directors, trustees, board or committee of such Person or its owners serving a
similar function.
“Borrowers” means the U.S. Borrower and the Subsidiary Borrowers.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) Ancillary Loans of the same Type, made,
converted or continued on the same date and made with respect to the same
Ancillary Facility or (c) a Swingline Loan.
“Borrowing Minimum” means (a) in the case of a Revolving Borrowing denominated
in Dollars, $3,000,000, (b) in the case of a Revolving Borrowing denominated in
a Foreign Currency, the smallest amount of such Foreign Currency that is a
multiple of 1,000,000 units of such Foreign Currency and has a Dollar Equivalent
in excess of $3,000,000, (c) in the case of an Ancillary Borrowing, such amount
agreed upon in the relevant Ancillary Facility Document, (d) in the case of a
Swingline Borrowing denominated in Dollars, $500,000 or such other amount agreed
to by the Swingline Lender, and (e) in the case of a Swingline Borrowing
denominated in a Foreign Currency, the smallest amount of such Foreign Currency
that is a multiple of 100,000 units of such Foreign Currency and has a Dollar
Equivalent in excess of $500,000 or such other amount agreed to by the Swingline
Lender.
“Borrowing Multiple” means (a) in the case of a Revolving Borrowing denominated
in Dollars, $500,000, (b) in the case of a Revolving Borrowing denominated in a
Foreign Currency, 500,000 units of such Foreign Currency, (c) in the case of an
Ancillary Borrowing, such amount agreed upon in the relevant Ancillary Facility
Document, (d) in the case of a Swingline Borrowing denominated in Dollars,
$100,000 or such other amount agreed to by the Swingline Lender, and (e) in the
case of a Swingline Borrowing denominated in a Foreign Currency, 100,000 units
of such Foreign Currency or such other amount agreed to by the Swingline Lender.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the currency in which such Eurocurrency Loan is
denominated in the London interbank market.
“CAM” means the mechanism for the allocation and exchange of interests in the
Loans and participations in Letters of Credit and collections thereunder
established under Article X.
“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Section 10.01.
“CAM Exchange Date” means the first date after the Restatement Effective Date on
which there shall occur (a) any event described in paragraph (h) or (i) of
Section 7.01 with respect to any Borrower or (b) an acceleration of Advances
pursuant to Article VII.


-4-



--------------------------------------------------------------------------------





“CAM Percentage” means, as to each Lender, the Applicable Percentage calculated
immediately prior to the CAM Exchange Date.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for its own benefit and for the benefit of the Issuing
Bank, the Swingline Lender and/or the Lenders, as applicable, as collateral
subject to a first priority, perfected security interest securing the
Obligations or the obligations of a Defaulting Lender, as applicable, cash or
deposit account balances in an amount equal to the LC Exposure, the obligations
of the Lenders to fund participations in respect of Swing Loans, and/or
obligations of a Defaulting Lender, as applicable, pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent, the
Issuing Bank and/or the Swingline Lender, as applicable (which documents are
hereby consented to by the Lenders). Derivatives of such term shall have a
corresponding meaning.
“Change in Control” means (a) the membership of the U.S. Borrower’s Board of
Directors changes by more than 50% during any 12‑month period, or the number of
members on the U.S. Borrower’s Board of Directors either increases or decreases
by more than 50% during any 12‑month period, (b) any person or group or persons
(within the meaning of Section 13(d) of the Exchange Act, as amended) shall
obtain ownership or control in one or more series of transactions of more than
33% of the common Equity Interests or 33% of the voting power of the Equity
Interests of the U.S. Borrower entitled to vote in the election of members of
the Board of Directors of the U.S. Borrower, or (c) there shall have occurred
under any credit agreement, indenture or other instrument evidencing any
Indebtedness in excess of $10,000,000 any “change in control” or similar term
(as defined in such credit agreement, indenture or other evidence of
Indebtedness) obligating, or permitting the holders of such Indebtedness to
obligate, the U.S. Borrower or any of its Subsidiaries to repurchase, redeem or
repay all or any part of the Indebtedness or Equity Interests provided for
therein.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be reduced from time to time pursuant to Section 2.09 or 9.04.
The amount of each Lender’s Commitment as of the Restatement Effective Date is
set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable. The
aggregate amount of the Lenders’ Commitments as of the Restatement Effective
Date is $400,000,000.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


-5-



--------------------------------------------------------------------------------





“Consolidated EBITDA” means, with reference to any period, the net income (or
loss) of the U.S. Borrower and its Subsidiaries for such period, plus, to the
extent deducted from revenues in determining such net income, (a) Consolidated
Interest Expense, (b) expense for income taxes paid or accrued,
(c) depreciation, (d) amortization, (e) other non‑cash expenses, including
non‑cash, share‑based compensation deducted from net income in accordance with
SFAS 123(R), (f) non‑recurring costs or expenses incurred in connection with a
restructuring or permitted merger or acquisition (in each case, with the written
consent of the Administrative Agent, which shall not be unreasonably withheld)
and (g) extraordinary non‑cash losses incurred other than in the ordinary course
of business, minus, to the extent included in such net income, (x) extraordinary
gains realized other than in the ordinary course of business and (y) non‑cash
charges or gains related to the U.S. Borrower’s pension plan(s) with respect to
(i) actuarial gains and losses (including the effects of changes in assumptions)
to the extent recognized for purposes of net pension costs under ASC Topic 715
or (ii) as a result of an accounting for settlement or curtailment, in each
case, in accordance with ASC Topic 715‑30‑35, all as determined in accordance
with GAAP and calculated for the U.S. Borrower and its Subsidiaries on a
consolidated basis.
“Consolidated Indebtedness” means at any time the Indebtedness of the
U.S. Borrower and its Subsidiaries calculated on a consolidated basis.
“Consolidated Interest Expense” means, with reference to any period, the
Interest Expense of the U.S. Borrower and its Subsidiaries calculated on a
consolidated basis for such period.
“Consolidated Total Assets” means, as of any date, the total assets of the
U.S. Borrower and the consolidated Subsidiaries, determined in accordance with
GAAP, as set forth on the consolidated balance sheet of the U.S. Borrower as of
such date.
“Contractual Obligation” means, as to any Person, any material provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Decreasing Lender” has the meaning assigned to such term in Section 2.23(f).
“Debtor Relief Law” means the Bankruptcy Code of the United States of America
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means, subject to Section 2.24(b), any Lender that (a) has
failed to (i) fund all or any portion of the Loans, participations in LC
Exposure or participations in Swingline Loans required to be funded by it
hereunder within two Business Days of the date such Loans or participations were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the U.S. Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Issuing Bank, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified any Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the U.S. Borrower, to confirm in writing to the
Administrative Agent and the U.S. Borrower that it will comply with its
prospective funding obligations hereunder (provided that such


-6-



--------------------------------------------------------------------------------





Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the U.S.
Borrower), (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the FDIC or
any other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-in Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender, or (e) is an Ancillary Lender and refuses to extend credit under an
Ancillary Facility other than a refusal in accordance with the terms of the
applicable Ancillary Facility Document and the terms hereof. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (e) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.24(b)) upon delivery of written notice of such
determination to the U.S. Borrower, the Issuing Bank, the Swingline Lender and
each Lender.
“Departing Lender” means each Lender under, and as defined in, the Existing
Agreement on the Restatement Effective Date prior to giving effect hereto that
is not a Lender hereunder on the Restatement Effective Date, after giving effect
hereto.
“Designated Person” means any Person who (a) is named on the list of Specially
Designated Nationals or Blocked Persons maintained by the U.S. Department of the
Treasury’s Office of Foreign Assets Control and/or any other similar lists
maintained by the U.S. Department of State, U.S. Department of the Treasury’s
Office of Foreign Assets Control, the United Nations Security Council, the
European Union, Her Majesty’s Treasury or other relevant sanctions authority,
pursuant to authorizing statute, executive order or regulation, (b) (i) is a
Person whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of the Executive Order or any related legislation or any
other similar executive order(s) or (ii) engages in any dealings or transactions
prohibited by Section 2 of the Executive Order or is otherwise associated with
any such Person in any manner violative of Section 2 of the Executive Order, or
(c) (i) is an agency of the government of a country, (ii) an organization
controlled by a country, or (iii) a Person located, organized or resident in a
country or territory that is, or whose government is (x) the subject or target
of any Sanctions Laws and Regulations or (y) subject to a sanctions program
identified on a list maintained by the U.S. Department of State, U.S. Department
of the Treasury’s Office of Foreign Assets Control, the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority (including, without limitation, Crimea, Cuba, Iran, North Korea, Sudan
and Syria) or as otherwise published from time to time, as such program may be
applicable to such agency, organization or Person (in the case of each of
clauses (x) and (y), including, without limitation, Crimea, Cuba, Iran, North
Korea, Sudan and Syria).
“Determination Date” means (a) for purposes of the definition of “Applicable
Margin,” the last day of any fiscal quarter of the Borrower, (b) for purposes of
Section 6.03(b)(iii) with respect to any acquisition, the date such acquisition
closes, (c) for purposes of Section 6.04(d) with respect to any investment, loan
or advance, the date such investment, loan or advance is made, (d) for purposes
of Section 6.06(c)(ii) with respect to any Restricted Payment, the date such
Restricted Payment is made and (e) for purposes of Section 6.13(b) with respect
to any Senior Notes Prepayment, the date on which such Senior Notes Prepayment
is made.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part.
“Dollars” or “$” refers to lawful money of the United States of America.
“Dollar Equivalent” means, on any date of determination (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
Foreign Currency, the equivalent in Dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Foreign Currency at the time in effect under the provisions of
such Section.


-7-



--------------------------------------------------------------------------------





“Dollar Letter of Credit” means any Letter of Credit denominated in Dollars.
“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) any
Person that is (or will be) engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of business to the extent such Person is administered or managed by:
(i) a Lender; (ii) an Affiliate of a Lender; or (iii) a Person or an Affiliate
of a Person that administers or manages a Lender; and (d) any other Person
approved by the Administrative Agent, the Swingline Lender and the Issuing Bank;
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include any Borrower, any Affiliate or Subsidiary of any Borrower or any natural
person.
“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the euro in one or more member
states of the European Union.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the U.S. Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the U.S. Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived (or, for
years in which funding requirements are governed by the PPA, any failure to
satisfy the applicable minimum funding standards under Section 412(a)(2) of the
Code or Section 302(a)(2) of ERISA, whether or not waived); (c) the filing
pursuant to Section 412


-8-



--------------------------------------------------------------------------------





(d) of the Code or Section 303 of ERISA (or, for years in which the PPA applies
to any Plan, Section 412(c) of the Code or Section 302(c) of ERISA) of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the U.S. Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the U.S. Borrower or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by the U.S. Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (g) the receipt by the U.S. Borrower or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from the U.S. Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” or “€” means the single currency of the European Union as constituted by
the treaty establishing the European Community being the Treaty of Rome, as
amended from time to time and as referred to in the EMU Legislation.
“Eurocurrency,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Act” means the Securities Exchange Act of 1934.
“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into Dollars at the time of determination on such day on the Reuters
WRLD Page for such currency. In the event that such rate does not appear on any
Reuters WRLD Page, the Exchange Rate shall be determined by reference to such
other publicly available service for displaying exchange rates as may be agreed
upon by the Administrative Agent and the Borrowers, or, in the absence of such
an agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Administrative Agent shall elect after
determining that such rates shall be the basis for determining the Exchange
Rate, on such date for the purchase of Dollars for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
“Exchange Rate Date” means, if on such date any outstanding Loan is (or any Loan
that has been requested at such time would be) denominated in a currency other
than Dollars, each of:
(a)    the last Business Day of each calendar month,
(b)    if an Event of Default has occurred and is continuing, the CAM Exchange
Date and any other Business Day designated as an Exchange Rate Date by the
Administrative Agent in its sole discretion, and
(c)    each date (with such date to be reasonably determined by the
Administrative Agent) that is on or about the date of (i) a Borrowing Request or
an Interest Election Request with respect to any Revolving Borrowing or
(ii) each request for the issuance, amendment, renewal or extension of any
Ancillary Loan, Letter of Credit or Swingline Loan.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding


-9-



--------------------------------------------------------------------------------





Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the U.S. Borrower
under Section 2.19(b)) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 2.17, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.17(f) and (d) any United States federal withholding Taxes imposed
under FATCA.
“Executive Order” means Executive Order No. 13224 on Terrorist Financings: ‑
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
To Commit, or Support Terrorism issued on 23rd September, 2001, as amended by
Order No. 13268 and as further amended after the date hereof.
“Existing Agreement” has the meaning assigned to such term in the Recitals.
“Existing Letters of Credit” has the meaning assigned to such term in
Section 2.06(m).
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.
“FCPA” has the meaning assigned to such term in Section 3.14(b).
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Fee Letter” means, collectively, (a) the letter agreement dated as of August
18, 2016, among the U.S. Borrower, Wells Fargo and Wells Fargo Securities, LLC
regarding certain fees payable by the U.S. Borrower to Wells Fargo and Wells
Fargo Securities, LLC as expressly indicated therein, (b) the letter agreement
dated as of August 18, 2016, between the U.S. Borrower and JP Morgan regarding
certain fees payable by the U.S. Borrower to JP Morgan as expressly indicated
therein and (c) any other fee letter executed after the Restatement Effective
Date by the U.S. Borrower or any of its Subsidiaries and Wells Fargo, Wells
Fargo Securities, LLC or JP Morgan in connection with this Agreement.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the U.S. Borrower.
“Foreign Currency” means (a) with respect to an Ancillary Facility, any currency
acceptable to the Administrative Agent that is freely available, freely
transferable and freely convertible into Dollars and in which dealings in
deposits are carried on in the London interbank market, and (b) otherwise,
Euros, Sterling and any other currency acceptable to the Administrative Agent
and the Lenders that is freely available, freely transferable and freely
convertible into Dollars and in which dealings in deposits are carried on in the
London interbank market.
“Foreign Currency Letter of Credit” means any Letter of Credit denominated in a
Foreign Currency.


-10-



--------------------------------------------------------------------------------





“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the U.S. Borrower is located. For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Applicable Adjusted
Percentage of the total LC Exposure, other than LC Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Adjusted
Percentage of the total Swingline Exposure, other than Swingline Exposure as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America or
any other nation or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit, bank guarantee or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Increase Effective Date” has the meaning assigned to such term in
Section 2.23(d).
“Increasing Lender” has the meaning assigned to such term in Section 2.23(a).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding (i) current accounts
payable incurred in the ordinary course of business and (ii) commencing January
3, 2018, and at all times thereafter, Supply Chain Accounts Payable incurred in
the ordinary course of business, regardless of whether such current accounts
payable or Supply Chain Accounts Payable are required to be classified as debt
under GAAP or any other accounting rules or standards from time to time
applicable to a Borrower), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such


-11-



--------------------------------------------------------------------------------





Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit, letters of guaranty and bank
guarantees, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (k) all Off‑Balance Sheet Liabilities of such
Person, (l) all obligations under any Disqualified Stock of such Person and
(m) the Net Mark‑to‑Market Exposure of such Person under Swap Agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Indebtedness of any Person shall not include (i) leases under which such Person
is lessee that are true operating leases or (ii) such Person’s obligations under
performance bonds.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Interest Coverage Ratio” means, as of the end of any fiscal quarter of the
U.S. Borrower, the ratio of Consolidated EBITDA to Consolidated Interest
Expense, as calculated for the four consecutive fiscal quarters of the
U.S. Borrower then ending.
“Interest Election Request” means a request by the U.S. Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.
“Interest Expense” means, with respect to any person for any period, the sum of
(a) gross interest expense of such person for such period on a consolidated
basis, including (i) the amortization of debt discounts, (ii) the amortization
of all fees (including fees with respect to Swap Agreements) payable in
connection with the incurrence of Indebtedness to the extent included in
interest expense, (iii) the portion of any payments or accruals with respect to
Capital Lease Obligations allocable to interest expense and (iv) commissions,
discounts, yield and other fees and charges incurred in connection with the
asset securitization or similar transaction which are payable to any person
other than the U.S. Borrower or a Wholly‑Owned Subsidiary and (b) capitalized
interest of such person. For purposes of the foregoing, gross interest expense
shall be determined after giving effect to any net payments made or received by
the U.S. Borrower and the Subsidiaries with respect to Swap Agreements.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the last day of each month.
“Interest Period” means, with respect to any Eurocurrency Revolving Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, with the consent of each relevant Lender, such other period
requested by a Borrower) thereafter, as a Borrower may elect; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Borrowing only, such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (ii) any Interest Period pertaining
to a Eurocurrency Borrowing that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means any of the following, in its capacity as an issuer of one
or more Letters of Credit hereunder: (a) Wells Fargo, (b) any Affiliate of Wells
Fargo, (c) any issuer of Existing Letters of Credit deemed issued hereunder,
(d) any other Lender or an Affiliate of such Lender, to the extent the
Administrative Agent has acknowledged such other Lender or Affiliate in writing,
following the Administrative Agent’s receipt of written notice from the U.S.
Borrower (such acknowledgment not to be unreasonably


-12-



--------------------------------------------------------------------------------





withheld or delayed), and (e) any successors in such capacity as provided in
Section 2.06(i). For the avoidance of doubt, the term “Issuing Bank” shall
include any and all such Issuing Banks with respect to Letters of Credit issued
by such Issuing Banks.
“Joint Bookrunners” means each of Wells Fargo Securities, LLC and JP Morgan, in
its capacity as a joint bookrunner. Except as expressly set forth in clause
(y) of Section 9.02(b) and in Section 9.03, the capacity of each Joint
Bookrunner is titular in nature, and no Joint Bookrunner shall have any special
rights or obligations over those of a Lender by reason thereof.
“Joint Lead Arranger” means each of Wells Fargo Securities, LLC and JP Morgan,
in its capacity as a joint lead arranger. Except as expressly set forth in
clause (y) of Section 9.02(b) and in Section 9.03, the capacity of each Joint
Lead Arranger is titular in nature, and no Joint Lead Arranger shall have any
special rights or obligations over those of a Lender by reason thereof.
“JP Morgan” means JPMorgan Chase Bank, N.A., a national banking association, and
its successors.
“Judgment Currency” has the meaning assigned to such term in Section 9.15(b).
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the Dollar Equivalent of the aggregate amount of all LC Disbursements that
have not yet been reimbursed by or on behalf of the U.S. Borrower at such time.
The LC Exposure of any Lender at any time shall be its Applicable Adjusted
Percentage of the total LC Exposure at such time.
“LC Risk Participation” means, with respect to any Lender and any Letter of
Credit as of any date of determination, the sum of (a) such Lender’s Applicable
Adjusted Percentage of the LC Exposure attributable to such Letter of Credit
outstanding at such time plus (b) the aggregate amount of all Defaulting
Lenders’ Applicable Adjusted Percentage of the LC Exposure attributable to such
Letter of Credit outstanding at such time that have been reallocated to such
Lender pursuant to Section 2.24(a)(iv).
“Left Lead Arranger” means Wells Fargo Securities, LLC, in its capacity as left
lead arranger. Except as expressly set forth in clause (y) of Section 9.02(b)
and in Section 9.03, the capacity of the Left Lead Arranger is titular in
nature, and the Left Lead Arranger shall not have any special rights or
obligations over those of a Lender by reason thereof.
“Left Lead Bookrunner” means Wells Fargo Securities, LLC, in its capacity as
left lead bookrunner. Except as expressly set forth in clause (y) of
Section 9.02(b) and in Section 9.03, the capacity of the Left Lead Bookrunner is
titular in nature, and the Left Lead Bookrunner shall not have any special
rights or obligations over those of a Lender by reason thereof.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.
“Letter of Credit” means any of the following, whether denominated in Dollars or
a Foreign Currency: (a) any letter of credit or bank guarantee issued pursuant
to this Agreement, and (b) any Existing Letter of Credit deemed issued
hereunder.
“Leverage Ratio” means, as of the applicable Determination Date, the ratio of
(a) Consolidated Indebtedness as of such date to (b) Consolidated EBITDA, as
calculated for the most recently‑ended four fiscal quarter period for which the
U.S. Borrower has delivered financial statements under Section 5.01(a) or
Section 5.01(b).
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate per annum determined by the Applicable Agent at approximately
11:00 a.m., London time, two London Banking Days before the beginning of such
Interest Period by reference to the Reuters Screen LIBOR01 Page (or on any
successor or substitute page) for deposits in the currency of such Borrowing (as
reflected on the applicable Reuters screen page or on any successor or
substitute page), for a period equal to such Interest Period; provided that, to
the extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “LIBO Rate” shall be the average of the
respective interest rates per annum at which deposits in the currency of


-13-



--------------------------------------------------------------------------------





such Borrowing are offered for such Interest Period to major banks in the London
interbank market by Wells Fargo at approximately 11:00 a.m., London time, two
London Banking Days before the beginning of such Interest Period; provided that,
in no event shall the LIBO Rate be less than zero percent (0.00%).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, the U.S. Borrower Guaranty, each
Ancillary Facility Document and all instruments, agreements or other documents
executed in connection herewith at any time.
“Loans” means any Ancillary Loan, Swingline Loan or Revolving Loan.
“Local Time” means (a) with respect to a Loan or Borrowing denominated in
Dollars, New York City time, and (b) with respect to a Loan or Borrowing
denominated in any Foreign Currency, London time.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Material Acquisition” has the meaning assigned to such term in Section 6.03(b).
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
U.S. Borrower and its Subsidiaries taken as a whole, (b) the ability of any
Borrower to perform any of its obligations under any Loan Document or (c) the
rights of or benefits available to the Lenders under any Loan Document.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the U.S. Borrower and its Subsidiaries in an aggregate principal amount
exceeding the Dollar Equivalent of $15,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the U.S.
Borrower or any Subsidiary in respect of any Swap Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that the
U.S. Borrower or such Subsidiary would be required to pay if such Swap Agreement
were terminated at such time.
“Maturity Date” means September 13, 2021, or such earlier date as may be
determined pursuant to Section 2.09.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Mark‑to‑Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Swap Agreements. “Unrealized losses” means
the fair market value of the cost to such Person of replacing such Swap
Agreements as of the date of determination (assuming the Swap Agreements were to
be terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such Swap Agreements as of the
date of determination (assuming such Swap Agreements were to be terminated as of
that date).
“New Lender” has the meaning assigned to such term in Section 2.23(b).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 9.04 and (ii) has been approved
by the Required Lenders.


-14-



--------------------------------------------------------------------------------





“Non‑Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Notice of Termination” has the meaning assigned to such term in
Section 2.22(e)(ii).
“Obligations” means all unpaid principal of, accrued and unpaid interest and
fees and reimbursement obligations on the Advances, all accrued and unpaid fees
and all expenses, reimbursements, indemnities and other obligations of the
Borrowers or any of them to the Lenders, the Agents, any indemnified party or
any of them arising under the Loan Documents.
“Off‑Balance Sheet Liability” of a Person means (a) any obligation under a sale
and leaseback transaction which is not a Capital Lease Obligation, (b) any
so‑called “synthetic lease” or “tax ownership operating lease” transaction
entered into by such Person, (c) the amount of obligations outstanding under the
legal documents entered into as part of any asset securitization or similar
transaction on any date of determination that would be characterized as
principal if such asset securitization or similar transaction were structured as
a secured lending transaction rather than as a purchase or (d) any other
transaction (excluding operating leases for purposes of this clause (d)) which
is the functional equivalent of or takes the place of borrowing but which does
not constitute a liability on the balance sheet of such Person; in all of the
foregoing cases, calculated based on the aggregate outstanding amount of
obligations outstanding under the legal documents entered into as part of any
such transaction on any date of determination that would be characterized as
principal if such transaction were structured as a secured lending transaction,
whether or not shown as a liability on a consolidated balance sheet of such
Person, in a manner reasonably satisfactory to the Administrative Agent.
“One‑Month LIBO Rate” means a rate per annum equal to the product of (a) the
rate per annum determined by the Administrative Agent on the applicable day
(provided that if such day is not a Business Day for which a LIBO Rate is
quoted, the next preceding Business Day for which a LIBO Rate is quoted), at or
about 11:00 a.m., London time (or as soon thereafter as practicable), by
reference to the Reuters Screen LIBOR01 Page (or on any successor or substitute
page) for deposits being delivered in the London interbank market for the
currency in which such Loan or other Obligation is denominated for a term of one
month commencing on such date of determination, multiplied by (b) the Statutory
Reserve Rate in effect on such day. If for any reason rates are not available as
provided in clause (a) of the preceding sentence, the rate to be used in
clause (a) shall be, at the Administrative Agent’s discretion, (i) the rate per
annum at which deposits are offered to the Administrative Agent in the London
interbank market for the currency in which such Loan or other Obligation is
denominated or (ii) the rate at which deposits are offered to the Administrative
Agent in, or by the Administrative Agent to major banks in, any offshore
interbank market selected by the Administrative Agent for the currency in which
such Loan or other Obligation is denominated, in each case on the applicable day
(provided that if such day is not a Business Day for which deposits are offered
to the Administrative Agent in the London or such offshore interbank market, the
next preceding Business Day for which deposits are offered to the Administrative
Agent in the London or such offshore interbank market) at or about 11:00 a.m.,
London time (or as soon thereafter as practicable) (for delivery on such date of
determination) for a one‑month term; provided that, in no event shall the
One-Month LIBO Rate be less than zero percent (0.00%).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Original Effective Date” means December 18, 2007.
“Participant” has the meaning set forth in Section 9.04.


-15-



--------------------------------------------------------------------------------





“Participant Register” has the meaning set forth in Section 9.04.
“Patriot Act” has the meaning assigned to such term in Section 9.14.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” has the meaning set forth in Section 6.03.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes that are not delinquent or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and
(f)    easements, zoning restrictions, rights‑of‑way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the U.S. Borrower or any Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” means any investment that would qualify as cash
equivalents under GAAP and any other investments that are either: (i) permitted
by U.S. Borrower’s investment policy as of the Original Effective Date; or
(ii) permitted under any revised or successor investment policy that may from
time to time be adopted by the U.S. Borrower after the Restatement Effective
Date, so long as any such investment described in this subsection (ii) that
would not have been permitted under the U.S. Borrower’s investment policy
described in subsection (i) is reasonably acceptable to the Administrative
Agent.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the U.S. Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“PPA” means the Pension Protection Act of 2006.


-16-



--------------------------------------------------------------------------------





“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.
“Register” has the meaning set forth in Section 9.04(b)(iv).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By‑Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Reserve Account” has the meaning assigned to such term in Section 10.02(a).
“Required Lenders” means, at any time, Lenders having Commitments representing
more than 50% of the sum of the total Commitments of all Lenders at such time;
provided that, for purposes of declaring the Advances to be due and payable
pursuant to Article VII, and for all purposes after the Advances become due and
payable pursuant to Article VII or the Commitments expire or terminate, Required
Lenders means Lenders having a share of the Aggregate Total Exposure
representing more than 50% of the Aggregate Total Exposure. The Commitment and
share of the Aggregate Total Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time. In addition, for the
purposes of this definition, (a) any Lender and its Affiliates shall constitute
a single Lender, (b) in no event shall Required Lenders include fewer than two
(2) Lenders at any time there are two (2) or three (3) Lenders, and (c) in no
event shall Required Lenders include fewer than three (3) Lenders at any time
there are four (4) or more Lenders.
“Restatement Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
U.S. Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in the U.S. Borrower or any option, warrant or other
right to acquire any Equity Interests in the U.S. Borrower.
“Revolving Borrowing” means a Borrowing of Revolving Loans.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
Dollar Equivalent of the sum of the outstanding principal amount of such
Lender’s Revolving Loans and its LC Exposure and Swingline Exposure at such
time.
“Revolving Facility Increase” has the meaning assigned to such term in
Section 2.23(d).
“Revolving Loan” means a loan made pursuant to Section 2.01.
“Sanctions Laws and Regulations” means any sanctions, prohibitions or
requirements imposed or enforced by any executive order or by any sanctions
program administered by the U.S. Department of State, the U.S. Department the
Treasury Office of Foreign Assets Control, the United Nations Security Council,
the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority.


-17-



--------------------------------------------------------------------------------





“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.
“Senior Notes” means the U.S. Borrower’s Series A Senior Notes due January 3,
2015, Series B Notes due January 3, 2018, and Series A Notes due March 1, 2021.
“Senior Notes Documents” means (a) that certain Note Purchase Agreement, dated
as of December 18, 2007, by and among the U.S. Borrower and the various
financial institutions and other persons from time to time party thereto as
purchasers, and (b) that certain Private Shelf Agreement, dated as of
December 14, 2010, by and among the U.S. Borrower and the various financial
institutions and other persons from time to time party thereto as purchasers.
“Senior Notes Prepayment” has the meaning assigned to such term in Section 6.13.
“Solvent” means, with respect to any Person on any date, that on such date
(a) the fair value of the property of such Person is greater than the fair value
of the liabilities (including contingent, subordinated, matured and unliquidated
liabilities) of such Person, (b) the present fair saleable value of the assets
of such Person is greater than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature and (d) such Person is not engaged in or about to engage in
business or transactions for which such Person’s Property would constitute an
unreasonably small capital.
“S&P” means Standard & Poor’s.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate or One‑Month LIBO Rate, for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board). Such reserve percentages shall include those imposed pursuant to
such Regulation D. Eurocurrency Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“Step‑Up Election” has the meaning assigned to such term in Section 6.11 of this
Agreement.
“Step‑Up Election Notice” has the meaning assigned to such term in Section 6.11
of this Agreement.
“Step‑Up Period” means the period commencing on the date the U.S. Borrower
delivers a Step‑Up Election Notice to the Administrative Agent pursuant to
Section 6.11 and ending on the earlier to occur of (a) the one‑year anniversary
of such date or (b) the date the U.S. Borrower delivers a Step‑Up Termination
Notice to the Administrative Agent pursuant to Section 6.11.
“Step‑Up Termination Notice” has the meaning assigned to such term in
Section 6.11 of this Agreement.
“Sterling” or “£” means the lawful currency of the United Kingdom of Great
Britain and Northern Ireland.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date,


-18-



--------------------------------------------------------------------------------





otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the U.S. Borrower.
“Subsidiary Borrower” means, at any time, each Subsidiary that has been
designated as a Subsidiary Borrower by the U.S. Borrower pursuant to
Section 2.20, other than a Subsidiary Borrower that has ceased to be a
Subsidiary Borrower as provided in Section 2.20.
“Subsidiary Borrower Agreement” means a Subsidiary Borrower Agreement
substantially in the form of Exhibit B.
“Subsidiary Borrower Termination” means a Subsidiary Borrower Termination
substantially in the form of Exhibit C.
“Supply Chain Accounts Payable” means accounts payable owed by a Borrower to a
supplier, which have been sold or transferred to a financial institution under a
supply chain financing or structured accounts payable program.
“Syndication Agent” means JP Morgan, in its capacity as syndication agent for
the Lenders hereunder.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the U.S. Borrower or the
Subsidiaries shall be a Swap Agreement.
“Swingline Dollar Loan” means a Swingline Loan denominated in Dollars.
“Swingline Exposure” means, at any time, the Dollar Equivalent of the aggregate
principal amount of all Swingline Loans outstanding at such time. The Swingline
Exposure of any Lender at any time shall be its Applicable Adjusted Percentage
of the total Swingline Exposure at such time.
“Swingline Lender” means Wells Fargo, in its capacity as lender of Swingline
Loans hereunder and its successors in such capacity. The Swingline Lender may,
in its discretion, arrange for one or more Swingline Loans to be made by
Affiliates of the Swingline Lender, in which case the term “Swingline Lender”
shall include any such Affiliate with respect to Swingline Loans made by such
Affiliate.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Swingline Risk Participation” means, with respect to any Lender and any
Swingline Loan as of any date of determination, the sum of (a) such Lender’s
Applicable Adjusted Percentage of such Swingline Loan outstanding at such time
plus (b) the aggregate amount of all Defaulting Lenders’ Applicable Adjusted
Percentage of such Swingline Loan outstanding at such time that have been
reallocated to such Lender pursuant to Section 2.24(a)(iv).
“Tangible Net Worth” means, as of any date of determination, the stockholders’
equity of the U.S. Borrower as of such date minus the U.S. Borrower’s intangible
assets as of such date, in each case determined on a consolidated basis in
accordance with GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.


-19-



--------------------------------------------------------------------------------





“Total Lender Risk Participation” means, with respect to any Lender as of any
date of determination, the sum of (a) such Lender’s LC Risk Participations in
all Letters of Credit outstanding at such time plus (b) such Lender’s Swingline
Risk Participation in all Swingline Loans outstanding at such time.
“Transactions” means the execution, delivery and performance by the Borrowers of
each Loan Document, the borrowing of Loans, the use of the proceeds thereof and
the issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UK Bribery Act” has the meaning assigned to such term in Section 3.14(b).
“U.S. Borrower” means Herman Miller, Inc., a Michigan corporation, and its
successors.
“U.S. Borrower Guaranty” means the Guarantee, as amended, supplemented or
otherwise modified from time to time, in the form of Exhibit E, by the
U.S. Borrower in favor of the Lenders and the Administrative Agent.
“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 2.17(f)(ii)(B)(3).
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.
“Wholly‑Owned Subsidiary” means, as to any Person, a subsidiary all of the
Equity Interests of which (except directors’ qualifying Equity Interests) are at
the time directly or indirectly owned by such Person and/or another Wholly‑Owned
Subsidiary of such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means U.S. Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
Section 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.


-20-



--------------------------------------------------------------------------------





Section 1.04.    Accounting Terms; GAAP; Pro Forma Treatment. Unless otherwise
indicated in this Agreement or any other Loan Document, all accounting terms
used in this Agreement or any other Loan Document shall be construed, and all
accounting and financial computations hereunder or thereunder shall be computed,
in accordance with GAAP; provided, however, that for purposes of determining
compliance with any covenant, including any financial covenant, Indebtedness of
the U.S. Borrower and any of its Subsidiaries shall be deemed to be carried at
100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 (and FASB ASC 470‑20, if applicable) on financial liabilities shall be
disregarded. If (a) the U.S. Borrower elects to change its accounting practices
during the term of this Agreement from those used in the preparation of the
Financial Statements referred to in Section 3.04, or (b) GAAP changes during the
term of this Agreement such that any covenants contained herein would then be
calculated in a materially different manner or with materially different
components, the U.S. Borrower, the Lenders and the Administrative Agent agree to
negotiate in good faith to amend this Agreement in such respects as are
necessary to conform those covenants as criteria for evaluating the
U.S. Borrower’s financial condition to substantially the same criteria as were
effective prior to such change by the U.S. Borrower or in GAAP; provided,
however, that, until the U.S. Borrower, the Lenders and the Administrative Agent
so amend this Agreement, all such covenants shall be calculated in accordance
with the accounting practices or GAAP as in effect immediately prior to such
change (subject to the proviso in the first sentence of this Section 1.04).
Notwithstanding the provisions of the previous sentence, the parties hereto
agree that from and after the effective date of FASB ASC 842 (Leases) (the
“Lease Accounting Change”), all covenants (including financial covenants) under
this Agreement shall continue to be calculated in accordance with GAAP as in
effect immediately prior to the effectiveness of the Lease Accounting Change,
unless otherwise agreed by and between the Borrower and the Administrative Agent
(the Borrower, the Administrative Agent and the Required Lenders having no
obligation to negotiate any amendments to this Agreement in response to the
Lease Accounting Change). For purposes of calculating the Leverage Ratio (as
used in Section 6.11 and in determining the Applicable Margin) and the Interest
Coverage Ratio, any Acquisition or any sale or other disposition outside the
ordinary course of business by the U.S. Borrower or any of the Subsidiaries of
any asset or group of related assets in one or a series of related transactions,
the net proceeds from which exceed $1,000,000, including the incurrence of any
Indebtedness and any related financing or other transactions in connection with
any of the foregoing, occurring during the period for which such ratios are
calculated shall be deemed to have occurred on the first day of the relevant
period for which such ratios were calculated on a pro forma basis acceptable to
the Administrative Agent. Notwithstanding anything to the contrary herein, all
financial statements delivered hereunder shall be prepared, and all financial
covenants contained herein shall be calculated, without giving effect to any
election under Statement of Financial Accounting Standards 159 (or any similar
accounting principle) permitting a Person to value its financial liabilities at
the fair value thereof.
Section 1.05.    Foreign Currency Calculations. (a) For purposes of determining
the Dollar Equivalent of any Advance denominated in a Foreign Currency or any
related amount, the Administrative Agent shall determine the Exchange Rate as of
the applicable Exchange Rate Date with respect to each Foreign Currency in which
any requested or outstanding Advance is denominated and shall apply such
Exchange Rates to determine such amount (in each case after giving effect to any
Advance to be made or repaid on or prior to the applicable date for such
calculation).
(b)    For purposes of any determination under Section 6.01, 6.02, 6.04 or 6.09
or under Article VII, all amounts incurred, outstanding or proposed to be
incurred or outstanding in currencies other than Dollars shall be translated
into Dollars at the currency exchange rates in effect on the date of such
determination; provided that no Default shall arise as a result of any
limitation set forth in Dollars in Section 6.01 or 6.02 being exceeded solely as
a result of changes in currency exchange rates from those rates applicable at
the time or times Indebtedness or Liens were initially consummated in reliance
on the exceptions under such Sections. For purposes of any determination under
Section 6.04 or 6.09, the amount of each investment, asset disposition or other
applicable transaction denominated in a currency other than Dollars shall be
translated into Dollars at the currency exchange rate in effect on the date such
investment, disposition or other transaction is consummated. Such currency
exchange rates shall be determined in good faith by the Borrowers.
Section 1.06.    Redenomination of Certain Foreign Currencies. (a) Each
obligation of any party to this Agreement to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Original Effective Date shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
Interbank Market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of


-21-



--------------------------------------------------------------------------------





such member state is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Borrowing, at the end of the
then current Interest Period.
(b)    Without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU Legislation and (i) without limiting the liability of any
Borrower for any amount due under this Agreement and (ii) without increasing any
Commitment of any Lender, all references in this Agreement to minimum amounts
(or integral multiples thereof) denominated in the national currency unit of any
member state of the European Union that adopts the Euro as its lawful currency
after the Original Effective Date shall, immediately upon such adoption, be
replaced by references to such minimum amounts (or integral multiples thereof)
as shall be specified herein with respect to Borrowings denominated in Euros.
(c)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro or any other Foreign Currency.
ARTICLE II

THE CREDITS
Section 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans denominated in Dollars and
Foreign Currencies to the U.S. Borrower and to Subsidiary Borrowers (other than
any Subsidiary Borrower for which an Ancillary Commitment has been established
under Section 2.22) from time to time during the Availability Period in an
aggregate principal amount that will not result in any of following:
(a)    the sum of (i) the outstanding principal amount of such Lender’s
Revolving Loans and (ii) such Lender’s Total Lender Risk Participation exceeding
(x) such Lender’s Commitment minus (y) such Lender’s Ancillary Commitments;
(b)    the Aggregate Revolving Credit Exposure exceeding (i) (x) the Aggregate
Commitments minus (y) the Aggregate Ancillary Commitments, or (ii) at any time
there is a Defaulting Lender and the Senior Notes Documents prohibit the
U.S. Borrower from Cash Collateralizing the Obligations of such Defaulting
Lender, an amount equal to the Aggregate Commitments, minus the Total Lender
Risk Participation of the Defaulting Lenders;
(c)    the Dollar Equivalent of the aggregate amount of all Revolving Loans
denominated in any Foreign Currency exceeding $75,000,000.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.
Section 2.02.    Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Loans of the same Type made by the Lenders
ratably in accordance with their respective Applicable Adjusted Percentage on
the date such Loans are made hereunder (or, in the case of Swingline Loans, in
accordance with Section 2.05). Each Ancillary Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the applicable Ancillary
Lenders with an Ancillary Commitment for such Ancillary Loan ratably in
accordance with such Ancillary Commitments on the date such Ancillary Loans and
otherwise in accordance with the applicable Ancillary Facility Document. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments and the Ancillary Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
(b)    Subject to Section 2.14, (i) each Revolving Borrowing denominated in
Dollars shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
applicable Borrower may request in accordance herewith, and (ii) each Revolving
Borrowing denominated in a Foreign Currency and each Ancillary Borrowing shall
be comprised entirely of Eurocurrency Loans. Each Swingline Borrowing shall be
comprised of the Types of Loans set forth in Section 2.05. Each Lender at its
option may make any ABR Loan


-22-



--------------------------------------------------------------------------------





or Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement and such Lender shall not be
entitled to any amounts payable under Section 2.15, 2.17 or 2.21 solely in
respect of increased costs resulting from such exercise.
(c)    Each Borrowing shall be in an aggregate amount that is an integral
multiple of the applicable Borrowing Multiple and not less than the applicable
Borrowing Minimum, provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Commitments
or that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e). Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten Eurocurrency Borrowings outstanding.
(d)    Each Lender may, at its option, make any Loan available to any Foreign
Subsidiary Borrower by causing any foreign or domestic branch or Affiliate of
such Lender to make such Loan; provided, that (i) any exercise of such option
shall not affect the obligation of such Foreign Subsidiary Borrower to repay
such Loan in accordance with the terms of this Agreement, and (ii) for all
purposes of voting or consenting with respect to (x) any amendment,
supplementation or modification of any Loan Document, (y) any waiver of any
requirements of any Loan Document or any Default or Event of Default and its
consequences, or (z) any other matter as to which a Lender may vote or consent
related to the Loan Documents, such Lender shall so vote or consent, not such
foreign or domestic branch or Affiliate of such Lender.
(e)    Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
Section 2.03.    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower shall notify the Applicable Agent of such
request by telephone (a) in the case of a Eurocurrency Borrowing, not later than
2:00 p.m., Local Time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 10:00 a.m.,
Local Time, on the date of the proposed Borrowing. Notwithstanding the
foregoing, in the case of a Loan denominated in a Foreign Currency, the
applicable Borrower shall notify the Applicable Agent of such request by
telephone not later than 2:00 p.m., Local Time, four Business Days before the
date of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Applicable Agent of a written Borrowing Request in a form approved by the
Applicable Agent and signed by the applicable Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
(i)    the Borrower requesting such Borrowing;
(ii)    in the case of a Revolving Borrowing in a Foreign Currency requested by
a Subsidiary Borrower, the Foreign Currency in which such Borrowing is to be
denominated;
(iii)    the aggregate amount of the requested Borrowing (expressed in Dollars
or the applicable Foreign Currency);
(iv)    the date of such Borrowing, which shall be a Business Day;
(v)    in the case of a Borrowing denominated in Dollars, whether such Borrowing
is to be an ABR Borrowing or a Eurocurrency Borrowing;
(vi)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vii)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing, unless such Revolving
Borrowing is denominated in a Foreign Currency, in which case such Revolving
Borrowing shall


-23-



--------------------------------------------------------------------------------





be a Eurocurrency Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Borrowing, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Applicable Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
Requests for Ancillary Loans shall be made in accordance with the applicable
Ancillary Facility Document.
Section 2.04.    [Reserved]Section 2.04.    [Reserved].
Section 2.05.    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender may make Swingline Loans in Dollars to the
U.S. Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $25,000,000,
(ii) the (A) Aggregate Revolving Credit Exposure exceeding (B) the Aggregate
Commitments minus the Aggregate Ancillary Commitments, (iii) the Aggregate Total
Exposure exceeding the Aggregate Commitments or (iv) the sum of (I) the
outstanding principal amount of any Lender’s Revolving Loans and (II) such
Lender’s Total Lender Risk Participation exceeding such Lender’s Commitment.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the U.S. Borrower may borrow, prepay and reborrow Swingline Loans.
(b)    To request a Swingline Borrowing, the U.S. Borrower shall notify the
Applicable Agent of such request by telephone (confirmed in a writing acceptable
to the Applicable Agent if requested by the Applicable Agent), not later than
12:00 noon, Local Time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify (i) the requested date (which
shall be a Business Day) and (ii) the amount of the requested Swingline
Borrowing. The Applicable Agent shall promptly advise the Swingline Lender of
any such notice received from the U.S. Borrower. The Swingline Lender and the
U.S. Borrower shall agree upon the interest rate applicable to such Swingline
Loan, provided that if such agreement cannot be reached prior to 2:00 p.m.,
Local Time, on the day of such proposed Swingline Loan, then such Swingline Loan
shall bear interest at the One‑Month LIBO Rate plus the Applicable Margin. Any
funding of a Swingline Loan by the Swingline Lender shall be made in accordance
with Section 2.02(a) on the proposed date thereof by wire transfer of
immediately available funds by 3:00 p.m., Local Time, to the account of the
Applicable Agent most recently designated by it for such purpose by notice to
the Swingline Lender. The Applicable Agent will make such Swingline Loan
available to the U.S. Borrower by promptly crediting the amounts so received, in
like funds, to the general deposit account of the U.S. Borrower that has been
identified by the U.S. Borrower to the Applicable Agent (or, in the case of a
Swingline Borrowing made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the applicable Issuing Bank).
(c)    The Swingline Lender may by written notice given to the Applicable Agent
not later than 1:00 p.m., Local Time, on any Business Day require the Lenders to
acquire participations on such Business Day in all or a portion of the
outstanding Swingline Loans. Such notice shall specify the aggregate amount of
such Swingline Loans in which the Lenders will participate. Promptly upon
receipt of such notice, the Applicable Agent will give notice thereof to each
Lender, specifying in such notice such Lender’s Swingline Risk Participation
with respect to the Swingline Loans then outstanding. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Applicable Agent, for the account of the Swingline Lender, such
Lender’s Swingline Risk Participation with respect to the Swingline Loans then
outstanding. Each Lender acknowledges and agrees that its respective obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Applicable Agent
shall promptly pay to the Swingline Lender the amounts so received by it from
the Lenders. The Applicable Agent shall notify the U.S. Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph (c),
and thereafter payments in respect of such Swingline Loan shall be made to the
Applicable Agent and not to the Swingline Lender. Any amounts received by the
Swingline Lender from the U.S. Borrower (or other party on behalf of such
Borrower) in respect of a Swingline Loan after receipt by such Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Applicable Agent; any such amounts received by the Applicable Agent shall
be promptly remitted by the Applicable Agent to the Lenders that shall have made
their payments pursuant to this paragraph and to such Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to such Swingline Lender or to the Applicable Agent, as applicable, if and to
the extent such payment is required to be refunded to


-24-



--------------------------------------------------------------------------------





the U.S. Borrower for any reason. The purchase of participations in a Swingline
Loan pursuant to this paragraph shall not relieve the U.S. Borrower of any
default in the payment thereof.
(d)    Notwithstanding anything herein to the contrary, if there at any time
exists a Defaulting Lender, unless such Lender’s Fronting Exposure has been
reallocated to other Lenders in accordance with Section 2.24(a), before making
any Swingline Loans, the Swingline Lender may condition the provision of such
Swingline Loans on its entering into arrangements satisfactory to the Swingline
Lender with the Borrower or such Defaulting Lender to eliminate the Swingline
Lender’s Fronting Exposure.
Section 2.06.    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the U.S. Borrower may request the issuance of
Letters of Credit denominated in Dollars and Foreign Currencies for its own
account or the account of a Subsidiary, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the
U.S. Borrower to, or entered into by the U.S. Borrower with, the Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the U.S. Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, it being understood and agreed that the form of
any Foreign Currency Letter of Credit requested to be issued for the account of
the U.S. Borrower or any Subsidiary must be agreed upon between the U.S.
Borrower and the Issuing Bank at least three Business Days prior to the issuance
thereof) a notice requesting the issuance of a Letter of Credit, or identifying
the Letter of Credit to be amended, renewed or extended, and specifying the date
of issuance, amendment, renewal or extension (which shall be a Business Day),
the date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the
currency applicable thereto, the name and address of the account party thereof
(which shall be the U.S. Borrower or a Subsidiary, and if a Subsidiary then the
U.S. Borrower and such Subsidiary shall be jointly and severally liable with
respect to all Obligations relating to such Letter of Credit), the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank, the U.S. Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the U.S. Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the LC Exposure shall not exceed $30,000,000, (ii) the (A) Aggregate
Revolving Credit Exposure shall not exceed (B) the Aggregate Commitments minus
the Aggregate Ancillary Commitments and (iii) the sum of the Aggregate Total
Exposure shall not exceed the Aggregate Commitments. Notwithstanding the Issuing
Bank’s agreements in this Section 2.06(b), the Issuing Bank shall not be
obligated to issue, amend, renew or extend any Letter of Credit if any Lender is
at such time a Defaulting Lender hereunder, unless such Lender’s Fronting
Exposure has been reallocated to other Lenders in accordance with
Section 2.24(a) or the Issuing Bank has entered into arrangements satisfactory
to the Issuing Bank with the U.S. Borrower or such Defaulting Lender to
eliminate the Issuing Bank’s Fronting Exposure.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (provided that any Letter of Credit may
provide for additional one year renewals thereof subject to the approval of the
Administrative Agent prior to the time of such renewal) and (ii) the date that
is ten Business Days prior to the Maturity Date; provided that, to the extent
permitted by the Senior Notes Documents (which the Lenders acknowledge and agree
is not currently permitted), any Letter of Credit may be extended until up to
the twelve month anniversary of the Maturity Date if the U.S. Borrower has, at
least ten Business Days prior to the Maturity Date, delivered Cash Collateral
with respect to such Letter of Credit to the Issuing Bank in an amount equal to
103% of the principal amount of such Letter of Credit.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Adjusted Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for


-25-



--------------------------------------------------------------------------------





the account of the Issuing Bank, such Lender’s Applicable Adjusted Percentage of
each LC Disbursement made by the Issuing Bank and not reimbursed by the
U.S. Borrower on the date due as provided in paragraph (e) of this Section, or
of any reimbursement payment required to be refunded to the U.S. Borrower for
any reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the U.S. Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to the Dollar
Equivalent of such LC Disbursement (or, with respect to any Foreign Currency
Letter of Credit, if the Issuing Bank shall so elect in its sole discretion by
notice to the U.S. Borrower, in such Foreign Currency which was paid by the
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if the U.S. Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by the U.S. Borrower prior to such time on such date, then
not later than 12:00 noon, Local Time, on (i) the Business Day that the
U.S. Borrower receives such notice, if such notice is received prior to
10:00 a.m., Local Time, on the day of receipt, or (ii) the Business Day
immediately following the day that the U.S. Borrower receives such notice, if
such notice is not received prior to such time on the day of receipt; provided
that, to the extent such LC Disbursement was made in Dollars, the U.S. Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.05 that such payment be financed with an ABR
Revolving Borrowing or Swingline Loan in an equivalent amount and, to the extent
so financed, the U.S. Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the U.S. Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the U.S. Borrower in respect thereof and such Lender’s
LC Risk Participation with respect thereto. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its LC Risk
Participation with respect to the payment then due from the U.S. Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the
U.S. Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse the Issuing Bank, then to
such Lenders and the Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the U.S. Borrower of its obligation to reimburse such LC Disbursement.
(f)    Obligations Absolute. The U.S. Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the U.S. Borrower’s obligations hereunder.
None of the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the U.S. Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the U.S. Borrower to the extent permitted by applicable law)
suffered by the U.S. Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court


-26-



--------------------------------------------------------------------------------





of competent jurisdiction), the Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the U.S. Borrower by telephone (confirmed by telecopy)
of such demand for payment and whether the Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the U.S. Borrower of its obligation to reimburse
the Issuing Bank and the Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the U.S. Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the U.S. Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to (i) if such LC
Disbursement is denominated in Dollars, ABR Revolving Loans, and (ii) in such LC
Disbursement is denominated in a Foreign Currency, the rate reasonably
determined by the Applicable Agent to be the cost to it of funding such amount;
provided that, if the U.S. Borrower fails to reimburse such LC Disbursement when
due pursuant to paragraph (e) of this Section, then Section 2.13(d) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.
(i)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the U.S. Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the U.S. Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
(j)    Cash Collateralization. (i) Upon the request of the Administrative Agent,
to the extent permitted by the Senior Notes Documents, (A) if the Issuing Bank
has honored any full or partial drawing request under any Letter of Credit and
such drawing has resulted in an LC Disbursement which has not been reimbursed on
the date when made or refinanced as a Revolving Borrowing, or (B) if, as of the
day that is thirty days prior to the Maturity Date (or, if such day is not a
Business Day, the next preceding Business Day), any Letter of Credit may for any
reason remain outstanding and partially or wholly undrawn, the U.S. Borrower
shall immediately Cash Collateralize the Obligations in an amount equal to 103%
of the LC Exposure related to such Letter of Credit. To the extent permitted by
the Senior Notes Documents, the U.S. Borrower hereby grants the Administrative
Agent, for the benefit of the Issuing Bank and the Lenders, a Lien on all such
cash and deposit account balances described in the definition of “Cash
Collateral” as security for the Obligations. The Lien held by the Administrative
Agent in such Cash Collateral to secure the Obligations shall be released upon
satisfaction of each of the following conditions: (1) no Letters of Credit shall
be outstanding, (2) all LC Exposure shall have been repaid in full and (3) no
Default shall have occurred and be continuing. Cash Collateral shall be
maintained in blocked deposit accounts at Wells Fargo. Such accounts must be
subject to control agreements pursuant to which the Administrative Agent has
“control,” as such term is used in the Uniform Commercial Code, sufficient to
perfect on a first priority basis a security interest in such Cash Collateral.
Upon the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Requirements of Law, to reimburse the Issuing Bank.
(ii)    If any Event of Default shall occur and be continuing, on the Business
Day that the U.S. Borrower receives notice from the Administrative Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated, Lenders
with LC Exposure representing greater than 50% of the total LC Exposure)
demanding Cash Collateral pursuant to this clause (ii), the


-27-



--------------------------------------------------------------------------------





U.S. Borrower shall Cash Collateralize the Obligations in an amount equal to the
LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to Cash Collateralize such Obligations shall become
effective immediately, without demand or other notice of any kind, upon the
occurrence of any Event of Default with respect to the U.S. Borrower described
in clause (h) or (i) of Article VII. The U.S. Borrower hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank and the Lenders, a
security interest in all such Cash Collateral and all proceeds of the foregoing.
If at any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent or that the total amount of such funds is less than the LC
Exposure as of such date plus any accrued and unpaid interest thereon, the
U.S. Borrower will, promptly upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) the LC Exposure as of such date plus any
accrued and unpaid interest thereon over (y) the total amount of funds, if any,
then held as Cash Collateral that the Administrative Agent determines to be free
and clear of any such right and claim. The Lien held by the Administrative Agent
in such Cash Collateral to secure the Obligations shall be released within three
Business Days after all Events of Default have been cured or waived.
(k)    Additional Issuing Banks. From time to time, the Administrative Agent may
designate other Lenders (in addition to Wells Fargo) that agree (in their sole
discretion) to act in such capacity and are satisfactory to the Administrative
Agent and the U.S. Borrower as Issuing Banks. Each such additional Issuing Bank
shall execute such agreements requested by the Administrative Agent and shall
thereafter be an Issuing Bank hereunder for all purposes, provided that any such
additional Issuing Bank shall only issue such Letters of Credit as approved by
the Administrative Agent.
(l)    Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall report in writing to the Administrative Agent (i) on the
first Business Day of each week and the first Business Day of each fiscal
quarter, the aggregate face amount of Letters of Credit issued by it and
outstanding as of the last Business Day of the preceding week or the preceding
fiscal quarter, as applicable, (ii) on or prior to each Business Day on which
such Issuing Bank expects to issue, amend, renew or extend any Letter of Credit,
the date of such issuance, amendment, renewal or extension, and the aggregate
face amount of the Letters of Credit to be issued, amended, renewed or extended
by it and outstanding after giving effect to such issuance, amendment, renewal
or extension occurred (and whether the amount thereof changed), (iii) on each
Business Day on which such Issuing Bank makes any LC Disbursement, the date of
such LC Disbursement and the amount of such LC Disbursement and (iv) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request. Each report from each Issuing Bank with respect to any
Letter of Credit issued by it shall indicate whether such Letter of Credit
constitutes a Dollar Letter of Credit or a Foreign Currency Letter of Credit.
(m)    Existing Letters of Credit. (i) All existing letters of credit issued
under the Existing Agreement or deemed issued under the Existing Agreement, and
(ii) all other existing letters of credit and bank guarantees, in each case to
the extent listed on Schedule 2.06 (collectively, the “Existing Letters of
Credit”), shall as of the Restatement Effective Date be deemed “Letters of
Credit” issued under this Agreement and shall be subject to the terms of this
Agreement.
Section 2.07.     Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Applicable Agent most recently designated by it for such purpose by notice to
the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.05. The Applicable Agent will make such Loans available to the
applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account of the applicable Borrower that has been identified by the
U.S. Borrower to the Applicable Agent (i) in such location determined by the
Administrative Agent, in the case of Loans denominated in Dollars, or (ii) in
London, in the case of Loans denominated in a Foreign Currency and designated by
the applicable Borrower in the applicable Borrowing Request; provided that ABR
Revolving Loans and Swingline Dollar Loans made to finance the reimbursement of
a LC Disbursement and reimbursements as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.
(b)     Unless the Applicable Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Applicable Agent such Lender’s share of such Borrowing, the
Applicable Agent may assume that such Lender has made such share available on
such date in accordance with paragraph (a) of this Section and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Applicable Agent, then the applicable
Lender and the applicable Borrower severally agree to pay to the Applicable
Agent forthwith on demand (without duplication) such corresponding


-28-



--------------------------------------------------------------------------------





amount with interest thereon, for each day from and including the date such
amount is made available to the applicable Borrower to but excluding the date of
payment to the Applicable Agent, at (i) in the case of a payment to be made by
such Lender, (x) the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (in the case of a Borrowing denominated in Dollars) or
(y) the rate reasonably determined by the Applicable Agent to be the cost to it
of funding such amount (in the case of a Borrowing denominated in a Foreign
Currency) or (ii) in the case of a payment to be made by the applicable
Borrower, the interest rate applicable to ABR Loans (in the case of a Borrowing
denominated in Dollars) or the rate reasonably determined by the Applicable
Agent to be the cost to it of funding such amount (in the case of a Borrowing
denominated in a Foreign Currency). If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays such amount
to the Applicable Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. Any payment by the Borrower pursuant to this
Section 2.07(b) shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make a payment to the Administrative
Agent, as and when required under this Section 2.07.
Section 2.08.     Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the applicable Borrower may elect to convert
such Borrowing to a different Type, in the case of Borrowings denominated in
Dollars, or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The applicable Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Borrowings of Swingline Loans, which
may not be converted or continued.
(b)    To make an election pursuant to this Section, the applicable Borrower
shall notify the Applicable Agent of such election by telephone by the time that
a Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Borrowing of the Type and denominated in the Foreign Currency
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Applicable Agent of a
written Interest Election Request in a form approved by the Applicable Agent and
signed by the applicable Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; provided that the resulting Borrowing is required to be
a Eurocurrency Borrowing in the case of a Borrowing denominated in a Foreign
Currency; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Applicable Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.


-29-



--------------------------------------------------------------------------------





(e)    If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing (unless such Borrowing is denominated in a Foreign
Currency, in which case such Borrowing shall be continued as a Eurocurrency
Borrowing with an Interest Period of one month’s duration commencing on the last
day of such Interest Period). Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the written request (including a request through electronic means) of the
Required Lenders, so notifies the applicable Borrower, then, so long as an Event
of Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency
Borrowing denominated in Dollars shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto and (iii) unless repaid, each
Eurocurrency Borrowing denominated in a Foreign Currency shall be continued as a
Eurocurrency Borrowing with an Interest Period of one month’s duration.
Section 2.09.    Termination and Reduction of Commitments. (a) Unless previously
terminated or extended pursuant this section, the Commitments shall terminate on
the Maturity Date.
(b)    The U.S. Borrower may at any time terminate, or from time to time reduce,
the Commitments; provided that (i) each reduction of the Commitments shall be in
an amount that is an integral multiple of $10,000,000 and not less than
$10,000,000 and (ii) the U.S. Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the Aggregate Total Exposure would exceed the
Aggregate Commitments.
(c)    The U.S. Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the U.S. Borrower
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the U.S. Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the U.S. Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
Section 2.10.    Repayment of Loans; Evidence of Debt. (a) The U.S. Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date and (ii) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the Maturity Date. Each Subsidiary Borrower
hereby unconditionally promises to pay to the Applicable Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan and
Ancillary Loan advanced to such Subsidiary Borrower on the Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    Each Applicable Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility and Type thereof and
the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) any amount received by such
Applicable Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
an Applicable Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the applicable Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested


-30-



--------------------------------------------------------------------------------





by such Lender, to such Lender and its registered assigns) and in a form
approved by the Applicable Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
Section 2.11.    Prepayment of Loans. (a) The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section.
(b)    The applicable Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Revolving Borrowing, not later than 11:00 a.m.,
Local Time, three Business Days before the date of prepayment, (ii) in the case
of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., Local
Time, one Business Day before the date of prepayment, (iii) in the case of
prepayment of a Swingline Loan, not later than 1:00 p.m., Local Time, on the
date of prepayment, (iv) in the case of prepayment of a Eurocurrency Revolving
Borrowing in a Foreign Currency, not later than 11:00 a.m., Local Time, four
Business Days before the date of prepayment or (v) in the case of prepayment of
an Ancillary Loan, as specified in the applicable Ancillary Facility Document.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.13.
(c)    In the event and on such occasion that the sum of (i) the Aggregate
Revolving Credit Exposure plus (ii) the Aggregate Ancillary Commitments exceeds
either (x) 105% of the Aggregate Commitments solely as a result of currency
fluctuations or (y) the Aggregate Commitments (other than as a result of
currency fluctuations), the Borrowers shall prepay Aggregate Revolving Credit
Exposure owing by such Borrowers, or reduce Aggregate Ancillary Commitments, in
an aggregate amount equal to the amount by which the sum of (1) the Aggregate
Revolving Credit Exposure plus (2) the Aggregate Ancillary Commitments exceeds
the Aggregate Commitments. In addition: (A) in the event and on such occasion
that the Dollar Equivalent of the aggregate amount of all Revolving Loans
denominated in any Foreign Currency exceeds 105% of the sublimit set forth in
Section 2.01(c) solely as a result of currency fluctuations, the Borrowers shall
prepay the Revolving Loans denominated in Foreign Currencies in the amount
necessary to bring the Borrowers back into compliance with Section 2.01(c); and
(B) in the event and on such occasion that, solely as a result of currency
fluctuations in connection with Foreign Currency Letters of Credit, the Dollar
Equivalent of the aggregate LC Exposure exceeds 105% of the sublimit set forth
in Section 2.06(b) with respect to LC Exposure, the Borrowers shall, to the
extent permitted by the Senior Notes Documents, Cash Collateralize the Foreign
Currency Letters of Credit, but only in the amount necessary to bring the
Borrowers back into compliance with the sublimit in Section 2.06(b).
(d)    [Reserved].
(e)    In the event and on such occasion that (i) there is a Defaulting Lender
and the Senior Notes Documents prohibit the U.S. Borrower from Cash
Collateralizing the Obligations of such Defaulting Lender, and (ii) the
Aggregate Revolving Credit Exposure exceeds an amount equal to the Aggregate
Commitments, minus the Total Lender Risk Participation of the Defaulting
Lenders, the Borrowers shall prepay Aggregate Revolving Credit Exposure owing by
such Borrowers in an aggregate amount equal to the amount by which Aggregate
Revolving Credit Exposure exceeds the Aggregate Commitments, minus the Total
Lender Risk Participation of the Defaulting Lenders.
Section 2.12.    Fees. (a) The U.S. Borrower agrees to pay to the Administrative
Agent for the account of each Lender a facility fee, which shall accrue at the
Applicable Margin on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Restatement Effective
Date to but excluding the date on which such Commitment terminates; provided
that, if such Lender continues to have any Revolving Credit Exposure or
Ancillary Facility Exposure after its Commitment terminates, then such facility
fee shall continue to accrue on the daily amount of such Lender’s Revolving
Credit Exposure and Ancillary Facility Exposure from and including the date on
which its Commitment terminates to but excluding the date


-31-



--------------------------------------------------------------------------------





on which such Lender ceases to have any Revolving Credit Exposure or Ancillary
Facility Exposure. Accrued facility fees shall be payable in arrears on the last
day of March, June, September and December of each year and on the date on which
the Commitments terminate, commencing on the first such date to occur after the
date hereof; provided that any facility fees accruing after the date on which
the Commitments terminate shall be payable on demand. All facility fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(b)    The U.S. Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Margin used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily amount of such Lender’s LC Risk Participation during the period
from and including the Restatement Effective Date to but excluding the later of
the date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure; provided that any fees payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the
Issuing Bank pursuant to Section 2.24(c) shall be payable, to the maximum extent
permitted by applicable Requirements of Law, to the other Lenders in accordance
with the upward adjustments of their respective participations in such Letter of
Credit pursuant to Section 2.24(a)(iv), with the balance of such fee, if any,
payable to the Issuing Bank for its own account, and (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate or rates per annum separately
agreed upon between the U.S. Borrower and the Issuing Bank on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Restatement Effective Date to but excluding the later of the date of termination
of the Commitments and the date on which there ceases to be any LC Exposure, as
well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Restatement Effective Date; provided that all
such fees shall be payable on the date on which the Commitments terminate and
any such fees accruing after the date on which the Commitments terminate shall
be payable on demand. Any other fees payable to the Issuing Bank pursuant to
this paragraph shall be payable within 10 days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
(c)    The U.S. Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the U.S. Borrower and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
Section 2.13.    Interest. (a) The Loans comprising each ABR Borrowing
(including each applicable Swingline Loan) shall bear interest at the Alternate
Base Rate plus the Applicable Margin appearing under “ABR Spread” in the
definition of “Applicable Margin.”
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest, in
the case of a Eurocurrency Revolving Loan, at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin
appearing under “Eurocurrency or One-Month LIBO Spread” in the definition of
“Applicable Margin.”
(c)    Each Swingline Loan shall bear interest as determined in Section 2.05.
(d)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.


-32-



--------------------------------------------------------------------------------





(e)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
(f)    All interest hereunder shall be computed on the basis of a year of 360
days, except that (i) interest on Borrowings denominated in Sterling or in any
other Foreign Currency for which it is required by applicable law or customary
to compute interest on the basis of a year of 365 days (or 366 days in a leap
year), and (ii) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
Section 2.14.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency:
(a)    the Applicable Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or
(b)    the Applicable Agent is advised by the Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;
then the Applicable Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Applicable Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto (A) if
such Borrowing is denominated in Dollars, an ABR Borrowing or (B) if such
Borrowing is denominated in a Foreign Currency, as a Borrowing bearing interest
at such rate as the Administrative Agent determines adequately reflects the
costs to the Lenders of making or maintaining such Borrowing, and (ii) if any
Borrowing Request requests a Eurocurrency Borrowing in such currency, such
Borrowing shall be made as an ABR Borrowing (if such Borrowing is requested to
be made in Dollars) or shall be made as a Borrowing bearing interest at such
rate as the Administrative Agent determines adequately reflects the costs to the
Lenders of making or maintaining such Borrowing.
Section 2.15.    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or any Advance made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, or continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender or such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its


-33-



--------------------------------------------------------------------------------





obligation to participate in or to issue any Letter of Credit) or to reduce the
amount of any sum received or receivable by such Lender, Issuing Bank or other
Recipient hereunder (whether of principal, interest or any other amount), then,
upon request of such Lender, Issuing Bank or other Recipient, the applicable
Borrower will pay to such Lender, Issuing Bank or other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender,
Issuing Bank or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    If any Lender or Issuing Bank determines that any Change in Law affecting
such Lender or Issuing Bank or any lending office of such Lender or such
Lender’s or Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by any Issuing Bank, to a level below that which
such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Bank’s policies and the policies of such Lender’s or Issuing
Bank’s holding company with respect to capital adequacy and liquidity
requirements), then from time to time the applicable Borrower will pay to such
Lender or Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.
(c)    If any Change in Law shall make it unlawful or impossible for any Lender
to make or maintain any Eurocurrency Loan, such Lender shall immediately notify
the Administrative Agent and the Borrowers in writing of such circumstance. Upon
receipt of such notice, (i) the applicable Borrower’s right to request the
making of, conversion to or a new Interest Period for Eurocurrency Loans with
respect to such Lender shall be terminated, and (ii) the applicable Borrower
shall, at the request of such Lender, either (A) pursuant to Section 2.08, as
the case may be, convert any such then outstanding Eurocurrency Loans of such
Lender into ABR Loans, at the end of the current Interest Period for such
Eurocurrency Loans or (B) immediately repay or convert any such Eurocurrency
Loans of such Lender if such Lender shall notify the applicable Borrower that
such Lender may not lawfully continue to fund and maintain such Eurocurrency
Loans. Any conversion or prepayment of Eurocurrency Loans made pursuant to the
preceding sentence prior to the last day of an Interest Period for such
Eurodollar Loans shall be deemed a prepayment thereof for purposes of
Section 2.16. After any Lender notifies the Administrative Agent and the
Borrowers of such a circumstance under this Section 2.15(c) and until such
Lender notifies the Administrative Agent and the Borrowers that it is no longer
unlawful or impossible for such Lender to make or maintain a Eurocurrency Loan,
all Revolving Loans of such Lender shall be ABR Loans.
(d)    If any Lender determines that any law of any applicable jurisdiction has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender to (i) perform any of its obligations hereunder or
under any other Loan Document with respect to a Foreign Subsidiary Borrower,
(ii) fund or maintain its participation in any Loan with respect to a Foreign
Subsidiary Borrower, or (iii) issue, make, maintain, fund or charge interest
with respect to any credit extension with respect to a Foreign Subsidiary
Borrower, such Person shall promptly notify the Administrative Agent, and then,
upon the Administrative Agent notifying the U.S. Borrower, and until such notice
by such Person is revoked, any obligation of such Person to issue, make,
maintain, fund or charge interest with respect to any such credit extension
shall be suspended, and to the extent required by applicable law, canceled. Upon
receipt of such notice, the Borrowers shall, (A) repay that Person’s
participation in the Loans or other applicable Obligations on the last day of
the Interest Period for each Loan or other Obligation occurring after the
Administrative Agent has notified the U.S. Borrower or, if earlier, the date
specified by such Person in the notice delivered to the Administrative Agent
(being no earlier than the last day of any applicable grace period permitted by
applicable law) and (B) take all reasonable actions requested by such Person to
mitigate or avoid such illegality.
(e)    A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the U.S. Borrower and shall be conclusive absent
manifest error. The applicable Borrower shall pay such Lender or the Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.
(f)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
U.S. Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs incurred or reductions suffered
more than 270 days prior to the date that such Lender or Issuing Bank, as the
case may be, notifies the U.S. Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim


-34-



--------------------------------------------------------------------------------





compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
Section 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the U.S. Borrower pursuant to
Section 2.19, then, in any such event, the applicable Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurocurrency Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for Dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the applicable Borrower and shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
Section 2.17.    Taxes. (a) Payment Free of Taxes. Any and all payments by or on
account of any obligation of any Borrower under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Borrower shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
(b)    Payment of Other Taxes by Borrowers. The Borrowers shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Borrower to a Governmental Authority pursuant to this Section 2.17, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by Borrowers. The Borrowers shall jointly and severally
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the U.S. Borrower by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender's failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the


-35-



--------------------------------------------------------------------------------





Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the U.S. Borrower and the Administrative Agent, at the
time or times reasonably requested by the U.S. Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the U.S. Borrower or the Administrative Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the U.S. Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the U.S. Borrower or the Administrative Agent as will
enable the U.S. Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender's reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the U.S. Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the U.S. Borrower or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the U.S. Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the U.S. Borrower or the
Administrative Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the U.S. Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a "controlled foreign corporation" described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-2 or
Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect


-36-



--------------------------------------------------------------------------------





partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit D-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the U.S. Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the U.S. Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the U.S. Borrower
or the Administrative Agent to determine the withholding or deduction required
to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the U.S. Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
U.S. Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the U.S. Borrower or
the Administrative Agent as may be necessary for the U.S. Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender's obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the U.S. Borrower and the
Administrative Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party's obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.
Section 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, each Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16, 2.17 or 2.21, or otherwise) prior to 1:00 p.m., Local Time, on


-37-



--------------------------------------------------------------------------------





the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Applicable Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Applicable Agent to the applicable account
designated to the U.S. Borrower by each Applicable Agent, except payments to be
made directly to the applicable Issuing Bank or the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17, 2.21 and 9.05 shall be made directly to the persons entitled
thereto. The Applicable Agent shall distribute any such payments received by it
for the account of any other person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder of (i) principal or interest in respect of any Loan shall be made in
the currency in which such Loan is denominated, (ii) reimbursement obligations
shall, subject to Sections 2.06(e) and 2.06(k), be made in the currency in which
the Letter of Credit in respect of which such reimbursement obligation exists is
denominated or (iii) any other amount due hereunder or under another Loan
Document (other than an Ancillary Facility Document) shall be made in Dollars.
Any payment required to be made by an Applicable Agent hereunder shall be deemed
to have been made by the time required if such Applicable Agent shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by such Applicable Agent to make such payment.
(b)    If at any time insufficient funds are received by and available to the
Applicable Agent from any Borrower to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due from such Borrower
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from such Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal and unreimbursed
LC Disbursements then due from such Borrower hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Ancillary Loans, Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a proportion of
the aggregate amount of its Ancillary Loans, Revolving Loans and participations
in LC Disbursements and Swingline Loans and accrued interest thereon greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact
and (b) purchase (for cash at face value) participations in the Ancillary Loans,
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Ancillary Loans, Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by a Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender) or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to such Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph (c) shall apply). Each Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.
(d)    Unless the Applicable Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Applicable Agent for the
account of the Lenders or the applicable Issuing Bank hereunder that such
Borrower will not make such payment, the Applicable Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as applicable, the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as applicable, severally agrees to repay to the Applicable Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at (i) the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (in the case of an amount denominated


-38-



--------------------------------------------------------------------------------





in Dollars) and (ii) the rate reasonably determined by the Applicable Agent to
be the cost to it of funding such amount (in the case of an amount denominated
in a Foreign Currency).
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Applicable Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Applicable Agent
for the account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid.
(f)    Any time there is a Defaulting Lender, each payment of principal on Loans
or LC Disbursements shall be shared by only the Non-Defaulting Lenders that made
such Loans or LC Disbursements pro rata according to the respective unpaid
principal amounts of such Loans or LC Disbursements then owed to such
Non-Defaulting Lenders until the unpaid principal amounts of all Loans and LC
Disbursements, as applicable, are held by all Lenders according to their
respective Applicable Adjusted Percentages.
(g)    Letter of Credit fees payable under Section 2.12(b) shall be shared among
the Lenders with Commitments (other than Defaulting Lenders) and the Issuing
Bank pro rata according to (i) their respective LC Risk Participations and
Fronting Exposure with respect to the applicable Letters of Credit and (ii) in
the case of each Lender which becomes a Lender hereunder after the date hereof,
the date upon which such Lender so became a Lender.
Section 2.19.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if any Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall (at the request of any Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    If any Lender requests compensation under Section 2.15, or if a Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17 and, in each case, such Lender has failed to or is unable to
designate a different lender office in accordance with Section 2.19(a), or if
any Lender is a Defaulting Lender or Non-Consenting Lender, then such Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consent required by, Section 9.04), all of its interests, rights (other than its
existing rights to payments pursuant to Section 2.15 or Section 2.17) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender, if a Lender accepts such assignment); provided that (i) such
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, the Issuing Bank), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.16), from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or such Borrower (in
the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments thereafter, (iv) unless waived, such Borrower
shall have paid to the Administrative Agent the assignment fee described in
Section 9.04(ii)(c), (v) such assignment does not conflict with applicable law,
and (vi) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. A Lender shall not be required to make
any such assignment or delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling such Borrower to require
such assignment and delegation cease to apply.
Section 2.20.    Subsidiary Borrowers. On or after the Restatement Effective
Date, the U.S. Borrower may designate any Wholly-Owned Subsidiary as a
Subsidiary Borrower by delivery to the Administrative Agent of a Subsidiary
Borrower Agreement executed by such Subsidiary and the U.S. Borrower. Each such
designation shall specify whether such Subsidiary shall be entitled


-39-



--------------------------------------------------------------------------------





(i) to obtain Revolving Loans and/or (ii) to request the creation of Ancillary
Facilities under Section 2.22, and each such designation shall be subject to the
consent of the Administrative Agent (which consent shall not unreasonably be
withheld); provided that, to the extent such designation specifies a Foreign
Subsidiary as the Subsidiary Borrower, such designation shall be subject to the
consent of all Lenders (which consent shall not unreasonably be withheld). Upon
the execution by the U.S. Borrower and delivery to the Administrative Agent of a
Subsidiary Borrower Termination with respect to any Subsidiary Borrower, such
Subsidiary shall cease to be a Subsidiary Borrower and a party to this
Agreement; provided that no Subsidiary Borrower Termination will become
effective as to any Subsidiary Borrower (other than to terminate such Subsidiary
Borrower’s right to make further Borrowings under this Agreement) at a time when
any principal of or interest on any Loan to such Subsidiary Borrower shall be
outstanding hereunder or any Ancillary Facility under which Ancillary Loans may
be made available to such Subsidiary Borrower has not been previously
terminated. Promptly following receipt of any Subsidiary Borrower Agreement or
Subsidiary Borrower Termination, the Administrative Agent shall send a copy
thereof to each Lender.
Section 2.21.    Additional Reserve Costs. (a) For so long as any Lender is
required to make special deposits with the Bank of England or comply with
reserve assets, liquidity, cash margin or other requirements of the Bank of
England, to maintain reserve asset ratios or to pay fees, in each case in
respect of such Lender’s Eurocurrency Loans or Foreign Currency Letters of
Credit, such Lender shall be entitled to require the applicable Borrower to pay,
contemporaneously with each payment of interest on each of such Loans and
Letters of Credit, additional interest on such Loan and/or Letter of Credit at a
rate per annum equal to the Mandatory Costs Rate calculated in accordance with
the formula and in the manner set forth in Exhibit F hereto.
(b)    For so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks, but excluding requirements reflected in the
Statutory Reserves or the Mandatory Costs Rate) in respect of any of such
Lender’s Eurocurrency Loans and Foreign Currency Letters of Credit, such Lender
shall be entitled to require the applicable Borrower to pay, contemporaneously
with each payment of interest on each of such Lender’s Loans and Letters of
Credit subject to such requirements, additional interest on such Loan and/or
Letter of Credit at a rate per annum specified by such Lender to be the cost to
such Lender of complying with such requirements in relation to such Loan and/or
Letter of Credit.
(c)    Any additional interest owed pursuant to paragraph (a) or (b) above shall
be determined by the applicable Lender, which determination shall be conclusive
absent manifest error, and notified to the applicable Borrower (with a copy to
the Administrative Agent) at least five Business Days before each date on which
interest is payable for the applicable Loan or Letter of Credit, and such
additional interest so notified to the applicable Borrower by such Lender shall
be payable to the Administrative Agent for the account of such Lender on each
date on which interest is payable for such Loan or Letter of Credit.
Section 2.22.    Ancillary Facilities.
(a)    General. If a Subsidiary Borrower and a Lender or Lenders agree, subject
to (i) compliance with the requirements set forth in this Section 2.22,
(ii) such Subsidiary Borrower having complied with Sections 2.20 and 4.03, and
(iii) such Subsidiary Borrower having delivered to the Administrative Agent the
U.S. Borrower Guaranty, fully executed and in form and substance reasonably
satisfactory to the Administrative Agent, such Lenders shall be permitted to
provide an Ancillary Facility to such Subsidiary Borrower. The Aggregate
Ancillary Commitments shall not at any time exceed $20,000,000.
(b)    Creation of Ancillary Facilities. To request the creation of an Ancillary
Facility, a Subsidiary Borrower shall deliver to the Administrative Agent not
later than 10 Business Days (or such shorter period agreed to by the
Administrative Agent) prior to the first date on which such Ancillary Facility
is proposed to be made available:
(i)    notice in writing specifying:
(A)    the Subsidiary Borrower to which extensions of credit will be made
available thereunder;
(B)    the first date on which such Ancillary Facility shall be made available
and the expiration date of such Ancillary Facility (which shall be no later than
the Maturity Date);


-40-



--------------------------------------------------------------------------------





(C)    the type of Ancillary Facility being provided;
(D)    the identity of the Ancillary Lender(s) (which shall be acceptable to the
Administrative Agent); and
(E)    the amount of the Ancillary Commitment with respect to such Ancillary
Facility (which shall be expressed in Dollars and shall not (x) exceed the
Available Unused Commitment of each such Ancillary Lender on the first date on
which such Ancillary Facility shall be made available or (y) when combined with
all Ancillary Commitments of the Ancillary Lenders, exceed $20,000,000) and, if
applicable, the Foreign Currencies in which such Ancillary Facilities shall be
made available.
(ii)    a copy of the Ancillary Facility Document with respect to such Ancillary
Facility (which shall be reasonably acceptable to the Administrative Agent),
together with a certificate of a Financial Officer certifying that the terms of
such Ancillary Facility satisfy the requirements set forth in clauses (i)(B) and
(i)(E) above and in paragraph (d) of this Section; and
(iii)    such other information that the Administrative Agent may reasonably
request in connection with such Ancillary Facility.
The Administrative Agent shall give notice to each Lender of such matters.
(c)    Amendment of Ancillary Facilities. To request an amendment of an
Ancillary Facility, the applicable Subsidiary Borrower shall deliver to the
Administrative Agent, not later than five Business Days (or such shorter period
agreed to by the Administrative Agent) prior to the effective date of such
amendment, (i) a notice in writing (A) identifying the Ancillary Facility to be
amended, (B) the effective date of such Amendment and (C) the documentation
relating to such proposed amendment (which shall be reasonably satisfactory to
the Administrative Agent) and (ii) a certificate of a Financial Officer
certifying that the terms of such Ancillary Facility, after giving effect to
such proposed amendment, satisfy the requirements set forth in clauses (i)(B)
and (i)(E) of paragraph (b) of this Section and in paragraph (d) of this
Section. The Administrative Agent shall give notice to each Lender of such
matters.
(d)    Terms of Ancillary Facility. Each Ancillary Facility shall contain terms
and conditions acceptable to the applicable Ancillary Lenders and the applicable
Subsidiary Borrower thereunder; provided that such terms shall at all times:
(i) be based upon normal commercial terms at the time of the creation of such
Ancillary Facility pursuant to paragraph (b) of this Section; (ii) permit
extensions of credit thereunder to be made only to such Subsidiary Borrower;
(iii) provide that the Ancillary Commitment of the applicable Ancillary Lenders
under such Ancillary Facility shall not exceed such Ancillary Lender’s Available
Unused Commitment and that, in the event and on such occasion that such
Ancillary Commitment exceeds such Available Unused Commitment, such Ancillary
Commitment shall be automatically reduced by the amount of such excess;
(iv) provide that the Ancillary Commitment under such Ancillary Facility be
canceled, and that all extensions of credit under such Ancillary Facility be
repaid, not later than the Maturity Date; (v) provide that the conditions set
forth in Article IV shall be conditions to each extension of credit under such
Ancillary Facility; and (vi) not provide for the payment of facility fees in
respect of the Ancillary Commitment for such Ancillary Facility.
(e)    Termination and Demand for Repayment. (i) Any Ancillary Facility shall be
permitted to be terminated by the applicable Ancillary Lenders in accordance
with the terms of such Ancillary Facility and, upon the effective date of such
termination (an “Ancillary Facility Termination Date”), all Ancillary Loans
under such Ancillary Facility shall be repaid in full.
(ii)    Notwithstanding anything to the contrary set forth in the Ancillary
Facility Document relating to the Ancillary Facility to be terminated, the
Ancillary Lenders seeking to terminate an Ancillary Facility shall deliver to
the Applicable Agent, with a copy to the applicable Subsidiary Borrower, a
written notice of termination (a “Notice of Termination”) not later than five
Business Days prior to the Ancillary Facility Termination Date specified in such
Notice of Termination for such Ancillary Facility. Each such Notice of
Termination shall specify:
(A)    the names of the applicable Subsidiary Borrower and Ancillary Lenders;


-41-



--------------------------------------------------------------------------------





(B)    the aggregate amount of Ancillary Loans under the applicable Ancillary
Facility (which shall not exceed the Ancillary Commitment in respect of such
Ancillary Facility); and
(C)    the applicable Ancillary Facility Termination Date.
(f)    Cancellation by Subsidiary Borrower. The Subsidiary Borrower to which an
Ancillary Facility has been made available shall be permitted at any time to
request the cancellation of all or a portion of such Ancillary Facility by
delivery of a notice in writing to the Administrative Agent and the applicable
Ancillary Lenders, specifying the Ancillary Facility to be canceled and the
proposed cancellation date. Such notice shall be delivered not less than five
Business Days prior to the proposed cancellation date. Such cancellation shall
be effective as of the proposed cancellation date unless the Ancillary Facility
Exposure under such Ancillary Facility has not been reduced to zero as of such
date.
(g)    Additional Information. Each Ancillary Lender shall report in writing to
the Administrative Agent (i) on the last Business Day of each month and of each
fiscal quarter of the U.S. Borrower the Ancillary Facility Exposure for each day
during the preceding month or fiscal quarter, as the case may be, for each
Ancillary Facility under which it is an Ancillary Lender and (ii) on any other
Business Day requested by the Administrative Agent, the Ancillary Facility
Exposure for such day for each Ancillary Facility under which it is an Ancillary
Lender. In addition, each Subsidiary Borrower to which an Ancillary Facility has
been made available and each Ancillary Lender shall, upon request by the
Administrative Agent, promptly supply the Administrative Agent with any
information relating to the operation of such Ancillary Facility (including the
Ancillary Facility Exposure) as the Administrative Agent may reasonably request.
(h)    Conflict with Loan Documents. In the event of any conflict between the
terms of an Ancillary Facility Document and any other Loan Document (other than
an Ancillary Facility Document), the terms of such other Loan Document shall
govern.
(i)    Termination and Expiration of Ancillary Commitments. On each date on
which an Ancillary Facility expires, is terminated or is canceled (in whole or
in part), the Available Unused Commitment of the Ancillary Lender under such
Ancillary Facility shall be increased by an amount equal to the portion of such
Ancillary Facility that has expired or been canceled, unless the Commitments
shall have been previously terminated.
Section 2.23.    Optional Increase. (a) On the terms and subject to the
conditions set forth below, the U.S. Borrower may, at any time before the
Maturity Date, increase the Aggregate Commitments; provided that:
(i)    after giving effect to the requested increase, the aggregate amount of
the increases in the Aggregate Commitments shall not exceed $200,000,000;
(ii)    the Administrative Agent shall have consented to the requested increase
and all required third party consents and approvals shall have been obtained;
(iii)    prior to the date of any proposed increase, the Aggregate Commitments
shall not have been decreased pursuant to Section 2.09;
(iv)    each such increase in the Aggregate Commitments shall be equal to
$10,000,000 or an integral multiple of $5,000,000 in excess thereof;
(v)    no Default shall have occurred and be continuing or shall occur as a
result of such increase; and
(vi)    the Borrowers shall have executed and delivered such documents and
instruments and taken such other actions as may be reasonably requested by the
Administrative Agent in connection with such increases in the Aggregate
Commitments (including new or amended notes, any related fee letters, documents
evidencing the increased Commitment held by any applicable Lender, any joinder
agreements related to a New Lender, resolutions regarding the increase in the
Aggregate Commitments and related actions taken by the Borrowers, certified as
true and correct by a Financial Officer and legal opinions, all in form and
substance reasonably satisfactory to the Administrative Agent).


-42-



--------------------------------------------------------------------------------





Any request under this Section 2.23 shall be submitted by the U.S. Borrower to
the Administrative Agent (which shall promptly forward copies to the Lenders),
specify the proposed effective date and amount of such increase and be
accompanied by a certificate of a Financial Officer stating that no Default
exists or will occur as a result of such increase. If any fees are to be paid or
offered in connection with such increase, the Administrative Agent (with the
consent of the U.S. Borrower) may also specify any fees offered to those Lenders
(the “Increasing Lenders”) which agree to increase the amount of their
respective Commitment, which fees may be variable based upon the amount by which
any such Lender is willing to increase the amount of its Commitment; no Lender
which is not an Increasing Lender shall be entitled to receive any such fees. No
Lender shall have any obligation, express or implied, to offer to increase the
amount of its Commitment. Only the consent of the Administrative Agent and each
Increasing Lender shall be required for an increase in the amount of the
Aggregate Commitments pursuant to this Section 2.23(a). No Lender which elects
not to increase the amount of its Commitment may be replaced in respect of its
existing Commitment as a result thereof without such Lender’s written consent.
(b)    Each Increasing Lender shall, as soon as practicable after the
U.S. Borrower has submitted its request under Section 2.23(a), specify the
amount of the proposed increase in its Commitment which it is willing to offer.
To the extent the increased Commitment of the Increasing Lenders is insufficient
or there are no Increasing Lenders, the U.S. Borrower may designate new lenders
who qualify as Eligible Assignees and which are reasonably acceptable to the
Administrative Agent, the Issuing Bank and the Swingline Lender as additional
Lenders hereunder in accordance with this Section 2.23(b) (each such new Lender
being a “New Lender”), which New Lender may assume all or a portion of the
increase in the amount of the Aggregate Commitments. The U.S. Borrower and the
Administrative Agent shall have discretion jointly to adjust the allocation of
the increased aggregate principal amount of the Aggregate Commitments among
Increasing Lenders and New Lenders.
(c)    Each New Lender designated by the U.S. Borrower and reasonably acceptable
to the Administrative Agent, the Issuing Bank and the Swingline Lender shall
become an additional party hereto as a New Lender concurrently with the
effectiveness of the proposed increase in the amount of the Aggregate
Commitments upon its execution of an instrument of joinder (which may contain
such modifications to this Agreement and terms and conditions relating thereto
as may be necessary to ensure that such Commitments are treated as Commitments
for all purposes under the Loan Documents), in each case prepared by the
Administrative Agent and otherwise in form and substance reasonably satisfactory
to the Administrative Agent.
(d)    Subject to the foregoing, any increase in the Aggregate Commitments
requested by the U.S. Borrower shall be effective as of the date proposed by the
U.S. Borrower (the “Increase Effective Date”) and shall be in the principal
amount (the “Revolving Facility Increase”) equal to (i) the amount which the
Increasing Lenders are willing to assume as increases to the amount of their
Commitments plus (ii) the amount offered by the New Lenders with respect to the
Aggregate Commitment, in either case as adjusted by the U.S. Borrower and the
Administrative Agent pursuant to the last sentence of Section 2.23(b).
(e)    The U.S. Borrower, each applicable Increasing Lender and each applicable
New Lender shall agree upon the Applicable Margin with respect to any Revolving
Facility Increase prior to 2:00 p.m., Local Time, on the Increase Effective
Date, provided that if such Applicable Margin would exceed the Applicable Margin
with respect to any other Revolving Loans, the Applicable Margin with respect to
any other Revolving Loans (including any prior Revolving Facility Increase)
shall be automatically increased to equal the Applicable Margin with respect to
such Revolving Facility Increase.
(f)    On or prior to the Increase Effective Date, with respect to any increase
in the Aggregate Commitments, the Administrative Agent shall notify each Lender
of the amount required to be paid by or to such Lender so that the Revolving
Loans held by the Lenders on the Increase Effective Date (before giving effect
to any new Revolving Loans made on such date) shall be held by each Lender pro
rata in accordance with the Commitments of the Lenders as adjusted pursuant to
the last sentence of Section 2.23(b). Each Lender which is required to reduce
the amount of Revolving Loans held by it (each such Lender, a “Decreasing
Lender”) shall irrevocably assign, without recourse or warranty of any kind
whatsoever (except that each Decreasing Lender warrants that it is the legal and
beneficial owner of the Revolving Loans assigned by it under this
Section 2.23(f) and that such Revolving Loans are held by such Decreasing Lender
free and clear of adverse claims), to each Increasing Lender and New Lender
participating in the applicable increase in the Aggregate Commitments, and each
applicable Increasing Lender and New Lender shall irrevocably acquire from the
Decreasing Lenders, a portion of the principal amount of the Revolving Loans of
each Decreasing Lender (collectively, the “Acquired Portion”) outstanding on the
Increase Effective Date (before giving effect to any new Revolving Loans made on
such date) in an amount such that the principal amount of the Revolving Loans
held by each applicable Increasing Lender, New Lender and Decreasing Lender as
of the Increase Effective Date shall be held in accordance with each such
Lender’s Applicable Adjusted


-43-



--------------------------------------------------------------------------------





Percentage (if any) as of such date. Such assignment and acquisition shall be
effective on the Increase Effective Date automatically and without any action
required on the part of any party other than the payment by the applicable
Increasing Lenders and New Lenders to the Administrative Agent for the account
of the Decreasing Lenders of an aggregate amount equal to the Acquired Portion,
which amount shall be allocated and paid by the Administrative Agent at or
before 12:00 p.m. on the Increase Effective Date to the Decreasing Lenders pro
rata based upon the respective reductions in the principal amount of the
Revolving Loans held by such Lenders on the Increase Effective Date (before
giving effect to any new Revolving Loans made on such date). Each of the
Administrative Agent and the Lenders shall adjust its records accordingly to
reflect the payment of the Acquired Portion. The payments to be made in respect
of the Acquired Portion shall be made by the applicable Increasing Lenders and
New Lenders to the Administrative Agent in Dollars in immediately available
funds at or before 11:00 a.m. on the Increase Effective Date, such payments to
be made by the applicable Increasing Lenders and New Lenders pro rata based upon
the respective increases in the amount of the Commitments held by such Lenders
on the Increase Effective Date.
To the extent any of the Revolving Loans acquired by the applicable Increasing
Lenders and New Lenders from the Decreasing Lenders pursuant to
Section 2.23(f) above are Eurodollar Loans and the Increase Effective Date is
not the last day of an Interest Period for such Eurodollar Loans, the Decreasing
Lenders shall be entitled to compensation from the Borrower as provided in
Section 2.16 (as if the Borrowers had prepaid such Revolving Loans in an amount
equal to the Acquired Portion on the Increase Effective Date).
Section 2.24.    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the third paragraph of subsection (b) of
Section 9.02.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 7.01 or otherwise), subject to Section 2.18(f), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Bank or Swingline
Lender; third, if so determined by the Administrative Agent or requested by the
Issuing Bank, to Cash Collateralize the Issuing Bank’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.24(c); fourth, if
so requested by the U.S. Borrower (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so agreed by the
Administrative Agent and the U.S. Borrower, to be held in a non-interest bearing
deposit account and released in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the Issuing Bank’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.24(c); sixth, to the
payment of any amounts owing to the Lenders, the Issuing Bank or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Bank or the Swingline Lender against that Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the U.S. Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the U.S. Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursement in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans are held by the Lenders
pro rata in


-44-



--------------------------------------------------------------------------------





accordance with their Applicable Adjusted Percentages without giving effect to
Section 2.24(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.24(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. Each Defaulting Lender (A) shall be entitled to receive a
facility fee under Section 2.12(a) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to the sum of (1) the outstanding
principal amount of Revolving Loans funded by it, and (2) its Applicable
Adjusted Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral satisfactory to the Issuing Bank pursuant to
Section 2.24(c) and (B) shall be limited in its right to receive Letter of
Credit fees as provided in Section 2.12(b) and Section 2.18(g).
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s Applicable Adjusted Percentage of all LC
Exposure and all Swingline Exposure shall automatically (effective on the day
such Lender becomes a Defaulting Lender) be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Adjusted Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that (A) the conditions set forth in Section 4.02 are satisfied at
such time (and, unless the U.S. Borrower shall have otherwise notified the
Administrative Agent at the time, the U.S. Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(B) such reallocation does not cause the sum of (I) the outstanding principal
amount of all Revolving Loans made by such Lender at such time and (II) such
Lender’s Total Lender Risk Participation at such time to exceed such Lender’s
Commitment at such time. Subject to Section 9.18, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral; Prepayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
U.S. Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, immediately following notice by the Administrative
Agent, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure, and (y) second, to the extent permitted by the
Senior Notes Documents, Cash Collateralize such Defaulting Lender’s Adjusted
Applicable Percentage of all LC Exposure (after giving effect to any partial
reallocation pursuant to clause (iv) above) in accordance with Section 2.24(c).
(vi)    Termination of Commitment. The U.S. Borrower may terminate the unused
amount of the Commitment of a Defaulting Lender upon not less than three (3)
Business Days’ prior notice to the Administrative Agent (which will promptly
notify the Lenders thereof), and in such event the provisions of clause (ii)
above will apply to all amounts thereafter paid by the U.S. Borrower for the
account of such Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity or other amounts); provided that (x) no
Event of Default shall have occurred and be continuing and (y) such termination
will not be deemed to be a waiver or release of any claim the U.S. Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender may
have against such Defaulting Lender.
(b)    Defaulting Lender Cure. If the U.S. Borrower, the Administrative Agent,
the Issuing Bank and the Swingline Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held on a pro rata basis by the Lenders in accordance with their Applicable
Adjusted Percentages (without giving effect to Section 2.24(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the U.S. Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.


-45-



--------------------------------------------------------------------------------





(c)    Cash Collateral Provisions. (i) At any time that there shall exist a
Defaulting Lender, within one (1) Business Day after the written request of the
Administrative Agent or the Issuing Bank (with a copy to the Administrative
Agent), to the extent permitted by the Senior Notes Documents, the Borrowers
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.24(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
In addition, as a condition to issuing any Letter of Credit, to the extent
permitted by the Senior Notes Documents, the Issuing Bank may require that the
U.S. Borrower deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.24(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
(ii)    All Cash Collateral delivered pursuant to this Section 2.16(c) shall be
maintained in blocked, non-interest bearing deposit accounts with the
Administrative Agent. The U.S. Borrower (to the extent permitted by the Senior
Notes Documents), and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent and the
Issuing Bank, and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to clause (iii) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Bank as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the U.S. Borrower (to
the extent permitted by the Senior Notes Documents) or the relevant Defaulting
Lender will, within one (1) Business Day after the request of the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lender).
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under any of this Section 2.24 in respect of Letters of
Credit, shall be held and applied to the satisfaction of the specific LC
Exposure, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.
(iv)    Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or other obligations shall no longer be required to be held as
Cash Collateral pursuant to this Section 2.24, and shall promptly be released to
the applicable Borrower, following (A) the elimination of the applicable
Fronting Exposure or other obligations giving rise thereto (including by the
termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee)), or (B) the Administrative Agent’s good faith
determination and each Issuing Bank’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of a
Default (and, following the application as provided in clause (iii) above, may
be otherwise applied in accordance with Section 7.01), and (y) the Person
providing Cash Collateral and the Issuing Bank may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.
Section 2.25.    U.S. Borrower Guaranty. The U.S. Borrower shall absolutely and
unconditionally guarantee all Obligations of each Subsidiary Borrower pursuant
to the U.S. Borrower Guaranty. The U.S. Borrower agrees to execute and deliver
such agreements and documents requested by the Administrative Agent in
connection with the U.S. Borrower Guaranty and such guarantee obligation.
ARTICLE III

REPRESENTATIONS AND WARRANTIES
The Borrowers represent and warrant to the Lenders and the Administrative Agent
that:
Section 3.01.    Organization; Powers. Each of the U.S. Borrower and its
Subsidiaries is duly organized, validly existing and in good standing (or, if
applicable in a foreign jurisdiction, enjoys the equivalent status under the
laws of any jurisdiction of organization outside the United States) under the
laws of the jurisdiction of its organization, has all requisite power and
authority to


-46-



--------------------------------------------------------------------------------





carry on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required. No
Subsidiary is a party to, or otherwise subject to, any legal restriction or any
agreement (other than customary limitations imposed by corporate law statutes)
restricting the ability of such Subsidiary to pay dividends out of profits or
make any other similar distributions of profits to the U.S. Borrower or any of
its Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.
Section 3.02.    Authorization; Enforceability. The Transactions are within each
Borrower’s corporate powers and have been duly authorized by all necessary
corporate, stockholder and other action. Each Loan Document has been duly
executed and delivered by each Borrower party thereto and constitutes a legal,
valid and binding obligation of each Borrower, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
Section 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the U.S. Borrower or any of its Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the U.S. Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the U.S. Borrower or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of the
U.S. Borrower or any of its Subsidiaries.
Section 3.04.    Financial Condition; No Material Adverse Change. (a) The
U.S. Borrower has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal year ended May 28, 2016, reported on by Ernst & Young LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended May 28, 2016, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
U.S. Borrower and its consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP, subject to year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii)
above.
(b)    Since May 28, 2016 there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the U.S. Borrower and its Subsidiaries, taken as a whole.
Section 3.05.    Properties. (a) Each of the U.S. Borrower and its Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
(b)    Each of the U.S. Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the U.S. Borrower and
its Subsidiaries does not infringe upon the rights of any other Person, except
for any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
Section 3.06.    Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the U.S. Borrower, threatened against or
affecting the U.S. Borrower or any of its Subsidiaries (i) as to which there is
a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement or the Transactions.
(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the U.S. Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.


-47-



--------------------------------------------------------------------------------





(c)    Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.
Section 3.07.    Compliance with Requirements of Law and Contractual
Obligations. Each of the U.S. Borrower and its Subsidiaries is in compliance
with all Requirements of Law and Contractual Obligations applicable to it or its
property and all indentures, except where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. No Default has occurred and is continuing.
Section 3.08.    Investment Company Status. Neither the U.S. Borrower nor any of
its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
Section 3.09.    Taxes. Each of the U.S. Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the U.S. Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
Section 3.10.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
Section 3.11.    Disclosure. The U.S. Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the U.S. Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the U.S. Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.
Section 3.12.    Use of Advances. Each Borrower will use the proceeds of the
Advances for refinancing existing indebtedness, working capital, its general
corporate purposes and acquisitions (including Permitted Acquisitions). No
Borrower nor any of their respective Subsidiaries extends or maintains, in the
ordinary course of business, credit for the purpose, whether immediate,
incidental, or ultimate, of buying or carrying margin stock (within the meaning
of Regulations T, U or X of the Board), and no part of the proceeds of any
Advance will be used for the purpose, whether immediate, incidental, or
ultimate, of buying or carrying any such margin stock or maintaining or
extending credit to others for such purpose or in violation of any applicable
law or regulation (including without limitation Regulations T, U or X of the
Board). After applying the proceeds of each Advance, such margin stock will not
constitute more than 25% of the value of the assets (either of any Borrower
alone or of the Borrowers and their respective Subsidiaries on a consolidated
basis) that are subject to any provisions of this Agreement that may cause the
Advances to be deemed secured, directly or indirectly, by such margin stock.
Section 3.13.    Labor Matters. There are no labor controversies pending or, to
the best of the U.S. Borrower’s knowledge, threatened against the U.S. Borrower
or any Subsidiary, which could have a Material Adverse Effect.
Section 3.14.    Foreign Assets Control, Etc.Section 3.14.    Foreign Assets
Control, Etc. (a) No Borrower nor any of its Subsidiaries, or any of their
Related Parties (i) is, or is owned or controlled by, a Designated Person;
(ii) has received funds or other property from a Designated Person; (iii) is in
breach, or the subject, of any action or investigation under any Anti-Terrorism
Law; and (iv) is an “enemy” or an “ally of the enemy” within the meaning of any
Anti-Terrorism Law. No Borrower (i) engages nor will it knowingly engage in any
dealings or transactions with any Designated Person, and (ii) is, nor will it be
otherwise associated, with any Designated Person. Each Borrower and each
Subsidiary is in compliance, in all material respects, with the Patriot Act.
Each Borrower has taken reasonable measures to ensure compliance with the
Anti-Terrorism Laws.


-48-



--------------------------------------------------------------------------------





(b)    No Borrower nor any of its Subsidiaries, or any of their Related Parties,
is aware of or has taken any action, directly or indirectly, that would result
in a violation by such persons of any applicable anti-bribery law, including but
not limited to, the United Kingdom Bribery Act of 2010 (the “UK Bribery Act”)
and the U.S. Foreign Corrupt Practices Act of 1977 (the “FCPA”). Furthermore,
the Borrowers, their Subsidiaries and all of their Related Parties have
conducted their businesses in compliance with the UK Bribery Act, the FCPA and
similar laws, rules or regulations and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.
(c)    No portion of the proceeds of any Advance made hereunder has been or will
be used, directly or indirectly for, and no fee, commission, rebate or other
value has been or will be paid to, or for the benefit of, any governmental
official, political party, official of a political party or any other Person
acting in an official capacity in violation of any applicable law, including the
UK Bribery Act and the FCPA.
Section 3.15.    Solvency. The U.S. Borrower and its Subsidiaries taken as a
whole are Solvent and after the execution, delivery and consummation of the Loan
Documents on the Restatement Effective Date, will be Solvent.
Section 3.16.    Insurance. The properties of the U.S. Borrower and each of its
Subsidiaries are insured with financially sound and reputable insurance
companies that, except as set forth on Schedule 3.16, are not Affiliates of the
U.S. Borrower or any of its Subsidiaries, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
U.S. Borrower and its Subsidiaries operate.
ARTICLE IV

CONDITIONS
Section 4.01.    Restatement Effective DateSection 4.01.    Restatement
Effective Date. This Agreement shall become effective on and as of the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
Borrower and the Lenders either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.
(b)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrowers, the
authorization of the Transactions and any other legal matters relating to the
Borrowers, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.
(c)    The Administrative Agent shall have received a certificate, dated the
Restatement Effective Date and signed by the President, a Vice President or a
Financial Officer of the U.S. Borrower, confirming that (i) the representations
and warranties of the Borrowers set forth in the Loan Documents are true and
correct in all material respects, except for any representation and warranty
that by its express terms is qualified by materiality or reference to Material
Adverse Effect, in which case such representation and warranty shall be true and
correct in all respects, on and as of the Restatement Effective Date, (ii) after
giving effect to the amendments contained herein, no Default has occurred and is
continuing, and (iii) the Borrowers have satisfied each of the conditions set
forth in Section 4.01, Section 4.02 and Section 4.03, as applicable.
(d)    The U.S. Borrower shall have delivered to the Administrative Agent a
certificate, in form and substance satisfactory to the Administrative Agent, and
certified as accurate by a Financial Officer of the U.S. Borrower, that after
giving effect to the Transactions on the Restatement Effective Date, the U.S.
Borrower and each Subsidiary thereof is each Solvent.


-49-



--------------------------------------------------------------------------------





(e)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Restatement Effective Date, including, (i) to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the U.S. Borrower hereunder and (ii) all
fees payable pursuant to the Fee Letter.
(f)    The Administrative Agent shall have received a favorable written legal
opinion of (i) counsel to the Borrowers, addressing such matters as the
Administrative Agent may request, and (ii) Chapman and Cutler LLP, special
counsel to the Administrative Agent, addressing the enforceability of the Loan
Documents, each of which shall be in form and substance reasonably satisfactory
to the Administrative Agent.
(g)    All governmental and third party consents and approvals necessary in
connection with this Agreement and the other Loan Documents and the transactions
contemplated hereby shall have been obtained and be in full force and effect;
and the Administrative Agent shall have received a certificate, dated the
Restatement Effective Date and signed by the President, a Vice President or a
Financial Officer of the U.S. Borrower with respect to the foregoing.
(h)    The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, (i) an unaudited
Consolidated balance sheet of the U.S. Borrower and its Subsidiaries as of May
28, 2016 and related unaudited interim statements of income and retained
earnings, and (ii) projections prepared by management of the U.S. Borrower, of
balance sheets, income statements and cash flow statements on an annual basis
for each year following the Restatement Effective Date during the term of this
Agreement.
(i)    The Administrative Agent shall have received the results of a Lien search
(including a search as to judgments, pending litigation, bankruptcy, tax and
intellectual property matters), in form and substance reasonably satisfactory
thereto, made against the Borrowers under the Uniform Commercial Code (or
applicable judicial docket) as in effect in each jurisdiction in which filings
or recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of such Borrower, indicating among
other things that the assets of each such Borrower are free and clear of any
Lien (except for Permitted Encumbrances).
(j)    The Administrative Agent shall have received a Notice of Account
Designation specifying the account or accounts to which the proceeds of any
Loans made on or after the Closing Date are to be disbursed.
(k)    The Administrative Agent shall have received certified copies of
amendments to the Senior Notes Documents in effect on the Restatement Effective
Date that are maturing after January 3, 2018, duly executed by the U.S. Borrower
and the other parties thereto, which amendments shall be in form and substance
reasonably satisfactory to the Administrative Agent.
(l)    Each Borrower shall have provided to the Administrative Agent and the
Lenders the documentation and other information requested by the Administrative
Agent in order to comply with requirements of the Patriot Act, applicable “know
your customer” and anti-money laundering rules and regulations.
The Administrative Agent shall notify the Borrowers and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.
Section 4.02.     Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
(a)    The representations and warranties of the Borrowers set forth in the Loan
Documents shall be true and correct in all material respects, except for any
representation and warranty that by its express terms is qualified by
materiality or reference to Material Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects, on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, provided that the
representations and warranties in Section 3.04(b) shall be excluded from the
representations and warranties made under this Section 4.02(a).


-50-



--------------------------------------------------------------------------------





(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
Section 4.03.    Credit Events Relating to Subsidiary Borrowers. The obligations
of (x) the Lenders to make Loans to any Subsidiary that becomes a Subsidiary
Borrower after the Restatement Effective Date and (y) any Ancillary Lender to
make available an Ancillary Facility to such Subsidiary Borrower, in each case
to the extent designated in accordance with Section 2.20, are subject to the
satisfaction of the following conditions (which are in addition to the
conditions contained in Sections 4.01 and 4.02):
(a)    the Administrative Agent (or its counsel) shall have received (i) the
U.S. Borrower Guaranty and (ii) a Subsidiary Borrower Agreement with respect to
such Subsidiary Borrower, in each case duly executed by all parties thereto;
(b)    such Subsidiary Borrower shall have provided to the Administrative Agent
and the Lenders the documentation and other information requested by the
Administrative Agent in order to comply with requirements of the Patriot Act,
applicable “know your customer” and anti-money laundering rules and regulations;
and
(c)    the Administrative Agent shall have received such documents (including a
legal opinion substantially in the form of Exhibit G if such Subsidiary Borrower
is a Domestic Subsidiary, or a legal opinion in form and substance acceptable to
the Administrative Agent if such Subsidiary Borrower is a Foreign Subsidiary)
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the formation, existence and good standing of such
Subsidiary Borrower, the authorization of Borrowings as they relate to such
Subsidiary Borrower and any other legal matters relating to such Subsidiary
Borrower or its Subsidiary Borrower Agreement, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
ARTICLE V

AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the U.S. Borrower covenants and agrees
with the Lenders that:
Section 5.01.    Financial Statements and Other Information. The U.S. Borrower
will furnish to the Administrative Agent and each Lender:
(a)    A copy of the U.S. Borrower’s audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Ernst & Young LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the U.S. Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (but subject to the last sentence of Section 1.04), as soon as
available, but in any event within the earlier of (i) 90 days after the end of
each fiscal year of the U.S. Borrower or (ii) five (5) Business Days after the
filing of such financial statements with the SEC;


-51-



--------------------------------------------------------------------------------





(b)    A copy of the U.S. Borrower’s consolidated balance sheet and related
statements of operations and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
U.S. Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied (but subject to the last sentence of
Section 1.04), subject to normal year‑end audit adjustments and the absence of
footnotes, as soon as available, but in any event within the earlier of
(i) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the U.S. Borrower or (ii) five (5) Business Days after the
filing of such financial statements with the SEC;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the U.S. Borrower, in a
form acceptable to the Administrative Agent, (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Sections 6.10 and 6.11 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate; and
(d)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the U.S. Borrower or
any Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
All financial statements referred to in Section 5.01(a) and (b) shall be deemed
to have been delivered upon the filing of such financial statements by the
Borrower through the SEC’s EDGAR system or publication by the Borrower of such
financial statements on its website and the receipt by the Administrative Agent
of electronic notice from the Borrower with a link to such financial statements.
Section 5.02.    Notices of Material Events. The U.S. Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the U.S. Borrower
or any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the U.S. Borrower and its Subsidiaries in an aggregate amount
exceeding $1,000,000; and
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the U.S. Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.
Section 5.03.    Existence; Conduct of Business. The U.S. Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.


-52-



--------------------------------------------------------------------------------





Section 5.04.    Payment of Obligations. The U.S. Borrower will, and will cause
each of its Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
U.S. Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
Section 5.05.    Maintenance of Properties; Insurance. The U.S. Borrower will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations, which may include
self‑insurance, if determined by the Borrower to be reasonably prudent.
Section 5.06.    Books and Records; Inspection Rights. The U.S. Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The U.S. Borrower will,
and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.
Section 5.07.    Compliance. The U.S. Borrower will, and will cause each of its
Subsidiaries to, comply with all Contractual Obligations and Requirements of Law
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
Section 5.08.    Use of Proceeds and Letters of Credit. The proceeds of the
Loans and Letters of Credit will be used only to (i) refinance certain existing
indebtedness of the U.S. Borrower, (ii) provide for working capital and general
corporate purposes of the U.S. Borrower and its Subsidiaries in the ordinary
course of business, and (iii) provide for Permitted Acquisitions (as defined
below). No part of the proceeds of any Loan or any Letter of Credit will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.
Section 5.09.    Additional Covenants. If at any time the U.S. Borrower or any
of its Subsidiaries shall enter into or be a party to any instrument or
agreement, including all such instruments or agreements in existence as of the
date hereof and all such instruments or agreements entered into after the date
hereof, relating to or amending any provisions applicable to any of its
Indebtedness which in the aggregate, together with any related Indebtedness,
exceeds $25,000,000, which includes covenants or defaults not substantially
provided for in this Agreement or more favorable to the lender or lenders
thereunder than those provided for in this Agreement, then the U.S. Borrower
shall promptly so advise the Administrative Agent and the Lenders. Thereupon, if
the Administrative Agent or the Required Lenders shall request, upon notice to
the U.S. Borrower, the Administrative Agent and the Lenders shall enter into an
amendment to this Agreement or an additional agreement (as the Administrative
Agent may request), providing for substantially the same covenants and defaults
as those provided for in such instrument or agreement to the extent required and
as may be selected by the Administrative Agent.










-53-



--------------------------------------------------------------------------------





ARTICLE VI

NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the U.S. Borrower covenants and agrees with the Lenders
that:
Section 6.01.    Subsidiary Indebtedness. The U.S. Borrower will not permit any
Subsidiary to create, incur, assume or permit to exist any Indebtedness, except:
(a)    Indebtedness created hereunder;
(b)    Indebtedness existing on the Original Effective Date and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof;
(c)    Indebtedness owing to the U.S. Borrower;
(d)    Guarantees of Indebtedness of the U.S. Borrower, provided that such
Guarantees are also delivered with respect to the Obligations and all
agreements, opinions and other documents in connection therewith, as requested
by the Administrative Agent and in form and substance satisfactory to the
Administrative Agent, are delivered to the Administrative Agent; and
(e)    Indebtedness not otherwise permitted by this Section 6.01 that, together
(without duplication) with Indebtedness secured by Liens created by the
U.S. Borrower or any Subsidiary under Section 6.02(f), does not in the aggregate
at any time outstanding exceed the greater of (i) $30,000,000 and (ii) 10% of
Tangible Net Worth; provided that, notwithstanding the foregoing, the aggregate
amount permitted under this clause (e) shall not at any time that the Senior
Notes Documents are in effect exceed the aggregate amount permitted thereunder.
Section 6.02.    Liens. The U.S. Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
(a)    Permitted Encumbrances;
(b)    Liens on any property or asset of the U.S. Borrower or any Subsidiary
existing on the Restatement Effective Date and set forth in Schedule 6.02;
provided that (i) such Lien shall not apply to any other property or asset of
the U.S. Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the Restatement Effective Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
(c)    Liens on any asset existing at the time of the purchase or other
acquisition thereof by the U.S. Borrower or any Subsidiary, provided that
(i) any such Lien was not created in contemplation of such purchase or other
acquisition and does not extend to any asset other than the asset so purchased
or otherwise acquired and proceeds thereof, (ii) such purchase or other
acquisition thereof and the Indebtedness secured by any such Lien is otherwise
permitted hereunder and (iii) the outstanding principal amount of the
Indebtedness secured thereby is not increased at any time;
(d)    Liens on any asset of the U.S. Borrower or any Subsidiary securing
Indebtedness permitted hereunder which is incurred to finance the acquisition of
such asset, provided that (i) each such Lien shall be created substantially
simultaneously with the acquisition of the related asset; (ii) each such Lien
does not at any time encumber any asset other than the related asset financed by
such Indebtedness; (iii) the principal amount of Indebtedness secured by each
such


-54-



--------------------------------------------------------------------------------





Lien is not increased; and (iv) the principal amount of Indebtedness secured by
each such Lien shall at no time exceed 100% of the original purchase price of
such related asset at the time acquired;
(e)    Liens on assets of Subsidiaries solely in favor of the U.S. Borrower as
secured party and securing Indebtedness owing by a Subsidiary to the
U.S. Borrower; and
(f)    Liens not otherwise permitted by this Section 6.02 securing Indebtedness
that, together (without duplication) with Indebtedness incurred or assumed by
any Subsidiary under Section 6.01(e), does not in the aggregate at any time
outstanding exceed the greater of (i) $30,000,000 and (ii) 10% of Tangible Net
Worth; provided that, notwithstanding the foregoing, the aggregate amount
permitted under this clause (f) shall not at any time that the Senior Notes
Documents are in effect exceed the aggregate amount permitted thereunder.
Section 6.03.    Fundamental Changes. The U.S. Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person or
permit any other Person to merge into or consolidate with it, acquire any Person
as a new Subsidiary, sell all or substantially all of its assets or acquire all
or substantially all of the assets of any other Person, except for the following
(each, a “Permitted Acquisition”):
(a)    the U.S. Borrower and its Wholly‑Owned Subsidiaries may merge with each
other and the U.S. Borrower’s Wholly‑Owned Subsidiaries may sell all or
substantially all of their assets to each other, provided that in any such
merger involving the U.S. Borrower, the U.S. Borrower is the surviving Person;
and
(b)    the U.S. Borrower or any of its Subsidiaries may acquire (by merger or
otherwise, including a stock acquisition) any Person as a new Subsidiary or
acquire all or substantially all the assets of any other Person (each, a
“Proposed Target”); provided that, the Proposed Target is engaged in a business
or activity reasonably related to the business of the Borrower and its
Subsidiaries and, with respect to a Permitted Acquisition with a total purchase
price (including assumed debt) exceeding $100,000,000 (a “Material
Acquisition”):
(i)    no Default or Event of Default exists or will result after giving effect
to any such acquisition;
(ii)    after giving effect to such acquisition, the U.S. Borrower, either
directly or indirectly, shall own not less than 90% (in number of votes) of the
Equity Interests of such Proposed Target;
(iii)    on a pro forma basis, as if the acquisition of the Proposed Target (and
any related incurrence or assumption of Indebtedness) had occurred at the
beginning of the most recently‑ended four fiscal quarter period for which the
U.S. Borrower has delivered financial statements under Section 5.01(a) or
Section 5.01(b) that precedes the date on which such acquisition actually
occurs, (A) the Leverage Ratio as of the Determination Date for such acquisition
would not exceed 3.50 to 1.00 (without giving effect to any Step‑Up Election)
and (B) the U.S. Borrower would be in compliance with the terms and conditions
of this Agreement, which pro forma results shall be evidenced by a certificate
of a Financial Officer of the U.S. Borrower setting forth reasonably detailed
calculations demonstrating pro forma compliance with subclause (A) above and
with Section 6.12; and
(iv)    the board of directors or other governing body of the Proposed Target
shall have approved the acquisition and such acquisition shall be completed as a
result of an arm’s length negotiation (i.e., on a non‑hostile basis).
Section 6.04.    Investments, Loans, Advances and
AcquisitionsSection 6.04.    Investments, Loans, Advances and Acquisitions. The
U.S. Borrower will not, and will not permit any of its Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Wholly‑Owned Subsidiary prior to such merger) any Equity Interests,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, or make or permit to exist any investment or any other
interest in, any other Person, or make any Acquisition, except:


-55-



--------------------------------------------------------------------------------





(a)    Permitted Investments;
(b)    Investments, loans or advances made by the U.S. Borrower to any
Wholly‑Owned Subsidiary and made by any Subsidiary to the U.S. Borrower or any
Wholly‑Owned Subsidiary;
(c)    Permitted Acquisitions; and
(d)    Investments, loans or advances not otherwise permitted by this
Section 6.04, but only if (i) no Default or Event of Default exists or will
result after giving effect to any such investment, loan or advance and (ii) on a
pro forma basis, as if such investment, loan or advance (and any related
incurrence or assumption of Indebtedness) had occurred at the beginning of the
most recently‑ended four fiscal quarter period for which the U.S. Borrower has
delivered financial statements under Section 5.01(a) or Section 5.01(b) that
precedes the Determination Date for such investment, loan or advance, the
Leverage Ratio as of such Determination Date would not exceed 3.50 to 1.00
(without giving effect to any Step‑Up Election).
Section 6.05.    Swap Agreements. The U.S. Borrower will not, and will not
permit any of its Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which the
U.S. Borrower or any Subsidiary has actual exposure (other than those in respect
of Equity Interests of the U.S. Borrower or any of its Subsidiaries), and
(b) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from floating to fixed rates, from fixed to floating rates, from
one floating rate to another floating rate or otherwise) with respect to any
interest‑bearing liability or investment of the U.S. Borrower or any Subsidiary.
Section 6.06.    Restricted Payments. The U.S. Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except:
(a)    the U.S. Borrower may declare and pay dividends with respect to its
Equity Interests payable solely in additional shares of its common stock;
(b)    Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests; and
(c)    the U.S. Borrower may make Restricted Payments with respect to its Equity
Interests, in each case so long as:
(i)    no Default or Event of Default exists or will result after giving effect
to any such Restricted Payment;
(ii)    on a pro forma basis, assuming such Restricted Payment (and any related
incurrence of Indebtedness) had occurred at the beginning of the most
recently‑ended four fiscal quarter period for which the U.S. Borrower has
delivered financial statements under Section 5.01(a) or Section 5.01(b) that
precedes the date on which such Restricted Payment actually occurs, (A) the
Leverage Ratio as of the Determination Date for such Restricted Payment would
not exceed 3.50 to 1.00 (without giving effect to any Step‑Up Election) and
(B) the U.S. Borrower would be in compliance with the terms and conditions of
this Agreement; and
(iii)    the sum of (A) the aggregate Available Unused Commitments of the
Lenders plus (B) unrestricted cash of the U.S. Borrower and its Subsidiaries on
a consolidated basis is at least $50,000,000.
Section 6.07.    Transactions with Affiliates. The U.S. Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the U.S. Borrower or such Subsidiary than
could be obtained on an arm’s‑length basis from unrelated third parties,
(b) transactions between or among the U.S. Borrower and its Wholly‑Owned
Subsidiaries not involving any other Affiliate and (c) any Restricted Payment
permitted by Section 6.06.


-56-



--------------------------------------------------------------------------------





Section 6.08.    Restrictive Agreements. The U.S. Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the U.S. Borrower or any
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its Equity Interests or to make or
repay loans or advances to the U.S. Borrower or any other Subsidiary or (c) the
ability of any Subsidiary to Guarantee Indebtedness of the U.S. Borrower or any
other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.08 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) clauses (a) and (c) of the foregoing shall not
apply to restrictions and conditions contained in any Indebtedness equal to or
in excess of $25,000,000 in aggregate amount at the date of incurrence or
issuance of such Indebtedness and permitted hereunder, (iv) the foregoing shall
not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (v) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, and
(vi) clause (a) of the foregoing shall not apply to customary provisions in
leases restricting the assignment thereof.
Section 6.09.    Disposition of Assets; Etc. The U.S. Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease, license, transfer,
assign or otherwise dispose of any of its business, assets, rights, revenues or
property, real, personal or mixed, tangible or intangible, whether in one or a
series of transactions, other than inventory sold in the ordinary course of
business upon customary credit terms, sales of scrap or obsolete material or
equipment and sales of fixed assets the proceeds of which are used to purchase
other property of a similar nature of at least equivalent value within 180 days
of such sale, provided, however, that this Section 6.09 shall not prohibit any
such sale, lease, license, transfer, assignment or other disposition if (i) the
aggregate book value (disregarding any write‑downs of such book value other than
ordinary depreciation and amortization) of all of the business, assets, rights,
revenues and property disposed of shall be less than, in any fiscal year of the
U.S. Borrower, fifteen percent (15%) of the aggregate book value of the
Consolidated Total Assets as of the end of the immediately preceding fiscal
year, and (ii) immediately after such transaction, no Default shall exist or
shall have occurred and be continuing.
Section 6.10.    Change in Business. The U.S. Borrower shall not and shall not
permit its Subsidiaries to engage, either directly or indirectly through
Affiliates, in any business substantially different from the business of the
U.S. Borrower or the applicable Subsidiary as of the Original Effective Date;
provided, however, that the U.S. Borrower and its Subsidiaries may engage in any
business reasonably related, ancillary or complimentary to the business in which
they are engaged as of the Original Effective Date.
Section 6.11.    Leverage Ratio. The U.S. Borrower will not permit the Leverage
Ratio to exceed 3.50 to 1.00 as of the end of any fiscal quarter; provided,
however, that the U.S. Borrower may elect (the “Step‑Up Election”) to increase
the maximum Leverage Ratio permitted by this Section 6.11 to 4.00 to 1.00 for
four consecutive fiscal quarter end dates (or, such shorter period as the U.S.
Borrower may elect pursuant to the immediately following proviso) by providing a
written notice (the “Step‑Up Election Notice”) to the Administrative Agent of
such Step‑Up Election prior to the U.S. Borrower’s filing with the SEC its
Annual Report on Form 10‑K or Quarterly Report on Form 10‑Q for the fiscal
period ending on the first fiscal quarter end date for which the Step‑Up
Election is to take effect; provided, however, that the U.S. Borrower may elect
to terminate the Step‑Up Election as of the second or third fiscal quarter end
date for which the Step‑Up Election is in effect by providing a written notice
(the “Step‑Up Termination Notice”) to the Administrative Agent of such election
prior to the U.S. Borrower’s filing with the SEC its Annual Report on Form 10‑K
or Quarterly Report on Form 10‑Q for the fiscal period ending on such date. The
U.S. Borrower may make only one Step‑Up Election. Upon the expiration or early
termination of the Step‑Up Election, the maximum Leverage Ratio permitted by
this Section 6.11 shall revert to 3.50 to 1.00.
Section 6.12.    Interest Coverage Ratio. The U.S. Borrower will not permit the
Interest Coverage Ratio to be less than 4.00 to 1.00 as of the end of any fiscal
quarter.
Section 6.13.    Debt Prepayments. The U.S. Borrower shall not (x) pay any
scheduled payment prior to the due date thereof as in effect on the Restatement
Effective Date, or prepay any principal, premium, interest or any other amount
(including sinking fund payments), with respect to any Senior Notes; (y) redeem,
purchase, defease, acquire or otherwise satisfy (or offer to


-57-



--------------------------------------------------------------------------------





redeem, purchase, acquire or otherwise satisfy) any Senior Notes prior to the
due date thereof as in effect on the Restatement Effective Date; or (z) make any
payment or deposit any monies, securities or other property with any trustee or
other Person with respect to any Senior Notes that has the effect of violating
clause (x) or (y) above (any of the foregoing, a “Senior Notes Prepayment”),
unless:
(a)    no Default or Event of Default exists or will result after giving effect
to any such Senior Notes Prepayment;
(b)    on a pro forma basis, assuming such Senior Notes Prepayment had occurred
at the beginning of the most recently‑ended four fiscal quarter period for which
the U.S. Borrower has delivered financial statements under Section 5.01(a) or
Section 5.01(b) that precedes the date on which the Senior Notes Prepayment
actually occurs, (A) the Leverage Ratio as of the Determination Date for such
Senior Notes Prepayment would not exceed 3.50 to 1.00 (without giving effect to
any Step‑Up Election) and (B) the U.S. Borrower would be in compliance with the
terms and conditions of this Agreement, which pro forma results shall be
evidenced by a certificate of a Financial Officer of the U.S. Borrower setting
forth reasonably detailed calculations demonstrating pro forma compliance with
subclause (A) above and with Section 6.12; and
(c)    the sum of (i) the aggregate Available Unused Commitments of the Lenders
after giving effect to any Borrowings used for a Senior Notes Prepayment plus
(ii) unrestricted cash of the U.S. Borrower and its Subsidiaries on a
consolidated basis is at least $50,000,000.
Section 6.14.    Sanctions Laws and Regulations.Section 6.14.    Sanctions Laws
and Regulations (a) No Borrower shall, directly or indirectly, use the proceeds
of the Advances, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, joint venture partner or other Person or entity (i) to fund
any activities or business of or with any Designated Person, or in any country
or territory, that at the time of such funding is, or whose government is, the
subject of any sanctions under any Sanctions Laws and Regulations, (ii) in any
other manner that would result in a violation of any Sanctions Laws and
Regulations by any party to this Agreement or (iii) in any manner that would
result in a violation of any applicable anti-bribery law, including but not
limited to, the UK Bribery Act and the FCPA, by any party to this Agreement.
(b)    None of the funds or assets of the Borrowers that are used to pay any
amount due pursuant to this Agreement shall constitute funds obtained from
transactions with or relating to Designated Persons or countries which are the
subject of sanctions under any Sanctions Laws and Regulations.
ARTICLE VII

EVENTS OF DEFAULT
Section 7.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur:
(a)    any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
U.S. Borrower or any Subsidiary in or in connection with the Existing Agreement,
this Agreement or any amendment or modification hereof or waiver hereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection


-58-



--------------------------------------------------------------------------------





with the Existing Agreement, this Agreement or any amendment or modification
hereof or waiver hereunder, shall prove to have been incorrect in any material
respect when made or deemed made;
(d)    any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to any Borrower’s
existence) or 5.08 or in Article VI (other than Section 6.07);
(e)    any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document, and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the U.S. Borrower (which notice will be given at the
request of any Lender);
(f)    the U.S. Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to any applicable grace periods);
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness permitted
by this Agreement that becomes due as a result of the voluntary sale or transfer
of the property or assets securing such Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the U.S. Borrower or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the U.S. Borrower or any Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
(i)    the U.S. Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the U.S. Borrower or any Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;
(j)    the U.S. Borrower or any Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate Dollar
Equivalent amount in excess of $5,000,000 shall be rendered against the
U.S. Borrower, any Subsidiary or any combination thereof and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the U.S. Borrower or any
Subsidiary to enforce any such judgment;
(l)    (i) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
(ii) the U.S. Borrower or any Subsidiary shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan that, in the opinion of the Required Lenders, when taken
together with all other such events or conditions, if any, could reasonably be
expected to result in liability of the U.S. Borrower and


-59-



--------------------------------------------------------------------------------





its Subsidiaries in an aggregate amount exceeding $1,000,000; or (iii) there
exists any fact or circumstance that could reasonably be expected to result in
the imposition of a Lien or security interest under Section 412(n) of the Code
(or, for years in which the PPA applies to any Plan, Section 430(k) of the Code)
or under ERISA;
(m)    Any Loan Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Loan Document, or any Borrower shall deny that it has
any further liability under any Loan Document to which it is a party, or shall
give notice to such effect; or
(n)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the U.S. Borrower, take
either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to any Borrower described
in clause (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers.
ARTICLE VIII

THE AGENTS
Section 8.01.    Appointment, Powers and Immunities. (a) Each Lender, each
Ancillary Lender and the Issuing Bank hereby appoints and authorizes the
Administrative Agent to act as its agent hereunder and under the other Loan
Documents with such powers as are expressly delegated to the Administrative
Agent by the terms of this Agreement and the other Loan Documents, together with
such other powers as are reasonably incidental thereto. Each Lender, each
Ancillary Lender and the Issuing Bank hereby authorizes the Administrative Agent
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers as are set forth herein or
therein, together with such other powers as are reasonably incidental thereto.
For the avoidance of doubt, notwithstanding anything to the contrary herein or
in the other Loan Documents, the Administrative Agent is acting as
administrative agent for the Lenders, the Ancillary Lenders and the Issuing Bank
only and the Administrative Agent is not acting as administrative agent for any
other Agents, Joint Lead Arrangers, Joint Bookrunners, Left Lead Arranger or
Left Lead Bookrunner. The Syndication Agent, Joint Lead Arrangers, Joint
Bookrunners, Left Lead Arranger and Left Lead Bookrunner shall not have any
duties or responsibilities or any liabilities under this Agreement or any other
Loan Documents and any amendments, consents, waivers or any other actions taken
in connection with this Agreement or the other Loan Documents shall not require
the consent of the Syndication Agent, Joint Bookrunners or Left Lead Bookrunner
or, except to the extent expressly set forth in Section 9.02, Joint Lead
Arrangers or Left Lead Arranger, in such capacity. The Administrative Agent
shall not have any duties or responsibilities except those expressly set forth
in this Agreement or in any other Loan Document, be a trustee for any Lender,
Ancillary Lender or the Issuing Bank or have any fiduciary duty to any Lender,
Ancillary Lender or the Issuing Bank. Notwithstanding anything to the contrary
contained herein the Administrative Agent shall not be required to take any
action which is contrary to this Agreement or any other Loan Document or any
applicable Requirement of Law. Neither the Administrative Agent nor any Lender
or Ancillary Lender shall be responsible to any other Lender or Ancillary Lender
for any recitals, statements, representations or warranties made by the
Borrowers contained in this Agreement or in any other Loan Document, for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan Document or for any failure


-60-



--------------------------------------------------------------------------------





by any Borrower to perform its obligations hereunder or thereunder. The
Administrative Agent may employ agents and attorneys‑in‑fact and shall not be
responsible to any Lender, Ancillary Lender or the Issuing Bank for the
negligence or misconduct of any such agents or attorneys‑in‑fact selected by it
with reasonable care. Neither the Administrative Agent nor any of its directors,
officers, employees, agents or advisors shall be responsible to any Lender,
Ancillary Lender or the Issuing Bank for any action taken or omitted to be taken
by it or them hereunder or under any other Loan Document or in connection
herewith or therewith, except to the extent determined by a final,
non‑appealable judgment of a court of competent jurisdiction to have arisen from
its or their own gross negligence or willful misconduct. Except as otherwise
provided under this Agreement, the Administrative Agent shall take such action
with respect to the Loan Documents as shall be directed by the Required Lenders
(or all or such other portion of the Lenders as required by Section 9.02) or in
the absence of such direction, such action as the Administrative Agent in good
faith deems advisable under the circumstances.
(b)    The Issuing Bank shall act on behalf of the Lenders and the Ancillary
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith until such time (and except for so long) as the
Administrative Agent may agree at the request of the Required Lenders to act for
the Issuing Bank with respect thereto; provided, however, that the Issuing Bank
shall have all of the benefits and immunities (i) provided to the Administrative
Agent in this Article VIII with respect to any acts taken or omissions suffered
by the Issuing Bank in connection with Letters of Credit issued by it or
proposed to be issued by it and the application and agreements for letters of
credit pertaining to the Letters of Credit as fully as if the term
“Administrative Agent” as used in this Article VIII included the Issuing Bank
with respect to such acts or omissions, and (ii) as additionally provided herein
with respect to the Issuing Bank.
Section 8.02.    Reliance by the Administrative Agent. The Administrative Agent,
the Issuing Bank and the Swingline Lender shall be entitled to rely upon, and
shall not incur any liability for relying upon, any certificate, notice or other
document (including any cable, telegram, facsimile or telex) believed by it in
good faith to be genuine and correct and to have been signed or sent by or on
behalf of the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the
Administrative Agent with reasonable care. The Administrative Agent may also
rely upon any statement made to it orally or by telephone which is reasonably
and in good faith believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. As to any other matters not
expressly provided for by this Agreement, the Administrative Agent shall not be
required to take any action or exercise any discretion, but shall be required to
act or to refrain from acting upon instructions of the Required Lenders (or all
or such other portion of the Lenders as required by Section 9.02) and shall in
all cases be fully protected by the Lenders and the Ancillary Lenders in acting,
or in refraining from acting, hereunder or under any other Loan Document in
accordance with the instructions of the Required Lenders (or all or such other
portion of the Lenders as required by Section 9.02), and such instructions of
the Required Lenders (or all or such other portion of the Lenders as required by
Section 9.02) and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders and Ancillary Lenders.
Section 8.03.    Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default unless the Administrative
Agent has received a written notice from a Lender or the U.S. Borrower,
referring to this Agreement, describing such Default and stating that such
notice is a “Notice of Default”. If the Administrative Agent receives such a
notice of the occurrence of a Default, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default as shall be reasonably directed by the
Required Lenders (or all or such other portion of the Lenders as required by
Section 9.02); provided, however, that until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interest of the Lenders.
Notwithstanding anything in the contrary contained herein, the order and manner
in which the Lenders’ rights and remedies are to be exercised (including,
without limitation, the enforcement by any Lender of its note) shall be
determined by the Required Lenders (or all or such other portion of the Lenders
as required by Section 9.02) in their sole discretion.
Section 8.04.    Indemnification. Without limiting the Obligations of the
Borrowers hereunder, each Lender and each Ancillary Lender agrees to indemnify
the Administrative Agent, ratably in accordance with its Applicable Adjusted
Percentage of all Obligations and Commitments, for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may at any time
be imposed on, incurred by or asserted against the Administrative Agent in any
way relating to or arising out of this Agreement or any documents contemplated
by or referred to


-61-



--------------------------------------------------------------------------------





herein or therein or the transactions contemplated hereby or thereby or the
enforcement of any of the terms hereof or thereof; provided, however, that no
Lender or Ancillary Lender shall be liable for any of the foregoing to the
extent determined by a final, non‑appealable judgment of a court of competent
jurisdiction to have arisen from the Administrative Agent’s gross negligence or
willful misconduct. The Administrative Agent shall be fully justified in
refusing to take or in continuing to take any action hereunder unless it shall
first be indemnified to its satisfaction by the Lenders and the Ancillary
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The obligations of each
Lender and each Ancillary lender under this Section 8.04 shall survive the
payment and performance of the Obligations, the termination of this Agreement
and any Lender or Ancillary Lender ceasing to be a party to this Agreement (with
respect to events which occurred prior to the time such Lender or Ancillary
Lender ceased to be a Lender or Ancillary Lender hereunder).
Section 8.05.    Non‑Reliance. Each Lender, each Ancillary Lender and the
Issuing Bank represents that it has, independently and without reliance on the
Administrative Agent, or any other Lender, Ancillary Lender or the Issuing Bank,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of the business, prospects, management, financial condition
and affairs of the Borrowers and its own decision to enter into this Agreement
and agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender, Ancillary Lender or the Issuing Bank,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own appraisals and decisions in taking or not taking
action under this Agreement. Neither the Administrative Agent nor any of its
affiliates nor any of their respective directors, officers, employees, agents or
advisors shall (a) be required to keep any Lender, Ancillary Lender or the
Issuing Bank informed as to the performance or observance by any Borrower of the
obligations under this Agreement or any other document referred to or provided
for herein or to make inquiry of, or to inspect the properties or books of any
Borrower; (b) have any duty or responsibility to disclose to or otherwise
provide any Lender, Ancillary Lender or the Issuing Bank, and shall not be
liable for the failure to disclose or otherwise provide any Lender, Ancillary
Lender or the Issuing Bank, with any credit or other information concerning any
Borrower which may come into the possession of the Administrative Agent or that
is communicated to or obtained by the bank serving as Administrative Agent or
any of its Affiliates in any capacity, except for notices, reports and other
documents and information expressly required to be furnished to the Lenders by
the Administrative Agent hereunder or any other Loan Document; or (c) be
responsible to any Lender, Ancillary Lender or the Issuing Bank for (i) any
recital, statement, representation or warranty made by any Borrower or any
officer, employee or agent of any Borrower in this Agreement or in any of the
other Loan Documents, (ii) the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any Loan Document, (iii) the
value or sufficiency of any collateral or the validity or perfection of any of
the liens or security interests intended to be created by the Loan Documents, or
(iv) any failure by any Borrower to perform its obligations under this Agreement
or any other Loan Document.
Section 8.06.    Resignation of the Administrative Agent. The Administrative
Agent may resign at any time by giving thirty (30) days’ prior written notice
thereof to the Borrowers and the Lenders. Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Administrative
Agent, which successor Administrative Agent, if not a Lender, shall be
reasonably acceptable to the Borrowers; provided, however, that the Borrowers
shall have no right to approve a successor Administrative Agent if a Default has
occurred and is continuing. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from the duties
and obligations thereafter arising hereunder; provided that the retiring
Administrative Agent shall be discharged from the duties and obligations arising
hereunder from and after the end of such thirty (30) day period even if no
successor has been appointed. If no such successor has been appointed, the
Required Lenders shall act as the Administrative Agent hereunder and under the
other Loan Documents. After any retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article VIII shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent. The successor
Administrative Agent (or if there is no successor, one of the Lenders appointed
by the Required Lenders that accepts such appointment) shall also simultaneously
replace the then existing Administrative Agent and the then existing
Administrative Agent shall be fully released as “Issuing Bank” and “Swingline
Lender” hereunder pursuant to documentation in form and substance reasonably
satisfactory to the then existing Administrative Agent.
Section 8.07.    Performance of Conditions. For the purpose of determining
fulfillment by the Borrowers of conditions precedent specified in Sections 4.01
and 4.02 only, each Lender and each Ancillary Lender shall be deemed to have
consented to, and approved or accepted, or to be satisfied with each document or
other matter sent by the Administrative Agent to such Lender or Ancillary Lender
for consent, approval, acceptance or satisfaction, or required under Article IV
to be consented to, or approved


-62-



--------------------------------------------------------------------------------





by or acceptable or satisfactory to, that Lender or Ancillary Lender, unless an
officer of the Administrative Agent who is responsible for the transactions
contemplated by the Loan Documents shall have received written notice from that
Lender or Ancillary Lender prior to the making of the requested Loan or the
issuance of the requested Letter of Credit specifying its objection thereto and
either (i) such objection shall not have been withdrawn by written notice to the
Administrative Agent or (ii) in the case of any condition to the making of a
Loan, that Lender or Ancillary Lender shall not have made available to the
Administrative Agent that Lender’s or Ancillary Lender’s Applicable Adjusted
Percentage of such Loan or Letter of Credit.
Section 8.08.    The Administrative Agent in its Individual Capacity; Other
Relationships. The Administrative Agent and its affiliates may make loans to,
issue letters of credit for the account of, accept deposits from and generally
engage in any kind of banking or other business with any Borrower and its
Affiliates as though the Administrative Agent were not the Administrative Agent,
Issuing Bank or Swingline Lender hereunder. With respect to Loans, if any, made
by the Administrative Agent in its capacity as a Lender, the Administrative
Agent in its capacity as a Lender shall have the same rights and powers under
this Agreement and the other Loan Documents as any other Lender and may exercise
the same as though it were not the Administrative Agent, Issuing Bank or
Swingline Lender, and the terms “Lender” or “Lenders” shall include the
Administrative Agent in its capacity as a Lender. The Administrative Agent shall
not be deemed to hold a fiduciary, trust or other special relationship with any
Lender and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Administrative Agent.
Section 8.09.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or LC Exposure shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered (but not obligated), by intervention in such proceeding
or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, Ancillary
Lenders, the Issuing Bank and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Bank and
the Administrative Agent hereunder) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, Ancillary Lender and Issuing Bank to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, Ancillary
Lenders or Issuing Bank, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent hereunder.


Section 8.10.    Designation of Affiliates for Foreign Currency Loans. The
Administrative Agent shall be permitted from time to time to designate one of
its Affiliates to perform the duties to be performed by the Administrative Agent
hereunder with respect to Loans and Borrowings denominated in Foreign
Currencies. The provisions of this Article VIII shall apply to any such
Affiliate mutatis mutandis.






-63-



--------------------------------------------------------------------------------





ARTICLE IX

MISCELLANEOUS
Section 9.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)    if to a Borrower, to it at 855 East Main Street, P.O. Box 302, Zeeland,
Michigan, 49464-0302, Attention of Kevin Veltman, Vice President‑Investor
Relations and Treasurer (Telecopy No. 616-654-7221;
Kevin_Veltman@hermanmiller.com);
(ii)    if to the Administrative Agent, to Wells Fargo Bank, National
Association, Agency Services, 1525 West W.T. Harris Boulevard - 1B1, Mailcode:
MACD1109-019, Charlotte, North Carolina, 28262, Attention of Agency Services
Manager (Telecopy No. 704-590-2782; e-mail:
agencyservices.requests@wellsfargo.com);
(iii)    if to the Issuing Bank other than the Administrative Agent, to it at
the address or telecopy number set forth separately in writing to the
Administrative Agent; and
(iv)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
U.S. Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Additionally, if the
Administrative Agent agrees to accept a notice pursuant to Article II, including
any notice of borrowing, notice of interest period selection or notice of
Revolving Loan conversion, made by e-mail transmission, such e-mail transmission
shall be binding on the applicable Borrower whether or not written confirmation
is sent by the applicable Borrower or requested by the Administrative Agent, and
the Administrative Agent may act prior to the receipt of any requested written
confirmation, without any liability whatsoever, based upon e-mail notice
believed by the Administrative Agent in good faith to be from the applicable
Borrower or its agents. The Administrative Agent’s records of the terms of any
e-mail notice pursuant to Article II shall be conclusive on the applicable
Borrower in the absence of gross negligence or willful misconduct on the part of
the Administrative Agent in connection therewith.
(c)    The Borrowers agree that the Administrative Agent may make any material
delivered by a Borrower to the Administrative Agent, as well as any amendments,
waivers, consents, and other written information, documents, instruments and
other materials relating to a Borrower or any of its Subsidiaries, or any other
materials or matters relating to this Agreement, the other Loan Documents or any
of the transactions contemplated hereby or thereby (collectively, the
“Communications”) available to the Lenders by posting such notices on an
electronic delivery system (which may be provided by the Administrative Agent,
an Affiliate of the Administrative Agent, or any Person that is not an Affiliate
of the Administrative Agent), such as IntraLinks, or a substantially similar
electronic system that requires passwords for access and takes other customary
measures with respect to confidentiality and security (the “Platform”). The
U.S. Borrower acknowledges that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (ii) the Platform is provided
“as is” and “as available” and (iii) neither the Administrative Agent nor any of
its Affiliates represents or warrants the accuracy, completeness, timeliness,
sufficiency or sequencing of the Communications posted on the Platform. The
Administrative Agent and its Affiliates expressly disclaim with respect to the
Platform any liability for errors in transmission, incorrect or incomplete
downloading, delays in posting or delivery, or problems accessing the
Communications posted on the Platform (each, a “Platform Error”) and any
liability for any losses, costs, expenses or liabilities that may be suffered or
incurred in connection with the Platform, except to the extent any of the
foregoing liabilities are caused by the gross negligence or willful misconduct
of the Administrative Agent or any of its Affiliates. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability,


-64-



--------------------------------------------------------------------------------





fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
or any of its Affiliates in connection with the Platform. Notwithstanding
anything herein to the contrary, the Borrowers shall not be in Default hereunder
for failure to deliver any required notice, financial statements or other items
if such failure was caused by a Platform Error.
(d)    Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notification”) specifying that any Communication has been posted to the
Platform shall for purposes of this Agreement constitute effective delivery to
such Lender of such information, documents or other materials comprising such
Communication. Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement, the Administrative Agent in writing of
such Lender’s e-mail address to which a Notification may be sent (and from time
to time thereafter to ensure that the Administrative Agent has on record an
effective e-mail address for such Lender) and (ii) that any Notification may be
sent to such e-mail address.
(e)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
Section 9.02.    Waivers; Amendments. (a) No failure or delay by any Agent,
Issuing Bank or any Lender in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Agents, the
Issuing Banks and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Agent, Lender or Issuing Bank may have had
notice or knowledge of such Default at the time.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender directly affected thereby (except that only the
Lenders who are increasing their Commitments are required to consent to a
request by the U.S. Borrower under Section 2.23 to increase the Aggregate
Commitments), (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby, (iv) change Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender directly affected thereby, (v) change
any of the provisions of this Section or the definition of “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of all
Lenders, or (vi) release the U.S. Borrower Guaranty without the written consent
of all Lenders (other than in connection with transactions permitted pursuant to
this Agreement); provided further that (x) no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent, any other
Agent, any Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, such other Agent, such Issuing Bank
or the Swingline Lender, as the case may be, and (y) no such agreement shall
amend, modify or otherwise affect the rights or duties of the Joint Lead
Arrangers or the Left Lead Arranger under Section 9.03 without the prior written
consent of the Joint Lead Arrangers or the Left Lead Arranger, as the case may
be.
In addition, notwithstanding the foregoing, the Fee Letter may only be amended,
modified or changed, or rights or privileges thereunder waived, only by the
parties thereto in accordance with the respective provisions thereof.
Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section 9.02 shall apply equally to, and shall be binding upon, each of
the Administrative Agent and the Lenders. Notwithstanding anything to the
contrary herein,


-65-



--------------------------------------------------------------------------------





any Defaulting Lender shall not have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that (i) the Commitment of such
Defaulting Lender may not be increased, (ii) the Applicable Adjusted Percentage
of such Defaulting Lender may not be increased, (iii) the Maturity Date of any
Loans of such Defaulting Lender may not be extended, and (iv) principal and
interest owing to such Defaulting Lender may not be reduced, in each case
without the consent of such Defaulting Lender.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce the rights and remedies hereunder and under
the other Loan Documents against the Borrowers shall be vested exclusively in,
and all actions and proceedings at law in connection with such enforcement shall
be instituted and maintained exclusively by, the Administrative Agent in
accordance with Section 7.01 for the benefit of all the Lenders; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the Issuing Bank from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Issuing Bank) hereunder and
under the other Loan Documents or (c) any Lender from exercising set-off rights
in accordance with Section 9.08 (subject to the terms of Section 2.18); and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 7.01 and (ii) in addition to the matters set forth in
clauses (b) and (c) of the preceding proviso and subject to Section 2.18, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
Section 9.03.    Expenses; Indemnity; Damage Waiver. (a) The U.S. Borrower shall
pay (i) all reasonable out‑of-pocket costs and expenses incurred by the
Administrative Agent and the Left Lead Arranger, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and the Left
Lead Arranger, in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket fees and expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iii) all reasonable out-of-pocket
fees and expenses of the Administrative Agent and the Left Lead Arranger in
connection with the use of any Platform (provided, however, that the
U.S. Borrower shall have no obligation to pay the costs of any upgrades or
repairs to any Platform), (iv) any and all excise, sales or other similar taxes
and (v) all out-of-pocket fees and expenses incurred by the Administrative
Agent, the Issuing Bank and the Lenders, including the fees, charges and
disbursements of any counsel for the Administrative Agent, the Issuing Bank and
the Lenders, in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents including its rights
under this Section 9.03, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket fees and expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit. The obligations of the U.S. Borrower under this
Section 9.03(a) shall survive the payment and performance of the Obligations and
the termination of this Agreement.
(b)    The U.S. Borrower shall indemnify each of the Joint Lead Arrangers, the
Administrative Agent, the Issuing Bank, the Swingline Lender, each of the
Lenders and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee by any Person (including any Borrower)
other than such Indemnitee and its Related Parties arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the Transactions, (ii) any Loan
or Letter of Credit or the use by the U.S. Borrower or its Subsidiaries of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the U.S. Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the
U.S. Borrower or any of its Subsidiaries, (iv) any claims for brokerage fees or
commissions in connection with the Loan Documents or in connection with any
Borrower’s failure to conclude any other financing, and to reimburse each
Indemnitee on demand for all reasonable legal and other expenses incurred in
connection with investigating or defending any of the foregoing, (v) the use of
any Platform (provided, however, that the U.S. Borrower shall have no obligation
to indemnify any Indemnitee for the costs of any upgrades or repairs to any
Platform), or (vi) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Borrower, and
regardless of whether any Indemnitee is a party thereto, and the


-66-



--------------------------------------------------------------------------------





U.S. Borrower shall reimburse each Indemnitee for all reasonable legal fees and
other expenses in connection with such Indemnitee’s investigation or defense of
any of the foregoing; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or its Related Parties or
(y) result from a claim brought by any Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if such Borrower or Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. Upon receiving knowledge of any suit, claim or
demand asserted by a third party that either Joint Lead Arranger, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender
believes is covered by this indemnity, such Joint Lead Arranger, the
Administrative Agent, the Issuing Bank, the Swingline Lender or such Lender
shall give the U.S. Borrower notice of the matter and such Joint Lead Arranger,
the Administrative Agent, the Issuing Bank, the Swingline Lender or such Lender
may select its own counsel or request that the U.S. Borrower defend such suit,
claim or demand, with legal counsel satisfactory to such Joint Lead Arranger,
the Administrative Agent, the Issuing Bank, the Swingline Lender or such Lender,
as the case may be, at the U.S. Borrower’s sole cost and expense; provided,
however, that such Joint Lead Arranger, the Administrative Agent, the Issuing
Bank, the Swingline Lender or such Lender shall not be required to so notify the
U.S. Borrower and such Joint Lead Arranger, the Administrative Agent, the
Issuing Bank, the Swingline Lender or such Lender shall have the right to
defend, at the U.S. Borrower’s sole cost and expense, any such matter that is in
connection with a formal proceeding instituted by any Governmental Authority
having authority to regulate or oversee any aspect of such Joint Lead
Arranger’s, the Administrative Agent’s, the Issuing Bank’s, the Swingline
Lender’s or such Lender’s business or that of its Affiliates. Such Joint Lead
Arranger, the Administrative Agent, the Issuing Bank, the Swingline Lender or
such Lender may also require the U.S. Borrower to defend the matter.
Notwithstanding the foregoing provisions, the Indemnitees will be entitled to
employ counsel separate from counsel for the U.S. Borrower and for any other
party in such action if any such Indemnitee reasonably determines that a
conflict of interest or other reasonable basis exists that makes representation
by counsel chosen by the U.S. Borrower not advisable, all at the U.S. Borrower’s
expense. In the event an Indemnitee (or any of its officers, directors or
employees) appears as a witness in any action or proceeding brought against the
U.S. Borrower in which an Indemnitee is not named as a defendant, the
U.S. Borrower agrees to reimburse such Indemnitee for all out-of-pocket expenses
incurred by it (including fees and expenses of counsel) in connection with its
appearing as a witness. Any failure or delay of either Joint Lead Arranger, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender to
notify the U.S. Borrower of any such suit, claim or demand shall not relieve the
U.S. Borrower of its obligations under this Section 9.03(b). No Indemnitee
referred to above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and
non-appealable judgment of a court of competent jurisdiction. The U.S. Borrower
shall not, without the prior written consent of each Indemnitee affected thereby
(which consent will not be unreasonably withheld), settle any threatened or
pending claim or action that would give rise to the right of any Indemnitee to
claim indemnification hereunder unless such settlement (x) includes a full and
unconditional release of all liabilities arising out of such claim or action
against such Indemnitee and (y) does not include any statement as to or an
admission of fault, culpability or failure to act by or on behalf of any
Indemnitee. The U.S. Borrower agrees that no Indemnitee shall have any liability
(whether direct or indirect, in contract or tort, or otherwise) to the
U.S. Borrower or its Affiliates or to their respective equity holders or
creditors arising out of, related to or in connection with any aspect of the
transactions contemplated hereby, except to the extent such liability is
determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Indemnitee’s own gross negligence or
willful misconduct. This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim. The obligations of the U.S. Borrower under this
Section 9.03(b) shall survive the payment and performance of the Obligations and
the termination of this Agreement.
(c)    To the extent that the U.S. Borrower for any reason fails to indefeasibly
pay any amount required to be paid by it to any Agent, Issuing Bank or Swingline
Lender or any Related Party of any of the foregoing under paragraph (a) or
(b) of this Section 9.03, each Lender severally agrees to pay to such Agent,
Issuing Bank, Swingline Lender or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against an Agent, Issuing Bank or Swingline Lender in its capacity as
such or against any Related Party of any of the foregoing acting for any Agent,
Issuing Bank or Swingline Lender in connection with such capacity.


-67-



--------------------------------------------------------------------------------





(d)    To the fullest extent permitted by applicable law, the Borrowers shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof. No Indemnitee referred to in paragraph (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmissions systems in
connection with this agreement or the other Loan Documents or the transactions
contemplated hereby or thereby; provided that nothing in this Section 9.03(d)
shall: (i) prevent any Indemnitee form incurring liability for any such damages
to the extent caused by or arising out of any Indemnitee’s gross negligence or
willful misconduct, as determined by a final, non‑appealable judgment of a court
of competent jurisdiction; or (ii) in any way modify, reduce or eliminate the
duties and liabilities of the parties under Section 9.12 of this Agreement.
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.
(f)    Each party’s obligations under this Section 9.03 shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
Section 9.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the
Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void), provided that any merger of any
Subsidiary Borrower with other Subsidiaries shall not be deemed an assignment
provided that the resulting entity assumes all Obligations of such Subsidiary
Borrower in a manner acceptable to the Administrative Agent, and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit or Swingline
Lender that makes any Swingline Loan), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Joint Lead
Arrangers, the Issuing Bank, the Swingline Lender and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
(A)    the U.S. Borrower, provided that no consent of the U.S. Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
Eligible Assignee; provided, further, that the U.S. Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof;
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender,
an Approved Fund; and
(C)    if such assignment would result in such Eligible Assignee becoming a
Lender, each of the Issuing Bank and the Swingline Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and


-68-



--------------------------------------------------------------------------------





Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of the U.S. Borrower and
the Administrative Agent otherwise consent, provided that no such consent of the
U.S. Borrower shall be required if an Event of Default has occurred and is
continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee is for the sole benefit of the
Administrative Agent); provided that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment;
(D)    the Eligible Assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and
(E)    notwithstanding the provisions of Section 9.04(a)(i)(A), unless an Event
of Default shall have occurred and shall then be continuing, no Lender shall
assign all or any portion of its rights and obligations under this Agreement to
any Affiliate of such Lender or any Approved Fund which, in either case, is an
EEA Financial Institution, without the prior written consent of the U.S.
Borrower.
For the purposes of this Section 9.04(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the Eligible Assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.15, 2.16, 2.17 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, however, that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iv)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders (including Lenders becoming party to this Agreement
pursuant to a joinder as contemplated by Section 2.23), and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). In addition, the Administrative Agent shall maintain on the
Register information regarding the designation and revocation of designation, of
any Lender as a Defaulting Lender. The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrowers, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.


-69-



--------------------------------------------------------------------------------





(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Eligible Assignee, the Eligible Assignee’s
completed Administrative Questionnaire (unless the Eligible Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the Eligible
Assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
(c)    (i) Any Lender may, without the consent of, or (except as provided in the
last sentence of this subsection (c)(i)) notice to, any Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to any Person (other than a natural Person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person, or any Borrower or any of a Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 8.04 with respect to any payments made by such Lender to
its Participant(s). Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender. Any Lender that sells a participation shall provide prompt written
notice thereof to the U.S. Borrower, identifying the participant and the amount
of the interest sold.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the U.S. Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the
U.S. Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.17(e) as though it were a Lender.
(iii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non‑fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register. Nothing in this
subsection (c)(iii) shall eliminate or modify the Lenders’ obligation to provide
notice to the U.S. Borrower of any sale of participation interest, as provided
in Section 9.04(c)(i).
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a


-70-



--------------------------------------------------------------------------------





Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
(e)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the U.S. Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, Issuing Bank,
Swingline Lender or any Lender hereunder (and interest accrued thereon), and (y)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Adjusted Applicable Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under Requirements of Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Section 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
Section 9.06.    Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement.
(b)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
Section 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


-71-



--------------------------------------------------------------------------------





Section 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Bank or any such Affiliate, to or for
the credit or the account of any Borrower against any and all of the obligations
of such Borrower now or hereafter existing under this Agreement or any other
Loan Document to such Lender or such Issuing Bank or their respective
Affiliates, irrespective of whether or not such Lender, Issuing Bank or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of any Borrower may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender or such
Issuing Bank different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided, however, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (i) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.24 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks, and the Lenders, and (ii) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Bank or their
respective Affiliates may have. Each Lender and Issuing Bank agrees to notify
the U.S. Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.
Section 9.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or in tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and governed by the law of the State of New York.
(b)    Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any court of the State of
Illinois and any court of the United States District Courts sitting in Illinois,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
Illinois State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Borrower or its properties in the courts
of any jurisdiction.
(c)    Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by applicable law.
Section 9.10.    Waiver of Jury Trial. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in any legal proceeding directly or indirectly arising out of
or relating to this Agreement or the transactions contemplated hereby (whether
based on contract, tort or any other theory). Each party hereto (a) certifies
that no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (b) acknowledges that it
and the other parties hereto have been induced to enter into this Agreement by,
among other things, the mutual waivers and certifications in this Section.


-72-



--------------------------------------------------------------------------------





Section 9.11.     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.12.     Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates and Related Parties (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
Related Parties) to any swap or derivative transaction relating to any Borrower
and its obligations, (g) with the consent of the U.S. Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Bank or any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than a Borrower. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents and the Commitments. For the purposes of this Section,
“Information” means all information received from any Borrower relating to the
U.S. Borrower or any of its Subsidiaries or their business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by a Borrower. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Section 9.13.     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
Section 9.14.     USA Patriot Act Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107‑56 (signed into
law October 26, 2001)) (the “Patriot Act”) hereby notifies each Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender to identify each Borrower in accordance with the Patriot Act.
Section 9.15.     Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including any Subsidiary
Borrower) agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.
(b)    The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the


-73-



--------------------------------------------------------------------------------





Applicable Creditor may in accordance with normal banking procedures in the
relevant jurisdiction purchase the Agreement Currency with the Judgment
Currency; if the amount of the Agreement Currency so purchased is less than the
sum originally due to the Applicable Creditor in the Agreement Currency, such
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Applicable Creditor against such loss. The obligations of the
Borrowers contained in this Section 9.15 shall survive the termination of this
Agreement and the payment of all other amounts owing hereunder.
Section 9.16.     Waivers and Agreements. (a) The covenants, agreements and
obligations of each Borrower set forth herein are joint and several and shall be
primary obligations of such Borrower, and, to the extent not prohibited by
applicable law, such obligations shall be absolute and unconditional, shall not
be subject to any counterclaim, set‑off, deduction, diminution, abatement,
recoupment, suspension, deferment, reduction or defense (other than full and
strict compliance by each Borrower with its obligations hereunder) based upon
any claim such Borrower, any other Borrower or any other Person may have against
the Administrative Agent, the Lenders or any other Person, and shall remain in
full force and effect without regard to, and shall not be released, discharged
or in any way affected by, any circumstance or condition whatsoever, foreseeable
or unforeseeable and without regard to whether such Borrower, any other
Borrower, the Administrative Agent or any Lender shall have any knowledge or
notice thereof, including, without limitation:
(i)    any termination, amendment, modification, addition, deletion or
supplement to or other change to any of the terms of any Loan Document in
accordance with its terms or any other instrument or agreement applicable to any
of the parties hereto or thereto, or any assignment or transfer of any thereof,
or any furnishing or acceptance or release of additional security for any
Obligation or for the obligations of any Person under any Loan Document, or the
failure of any security or the failure of any Person to perfect any interest in
any collateral; any waiver of, or extension of time for the performance of, the
payment, performance or observance of any of the obligations, conditions,
covenants or agreements contained in any Loan Document, or any other waiver,
forbearance, consent, extension, renewal, indulgence, compromise, release,
settlement, refunding or other action or inaction under or in respect of any
Loan Document or any other instrument or agreement, or under or in respect of
any obligation or liability of each Borrower, or the Administrative Agent or any
exercise or non‑exercise of any right, remedy, power or privilege under or in
respect of any such instrument of agreement or any such obligation or liability;
(ii)    any failure, omission or delay on the part of the Administrative Agent
to enforce, assert or exercise any right, power or remedy conferred on it in any
Credit Document to give notice to any Borrower of the occurrence of an Event of
Default;
(iii)    any voluntary or involuntary bankruptcy, insolvency, reorganization,
moratorium, assignment for the benefit of creditors, receivership, liquidation,
marshaling of assets and liabilities or similar proceedings with respect to any
Borrower or any other Person or any of their respective properties or creditors,
or any action taken by any trustee or receiver or by any court in any such
proceeding;
(iv)    any limitation on the liability or obligations of any Borrower under any
Loan Document or any other instrument or agreement, which may now or hereafter
be imposed by law, or any discharge, termination, cancellation, frustration,
irregularity, invalidity or unenforceability, in whole or in part, of any
thereof; or
(v)    any other occurrence, circumstance, happening or event whatsoever,
whether similar or dissimilar to the foregoing, whether foreseen or unforeseen,
and any other circumstance (other than full and irrevocable performance and
payment of the Obligations) which might otherwise constitute a legal or
equitable defense, release or discharge or which might otherwise limit recourse
against each Borrower, whether or not such Borrower shall have notice or
knowledge of the foregoing.
(b)    Each Borrower hereby waives, to the fullest extent permitted by law,
(i) all rights, if any, of marshalling of any collateral or security for the
Obligations and (ii) any right (except as shall be required by applicable
statute and cannot be waived) to require the Administrative Agent or any Lender
to (A) proceed against the other Borrower or any other Person, (B) proceed
against or exhaust any other collateral or security for any of the Obligations
or (C) pursue any remedy in the Administrative Agent’s or any Lender’s power
whatsoever. Each Borrower hereby waives any defense based on or arising out of
any defense of the other Borrower or any other Person other than payment in full
of the Obligations, including, without limitation, any defense based on or
arising out


-74-



--------------------------------------------------------------------------------





of the disability of the other Borrower or any other Person, or the
enforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of the other Borrower other than
payment in full of the Obligations. Subject to the terms of this Agreement, the
Administrative Agent may, at its election, foreclose on any security held by the
Administrative Agent by one or more judicial or non‑judicial sales, whether or
not every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Administrative Agent may have against the other Borrower or any other Person, or
any security, without affecting or impairing in any way the liability of any
Borrower hereunder except to the extent the Obligations have been paid in full.
(c)    Each Borrower waives any defense, right of set‑off, claim or counterclaim
whatsoever and any and all other rights, benefits, protections and other
defenses available to it now or at any time hereafter.
(d)    Each Borrower represents and warrants that it is fully aware of the
financial condition of the other Borrowers, and each Borrower delivers this
Agreement based solely upon its own independent investigation of the other
Borrowers’ financial condition and in no part upon any representation or
statement of the Administrative Agent or any Lender with respect thereto. Each
Borrower further represents and warrants that it is in a position to and hereby
does assume full responsibility for obtaining such additional information
concerning the other Borrowers’ financial condition as each Borrower may deem
material to its obligations hereunder, and each Borrower is not relying upon,
nor expecting the Administrative Agent or any Lender to furnish it any
information in the Administrative Agent’s or any Lender’s possession concerning
the other Borrowers’ financial condition or concerning any circumstances bearing
on the existence or creation, or the risk of nonpayment or nonperformance of the
Obligations. Each Borrower hereby waives any duty on the part of the
Administrative Agent and the Lenders to disclose to each Borrower any facts the
Administrative Agent or any Lender may now or hereafter know about the other
Borrowers, regardless of whether the Administrative Agent or such Lender has
reason to believe that any such facts materially increase the risk beyond that
which each Borrower intended to assume or has reason to believe that such facts
are unknown to such Borrower.
(e)    In addition to any other waivers, agreements and covenants of the
Borrowers set forth herein, each Borrower hereby further waives and releases all
claims, causes of action, defenses and offsets for any act or omission of the
Lenders or the Administrative Agent and each of their respective directors,
officers, employees, representatives and agents in connection with
administration of the Loans, except for any Lender’s or the Administrative
Agent’s willful misconduct or gross negligence as determined by a final,
non‑appealable judgment of a court of competent jurisdiction.
Section 9.17.     Clarification. Notwithstanding anything to the contrary, the
parties hereto understand and agree that Wells Fargo is acting in various
capacities under this Agreement and the other Loan Documents and therefore shall
be permitted to fulfill its roles and manage its various duties hereunder in
such manner as Wells Fargo sees fit and, for the avoidance of doubt, in lieu of
sending notices to itself when acting in different capacities, Wells Fargo may
keep internal records regarding all such communications, notices and actions
related to this Agreement and the other Loan Documents in accordance with its
past practice.
Section 9.18.    Acknowledgement and Consent to Bail‑In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise


-75-



--------------------------------------------------------------------------------





conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 9.19.    Amendment and Restatement. It is intended by the parties hereto
that (a) all Obligations of the parties under the Existing Agreement shall
continue to exist under and be evidenced by this Agreement and the other Loan
Documents; and (b) except as expressly stated herein or amended hereby, the
Existing Agreement and the other Loan Documents are ratified and confirmed as
remaining unmodified and in full force and effect with respect to all
Obligations; it being understood that it is the intent of the parties hereto
that this Agreement does not constitute a novation of rights, obligations and
liabilities of the respective parties (including the Obligations) existing under
the Existing Agreement and such rights, obligations and liabilities shall
continue and remain outstanding, and that this Agreement amends, restates and
replaces in its entirety the Existing Agreement. From and after the Restatement
Effective Date, all Obligations of the Borrowers under the Existing Agreement
shall become Obligations of such Persons hereunder, and all Obligations, if any,
of the Subsidiary Borrowers shall become fully and continuously guaranteed by
the U.S. Borrower pursuant to the U.S. Borrower Guaranty. Upon the effectiveness
of this Agreement in accordance with Section 4.01, each Loan Document other than
the Existing Agreement that was in effect immediately prior to the Restatement
Effective Date shall continue to be effective and, unless the context otherwise
requires, any reference to the Existing Agreement contained therein shall be
deemed to refer to this Agreement and any reference to the Loans or Obligations
shall be deemed to refer to the Loans and Obligations under this Agreement. This
Agreement, and each of the amendments to the Existing Agreement effected hereby
on the Restatement Effective Date, is binding on each Lender party to the
Existing Agreement as of the Restatement Effective Date, other than each
Departing Lender.
Section 9.20.    Departing Lenders; Equalization of Outstanding Obligations.
(a) Departing Lenders. Upon the satisfaction of the conditions precedent set
forth in Section 4.02 hereof, the Lenders hereby agree to purchase in the
aggregate 100% of each Departing Lender’s outstanding Obligations under the
Existing Agreement (including, without limitation, all of the Loans held by the
Departing Lender) for a purchase price equal to the outstanding principal
balance of the Loans and accrued but unpaid interest and related fees owed to
each Departing Lender under the Existing Agreement as of the Restatement
Effective Date, which purchase price shall be paid in Dollars in immediately
available funds on the Restatement Effective Date. Such purchases shall be
arranged through the Administrative Agent.


(b)    Equalization of Outstanding Obligations. Upon the satisfaction of the
conditions precedent set forth in Section 4.02 hereof, all Loans outstanding
under, and as defined in, the Existing Agreement, including all Eurodollar
Loans, shall remain outstanding as part of the initial Borrowing of Loans under
this Agreement. On the Restatement Effective Date, the Lenders each agree to
make such purchases and sales of interests in the outstanding Loans between
themselves so that each Lender is then holding its Applicable Adjusted
Percentage of outstanding Loans. Such purchases and sales shall be arranged
through the Administrative Agent, and each Lender hereby agrees to execute such
further instruments and documents, if any, as the Administrative Agent may
reasonably request in connection therewith.












-76-



--------------------------------------------------------------------------------





ARTICLE X

COLLECTION ALLOCATION MECHANISM
Section 10.01. Implementation of CAM. (a) On the CAM Exchange Date, (i) the
Commitments and the Ancillary Commitments shall automatically and without
further act be terminated as provided in Article VII, (ii) the principal amount
of each Loan denominated in a Foreign Currency shall, automatically and with no
further action required, be converted into the Dollar Equivalent, determined
using the Exchange Rates calculated as of the CAM Exchange Date, of such amount
and on and after such date all amounts accruing and owed to any Lender in
respect of such Obligations shall accrue and be payable in Dollars at the rates
otherwise applicable hereunder and (iii) each Lender shall automatically and
without further act (and without regard to the provisions of Section 9.04)
immediately be deemed to have acquired participations in the Swingline Loans,
Revolving Loans, Ancillary Loans and Letters of Credit (including each Reserve
Account established pursuant to Section 10.02 below) in an amount equal to such
Lender’s CAM Percentage. Each Lender shall make payments to the Applicable Agent
for such participations, and the Applicable Agent shall distribute such payments
to the appropriate Lender, in such manner and pursuant to such procedures
determined by the Administrative Agent. Each Lender and each Borrower hereby
consents and agrees to the CAM Exchange, and each Lender agrees that the CAM
Exchange shall be binding upon its successors and assigns and any person that
acquires a participation in its interests in any Advance. Each Borrower agrees
from time to time to execute and deliver to the Administrative Agent all such
promissory notes and other instruments and documents as the Administrative Agent
shall reasonably request to evidence and confirm the respective interests of the
Lenders after giving effect to the CAM Exchange, and each Lender agrees to
surrender any promissory notes originally received by it in connection with its
Loans hereunder to the Administrative Agent against delivery of any promissory
notes evidencing its interests in the Loans and Ancillary Loans so executed and
delivered; provided, however, that the failure of any Borrower to execute or
deliver or of any Lender to accept any such promissory note, instrument or
document shall not affect the validity or effectiveness of the CAM Exchange.
(b)     As a result of the CAM Exchange, upon and after the CAM Exchange Date,
each payment received by the Applicable Agent pursuant to any Loan Document in
respect of the Revolving Credit Exposures and the Ancillary Facility Exposures
shall be distributed to the Lenders pro rata in accordance with their respective
CAM Percentages. Any direct payment received by a Lender upon or after the CAM
Exchange Date, including by way of set‑off, in respect of any Revolving Credit
Exposure or Ancillary Facility Exposure shall be paid over to the Applicable
Agent for distribution to the Lenders in accordance herewith.
Section 10.02. Letters of Credit. (a) In the event that on the CAM Exchange Date
any Letter of Credit shall be outstanding and undrawn in whole or in part, or
any LC Disbursement shall not have been reimbursed either by the U.S. Borrower
or with the proceeds of a Borrowing, each Lender shall promptly pay over to the
Administrative Agent, in immediately available funds, an amount equal to the
Dollar Equivalent of such Lender’s CAM Percentage of such undrawn face amount or
(to the extent it has not already done so) such unreimbursed drawing, as
applicable, together with interest thereon from the CAM Exchange Date to the
date on which such amount shall be paid to the Administrative Agent at the rate
that would be applicable at the time to an ABR Revolving Loan in a principal
amount equal to such undrawn face amount or unreimbursed drawing, as applicable.
The Administrative Agent shall establish a separate account (each, a “Reserve
Account”) or accounts for each Lender for the amounts received with respect to
each such Letter of Credit pursuant to the preceding sentence. The
Administrative Agent shall deposit in each Lender’s Reserve Account such
Lender’s CAM Percentage of the amounts received from the Lenders as provided
above. The Administrative Agent shall have sole dominion and control over each
Reserve Account, and the amounts deposited in each Reserve Account shall be held
in such Reserve Account until withdrawn as provided in paragraph (b), (c), (d)
or (e) below. The Administrative Agent shall maintain records enabling it to
determine the amounts paid over to it and deposited in the Reserve Accounts in
respect of each Letter of Credit and the amounts on deposit in respect of each
Letter of Credit attributable to each Lender’s CAM Percentage. The amounts held
in each Lender’s Reserve Account shall be held as a reserve against the LC
Exposures, shall be the property of such Lender, shall not constitute Loans to
or give rise to any claim of or against any Borrower and shall not give rise to
any obligation on the part of the U.S. Borrower to pay interest to such Lender,
it being agreed that the reimbursement obligations in respect of Letters of
Credit shall arise only at such times as drawings are made thereunder, as
provided in Section 2.06.
(b)    In the event that after the CAM Exchange Date any drawing shall be made
in respect of a Letter of Credit, the Administrative Agent shall, at the request
of the applicable Issuing Bank withdraw from the Reserve Account of each Lender
any amounts, up to the amount of such Lender’s CAM Percentage of such drawing
deposited in respect of such Letter of Credit and remaining on deposit and
deliver such amounts to such Issuing Bank in satisfaction of the reimbursement
obligations of the Lenders


-77-



--------------------------------------------------------------------------------





under Section 2.06(d) (but not of the U.S. Borrower under Section 2.06(e)). In
the event that any Lender shall default on its obligation to pay over any amount
to the Administrative Agent as provided in this Section 10.02, the applicable
Issuing Bank shall have a claim against such Lender to the same extent as if
such Lender had defaulted on its obligations under Section 2.06(d), but shall
have no claim against any other Lender in respect of such defaulted amount,
notwithstanding the exchange of interests in the applicable Borrower’s
reimbursement obligations pursuant to Section 10.01. Each other Lender shall
have a claim against such defaulting Lender for any damages sustained by it as a
result of such default, including, in the event that such Letter of Credit shall
expire undrawn, its CAM Percentage of the defaulted amount.
(c)    In the event that after the CAM Exchange Date any Letter of Credit shall
expire undrawn, the Administrative Agent shall withdraw from the Reserve Account
of each Lender the amount remaining on deposit therein in respect of such Letter
of Credit and distribute such amount to such Lender.
(d)    With the prior written approval of the Administrative Agent (not to be
unreasonably withheld), any Lender may withdraw the amount held in its Reserve
Account in respect of the undrawn amount of any Letter of Credit. Any Lender
making such a withdrawal shall be unconditionally obligated, in the event there
shall subsequently be a drawing under such Letter of Credit, to pay over to the
Administrative Agent, for the account of the Issuing Bank, on demand, its CAM
Percentage of such drawing.
(e)    Pending the withdrawal by any Lender of any amounts from its Reserve
Account as contemplated by the above paragraphs, the Administrative Agent will,
at the direction of such Lender and subject to such rules as the Administrative
Agent may prescribe for the avoidance of inconvenience, invest such amounts in
Permitted Investments. Each Lender that has not withdrawn its amounts in its
Reserve Account as provided in paragraph (d) above shall have the right, at
intervals reasonably specified by the Administrative Agent, to withdraw the
earnings on investments so made by the Administrative Agent with amounts in its
Reserve Account and to retain such earnings for its own account.


[Signature Page Follows]


-78-



--------------------------------------------------------------------------------






In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
Herman Miller, Inc.




By: /s/ Kevin J. Veltman    
Name: Kevin J. Veltman
Title: Vice President‑Investor Relations
and Treasurer




[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (HERMAN MILLER)]

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender, as the Issuing Bank and as
the Administrative Agent




By: /s/ Charles W. Lott    
Name: Charles W. Lott
Title: Vice President





--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as a Lender, and the Syndication Agent




By: /s/ Brendan Korb    
Name: Brendan Korb
Title: Vice President







--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender




By: /s/ T. Scott Fiser    
Name: T. Scott Fiser
Title: Senior Vice President





--------------------------------------------------------------------------------





TTHE HUNTINGTON NATIONAL BANK, as a Lender




By: /s/ Steven J. McCormack    
Name: Steven J. McCormack    
Title: Senior Vice President    









--------------------------------------------------------------------------------





HSBC BANK USA, N.A., as a Lender




By: /s/ Graeme Robertson    
Name: Graeme Robertson
Title: Senior Vice President



--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ Joshua A. Droppers    
Name: Joshua A. Droppers
Title: Assistant Vice President





--------------------------------------------------------------------------------






Exhibit A
Assignment and Assumption
Assignment and Assumption
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Assignment Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Effective Date
inserted by the Administrative Agent as contemplated below (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1. Assignor:
______________________________

2. Assignee:
______________________________

[and is an Affiliate/Approved Fund of _____________]
3. U.S. Borrower:
Herman Miller, Inc., a Michigan corporation

4. Administrative Agent:
Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

5. Credit Agreement:
The Fourth Amended and Restated Credit Agreement dated as of September 13, 2016,
among Herman Miller, Inc., the Subsidiary Borrowers parties thereto, the Lenders
parties thereto, Wells Fargo Bank, National Association, as Administrative
Agent, JPMorgan Chase Bank, N.A., as Syndication Agent, and Wells Fargo
Securities, LLC and JPMorgan Chase Bank, N.A., as Joint Lead Arrangers and Joint
Bookrunners.












--------------------------------------------------------------------------------





6. Assigned Interest:    


Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loan
 
$
$
%
 
$
$
%
 
$
$
%

Assignment Effective Date: _____________ ___, 20___ [to be inserted by
administrative agent and which shall be the assignment effective date of
recordation of transfer in the register therefor.]
The terms set forth in this Assignment and Assumption are hereby agreed to:


Assignor


[Name of Assignor]
By:


Name:     
Title:     
Assignee


[Name of Assignee]
By:


Name:     
Title:     


Consented to and Accepted:


Wells Fargo Bank, National Association,
as Administrative Agent
By:_________________________________
Name: ___________________________
Title: ____________________________


Consented to:


[Name of Relevant Party]
By:__________________________________
Name: ____________________________
Title: _____________________________



--------------------------------------------------------------------------------





Annex 1
Standard Terms and Conditions For
Assignment and Assumption
Section 1.
Representations and Warranties.

Section 1.1.    Assignor. The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (iv) it is [not] a Defaulting Lender; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the U.S. Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the U.S. Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
Section 1.2    Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Assignment Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (vi) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; and (c) appoints and authorizes the Administrative
Agent to take such action as the Administrative Agent on its behalf and to
exercise such powers under the Credit Agreement and the other Loan Documents as
the Administrative Agent is authorized to exercise by the terms thereof,
together with such powers as are reasonably incidental thereto, all in
accordance with Article VIII of the Credit Agreement.
Section 2.
Payments.

From and after the Assignment Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Assignment Effective Date and to the Assignee
for amounts which have accrued from and after the Assignment Effective Date.



--------------------------------------------------------------------------------







Section 3.
General Provisions.

This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.













--------------------------------------------------------------------------------





Exhibit B
Subsidiary Borrower Agreement
Subsidiary Borrower Agreement
This Subsidiary Borrower Agreement (this “Agreement”), dated as of
_____________, 20__, is entered into by _________________, a ________________
(the “New Subsidiary Borrower”), Herman Miller, Inc. (the “U.S. Borrower”) and
Wells Fargo Bank, National Association, as Administrative Agent, pursuant to the
Fourth Amended and Restated Credit Agreement (as amended or modified from time
to time, the “Credit Agreement”), dated as of September 13, 2016, among the U.S.
Borrower, the Subsidiary Borrowers party thereto, the Lenders party thereto,
Wells Fargo Bank, National Association, as Administrative Agent, JPMorgan Chase
Bank, N.A., as Syndication Agent, and Wells Fargo Securities, LLC and JPMorgan
Chase Bank, N.A., as Joint Lead Arrangers and Joint Bookrunners.
Witnesseth:
Whereas, the parties to this Agreement wish to designate the New Subsidiary
Borrower as a Subsidiary Borrower under the Credit Agreement in the manner
hereinafter set forth; and
Whereas, this Agreement is entered into pursuant to the Credit Agreement;
Now, Therefore, in consideration of the premises, the parties hereto hereby
agree as follows:
1.    The New Subsidiary Borrower hereby acknowledges that it has received and
reviewed a copy of the Credit Agreement and the other Loan Documents and
unconditionally agrees to: (a) join the Credit Agreement and the other Loan
Documents as a Subsidiary Borrower; (b) be bound by, and hereby ratifies and
confirms, all covenants, agreements, consents; submissions, appointments,
acknowledgments and other terms and provisions attributable to a Subsidiary
Borrower in the Credit Agreement and the other Loan Documents; and (c) perform
all obligations required of it as a Subsidiary Borrower by the Credit Agreement
and the other Loan Documents.
2.    The New Subsidiary Borrower hereby represents and warrants to the Agents
and the Lenders that:
(a)    The New Subsidiary Borrower is a Wholly-Owned Subsidiary of the U.S.
Borrower and satisfies all conditions to becoming a Subsidiary Borrower under
the Credit Agreement.
(b)    The representations and warranties with respect to it contained in, or
made or deemed made by it in, the Credit Agreement and any other Loan Document
are true and correct on the date hereof.
(c)    The execution, delivery and performance by the New Subsidiary Borrower of
this Agreement are within its [corporate] powers and have been duly authorized
by all necessary [corporate, stockholder] and other action. This Agreement has
been duly executed and delivered by the New Subsidiary Borrower and constitutes
a legal, valid and binding obligation of the New Subsidiary Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
(d)    The execution, delivery and performance by the New Subsidiary Borrower of
this Agreement (i) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, (ii) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the New Subsidiary Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (iii) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon the New Subsidiary Borrower or any of its Subsidiaries or its
assets, or give rise to a right



--------------------------------------------------------------------------------





thereunder to require any payment to be made by the New Subsidiary Borrower or
any of its Subsidiaries, and (iv) will not result in the creation or imposition
of any Lien on any asset of the New Subsidiary Borrower or any of its
Subsidiaries.
(e)    The address and jurisdiction of incorporation of the New Subsidiary
Borrower is set forth in Schedule A to this Agreement.
3.    The U.S. Borrower represents and warrants to the Agents and the Lenders
that (a) no Default has occurred and is continuing under the Credit Agreement as
of the date hereof; and (b) the representations and warranties made by the
Borrowers and contained in Article III of the Credit Agreement are true and
correct on and as of the date hereof with the same effect as if made on and as
of such date (other than those representations and warranties that by their
terms speak as of a particular date, which representations and warranties were
true and correct as of such date).
4.    The U.S. Borrower agrees that the U.S. Borrower Guaranty shall remain in
full force and effect after giving effect to this Agreement, including without
limitation after including the New Subsidiary Borrower as a Subsidiary Borrower
under the Credit Agreement and the execution and delivery of any Ancillary
Facility Document.
5.    The New Subsidiary Borrower shall be entitled [to obtain Revolving Loans]
[request the creation of Ancillary Facilities under Section 2.22 of the Credit
Agreement]. [Attached hereto as Schedule B is the final Ancillary Facility
Document.]
6.    The New Subsidiary Borrower shall not become a Subsidiary Borrower under
the Credit Agreement until (a) this Agreement is signed by all parties hereto
and by the Administrative Agent and where indicated below and (b) the
Administrative Agent shall have received such documents (including a legal
opinion substantially in the form of Exhibit G to the Credit Agreement if the
New Subsidiary Borrower is a Domestic Subsidiary, or a legal opinion in form and
substance acceptable to the Administrative Agent if the New Subsidiary Borrower
is a Foreign Subsidiary) and certificates as the Administrative Agent or its
counsel may reasonably request relating to the formation, existence and good
standing of the New Subsidiary Borrower, the authorization of Borrowings as they
relate to the New Subsidiary Borrower and any other legal matters relating to
the New Subsidiary Borrower and this Agreement, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
7.    The New Subsidiary Borrower acknowledges and agrees to the joint and
several obligations and the waivers set forth in Section 9.16 of the Credit
Agreement.
8.    Capitalized terms used but not defined herein shall have the meanings
ascribed thereto in the Credit Agreement. This Agreement shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. Except as expressly amended hereby, each Borrower agrees that the
Credit Agreement and the other Loan Documents are ratified and confirmed and
shall remain in full force and effect, and that it has no set-off, counterclaim,
or defense with respect to any of the foregoing. This Agreement may be executed
in any number of counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement. This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.
[Signature Pages to Follow]











--------------------------------------------------------------------------------





In Witness Whereof, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the day and year set forth above.
[Name of Subsidiary Borrower],
as a Subsidiary Borrower




By:    
Name:    
Title:    




Herman Miller, Inc.




By:    
Name:    
Title:    




[Existing Subsidiary Borrowers]




By:    
Name:    
Title:    




Acknowledged and Consented to:


Wells Fargo Bank, National Association, as Administrative Agent




By:    
Name:    
Title:    





--------------------------------------------------------------------------------





Schedule A
Administrative Information


Jurisdiction of Organization:


Address:



--------------------------------------------------------------------------------







Schedule B


Final Ancillary Facility Document - if applicable



--------------------------------------------------------------------------------







Exhibit C
Subsidiary Borrower Termination
Subsidiary Borrower Termination
This Subsidiary Borrower Termination (this “Agreement”), dated as of
_____________, 20__, is entered into by _________________, a ________________
(the “Former Subsidiary Borrower”), Herman Miller, Inc. (the “U.S. Borrower”)
and Wells Fargo Bank, National Association, as Administrative Agent, pursuant to
the Fourth Amended and Restated Credit Agreement (as amended or modified from
time to time, the “Credit Agreement”), dated as of September 13, 2016, among the
U.S. Borrower, the Subsidiary Borrowers party thereto, the Lenders party
thereto, Wells Fargo Bank, National Association, as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Wells Fargo Securities, LLC
and JPMorgan Chase Bank, N.A., as Joint Lead Arrangers and Joint Bookrunners.
Witnesseth:
Whereas, the parties to this Agreement wish to remove the Former Subsidiary
Borrower as a Subsidiary Borrower under the Credit Agreement in the manner
hereinafter set forth; and
Whereas, this Agreement is entered into pursuant to the Credit Agreement;
Now, Therefore, in consideration of the premises, the parties hereto hereby
agree as follows:
1.    The Former Subsidiary Borrower’s ability to request or obtain Loans under
the Credit Agreement is hereby irrevocably terminated. The Former Subsidiary
Borrower shall no longer be considered a Subsidiary Borrower for purposes of
requesting or obtaining Loans and, upon payment in full of all Obligations under
the Credit Agreement and the other Loan Documents owing by the Former Subsidiary
Borrower, the Former Subsidiary Borrower shall no longer be a party to the
Credit Agreement.
2.    The Former Subsidiary Borrower and the U.S. Borrower agree, jointly and
severally, that all Obligations under the Credit Agreement and the other Loan
Documents owing by the Former Subsidiary Borrower shall be paid in full on the
date hereof.
3.    Capitalized terms used but not defined herein shall have the meanings
ascribed thereto in the Credit Agreement. This Agreement shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Agreement may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Agreement by telecopy shall be effective as delivery of
a manually executed counterpart of this Agreement. This Agreement shall be
governed by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------





In Witness Whereof, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the day and year set forth above.


[Name of Former Subsidiary Borrower],
as a Subsidiary Borrower




By:    
Name:    
Title:    




Herman Miller, Inc.




By:    
Name:    
Title:    




Acknowledged and Consented to:


Wells Fargo Bank, National Association, as Administrative Agent




By:    
Name:    
Title:    













--------------------------------------------------------------------------------





Exhibit D-1


Form of U.S. Tax Compliance Certificate
(Non-Partnership Foreign Lenders)


U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Fourth Amended and Restated Credit Agreement dated as
of September 13, 2016 (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”) among Herman Miller, Inc., the Subsidiary
Borrowers parties thereto, the Lenders parties thereto, Wells Fargo Bank,
National Association, as Administrative Agent, JPMorgan Chase Bank, N.A., as
Syndication Agent, and Wells Fargo Securities, LLC and JPMorgan Chase Bank,
N.A., as Joint Lead Arrangers and Joint Bookrunners. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent (10%)
shareholder of the U.S. Borrower within the meaning of Section 881(c)(3)(B) of
the Code and (d) it is not a controlled foreign corporation related to the U.S.
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the U.S. Borrower
with a certificate of its non-U.S. Person status on IRS Form W-8BEN. By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the U.S. Borrower and the Administrative Agent and (b) the undersigned shall
have at all times furnished the U.S. Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two (2) calendar years preceding such payments.
[Name of Lender]
By:    
Name:    
Title:    


Date:
, 20[_]








--------------------------------------------------------------------------------





Exhibit D-2


Form of U.S. Tax Compliance Certificate
(Partnership Foreign Lenders)


U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to the Fourth Amended and Restated Credit Agreement dated as
of September 13, 2016 (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”) among Herman Miller, Inc., the Subsidiary
Borrowers parties thereto, the Lenders parties thereto, Wells Fargo Bank,
National Association, as Administrative Agent, JPMorgan Chase Bank, N.A., as
Syndication Agent, and Wells Fargo Securities, LLC and JPMorgan Chase Bank,
N.A., as Joint Lead Arrangers and Joint Bookrunners. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of the U.S.
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the U.S. Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the U.S. Borrower
with IRS Form W‑8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (a) an IRS
Form W-8BEN or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the U.S. Borrower and the Administrative Agent and
(ii) the undersigned shall have at all times furnished the U.S. Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.
[Name of Lender]
By:    
Name:    
Title:    


Date:    , 20[_]







--------------------------------------------------------------------------------





Exhibit D-3


Form of U.S. Tax Compliance Certificate
(Non-Partnership Foreign Participants)


U.S. Tax Compliance Certificate
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Fourth Amended and Restated Credit Agreement dated as
of September 13, 2016 (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”) among Herman Miller, Inc., the Subsidiary
Borrowers parties thereto, the Lenders parties thereto, Wells Fargo Bank,
National Association, as Administrative Agent, JPMorgan Chase Bank, N.A., as
Syndication Agent, and Wells Fargo Securities, LLC and JPMorgan Chase Bank,
N.A., as Joint Lead Arrangers and Joint Bookrunners. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent (10%) shareholder of the U.S. Borrower within the
meaning of Section 881(c)(3)(B) of the Code and (d) it is not a controlled
foreign corporation related to the U.S. Borrower as described in Section
881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(b) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two (2) calendar years preceding such payments.
[Name of Participant]
By:    
Name:    
Title:    


Date:    , 20[_]





--------------------------------------------------------------------------------





Exhibit D-4


Form of U.S. Tax Compliance Certificate
(Partnership Foreign Participants)


U.S. Tax Compliance Certificate
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Fourth Amended and Restated Credit Agreement dated as
of September 13, 2016 (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”) among Herman Miller, Inc., the Subsidiary
Borrowers parties thereto, the Lenders parties thereto, Wells Fargo Bank,
National Association, as Administrative Agent, JPMorgan Chase Bank, N.A., as
Syndication Agent, and Wells Fargo Securities, LLC and JPMorgan Chase Bank,
N.A., as Joint Lead Arrangers and Joint Bookrunners. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent (10%) shareholder of the U.S. Borrower within the
meaning of Section 881(c)(3)(B) of the Code and (d) it is not a controlled
foreign corporation related to the U.S. Borrower as described in Section
881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(b) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two (2) calendar years preceding such payments.
[Name of Participant]
By:    
Name:    
Title:    


Date:    , 20[_]











--------------------------------------------------------------------------------





Exhibit E
U.S. Borrower Guaranty
Guaranty
Parties
This Guaranty, dated as of [________], 20__ (this “Guaranty”), is made by Herman
Miller, Inc., a Michigan corporation (together with its successors and assigns,
the “Guarantor”), in favor of each of the Agents and the Lenders as defined
below.
Recitals
A.    The Guarantor (as a Borrower), the Subsidiary Borrowers party thereto from
time to time (all present and future Subsidiary Borrowers party to the Credit
Agreement from time to time defined as the “Subsidiary Borrowers”), the lenders
from time to time parties thereto, Wells Fargo Bank, National Association, as
Administrative Agent, JPMorgan Chase Bank, N.A., as Syndication Agent, and Wells
Fargo Securities, LLC and JPMorgan Chase Bank, N.A., as Joint Lead Arrangers and
Joint Bookrunners, have executed a Fourth Amended and Restated Credit Agreement
dated as of September 13, 2016 (as amended or modified from time to time, and
together with any agreement executed in replacement therefor or otherwise
refinancing such credit agreement, the “Credit Agreement”).
B.    The Guarantor is the parent corporation of the Subsidiary Borrowers, and
the Subsidiary Borrowers and the Guarantor are engaged in related businesses,
and the Guarantor has derived or will derive substantial direct and indirect
benefit from the making of the extensions of credit by the Agents and the
Lenders.
C.    The obligation of the Lenders to make or continue to make certain
extensions of credit under the Credit Agreement are conditioned upon, among
other things, the execution and delivery by the Guarantor of this Guaranty, and
the extensions of credit to the Subsidiary Borrowers under the Credit Agreement
are and will be made in reliance upon the issuance of this Guaranty.
Agreement
In consideration of the premises and to induce the Lenders to make loans, extend
credit or make other financial accommodations and the Lenders and the Agents to
execute the Credit Agreement, and to continue to keep such credit and other
financial accommodations available to the Subsidiary Borrowers, the Guarantor
hereby agrees with and for the benefit of the Agents and the Lenders as follows:
Section 1.
Defined Terms.  

As used in this Guaranty, terms defined in the first paragraph of this Guaranty
and in the recital paragraphs are used herein as defined therein, and the
following terms shall have the following meanings:
“Agents” means all Agents as defined in the Credit Agreement and any Affiliate
of any Agent performing any of the duties or obligations of an Agent under the
Credit Agreement.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Excluded Swap Obligation” means, with respect to any Borrower, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Borrower for or the guarantee of such Borrower of, or the grant by such Borrower
of a security interest to secure, such Swap Obligation (or any liability or
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Borrower’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity



--------------------------------------------------------------------------------





Exchange Act and the regulations thereunder at the time the liability for or the
guarantee of such Borrower or the grant of such security interest becomes
effective with respect to such Swap Obligation (such determination being made
after giving effect to any applicable keepwell, support or other agreement for
the benefit of the applicable Credit Party, including under Section 21 of this
Guaranty). If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal for the reasons identified in the immediately
preceding sentence of this definition.
“Guaranteed Obligations” means all indebtedness, obligations and liabilities of
any kind of any and all Subsidiary Borrowers to any of the Lenders or Agents in
connection with or pursuant to the Transaction Documents, or to any Lender or
Affiliate thereof in connection with or pursuant to any Swap Agreement with any
Lender or Affiliate thereof (other than an Excluded Swap Obligation), including
without limitation, all principal, interest (further including without
limitation any interest or other amount incurred or accrued during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding, whether
or not allowed or allowable in such proceeding), reimbursement obligations,
indemnity obligations, charges, fees and costs and expenses, including without
limitation reasonable fees and expenses of counsel, in each case whether now
existing or hereafter arising, direct or indirect, absolute or contingent, joint
and/or several, secured or unsecured, arising by operation of law or otherwise.
“Lenders” means (a) all Lenders as defined in the Credit Agreement, (b) any
Lender in its capacity as the Swingline Lender or an Issuing Bank under the
Credit Agreement, and (c) any Lender and any Affiliate thereof in connection
with any Swap Agreement with any Subsidiary Borrower.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Borrower that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Swap Obligation” means, with respect to the Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Transaction Documents” means the Credit Agreement, all other Loan Documents and
any Swap Agreement among any Lender and any Affiliate thereof and any Subsidiary
Borrower, and all other agreements and instruments among the Guarantor, the
Subsidiary Borrowers, the Agents and the Lenders, or any of them, executed in
connection therewith, whether now or hereafter executed, and any supplements or
modifications thereof and any agreements or instruments issued in exchange or
replacement therefor.
All other capitalized terms used but not defined herein shall have the meanings
ascribed thereto in the Credit Agreement.
Section 2.
Guarantee.

(a)    The Guarantor hereby guarantees to the Lenders and the Agents,
irrevocably, absolutely and unconditionally, as primary obligor and not as
surety only, the prompt and complete payment of the Guaranteed Obligations on
the date due (whether at stated maturity, by acceleration or otherwise). Upon
failure by any Subsidiary Borrower to pay punctually any such amount, the
Guarantor agrees that it shall forthwith on demand pay to the Administrative
Agent for the benefit of the Agents and the Lenders, the amount not so paid at
the place and in the manner specified in the relevant Transaction Document, as
the case may be. This Guaranty is a guaranty of payment and not of collection.
The Guarantor waives any right to require any Agent or Lender to sue any
Subsidiary Borrowers, any other guarantor, or any other person obligated for all
or any part of the Guaranteed Obligations, or otherwise to enforce its payment
against any collateral securing all or any part of the Guaranteed Obligations.
(b)    The Guarantor agrees to make prompt payment, on demand, of any and all
reasonable costs and expenses incurred by any Agent or Lender in connection with
enforcing the obligations of the Guarantor hereunder, including without
limitation the reasonable fees and disbursements of counsel.



--------------------------------------------------------------------------------





(c)    All payments received by the Administrative Agent hereunder shall be
applied by the Agent to payment of the Guaranteed Obligations in the following
order unless a court of competent jurisdiction shall otherwise direct:
(i)    First, to payment of all costs and expenses of the Administrative Agent
incurred in connection with the collection and enforcement of the Guaranteed
Obligations or of any security interest granted to the Administrative Agent in
connection with any collateral securing the Guaranteed Obligations;
(ii)    Second, to payment of that portion of the Guaranteed Obligations
constituting accrued and unpaid interest and fees, pro rata among the Agents and
the Lenders in accordance with the amount of such accrued and unpaid interest
and fees owing to each of them;
(ii)    Third, to payment of the principal of the Guaranteed Obligations and the
net early termination payments and any other obligations under any Swap
Agreement then due and unpaid from any of the Subsidiary Borrowers to any of the
Lenders, pro rata among the Lenders in accordance with the amount of such
principal and such net early termination payments and other such obligations
then due and unpaid owing to each of them; and
(iv)    Fourth, to payment of any Guaranteed Obligations (other than those
listed above) pro rata among those parties to whom such Guaranteed Obligations
are due in accordance with the amounts owing to each of them.
Section 3.
Consents to Renewals, Modifications and other Actions and Events.

This Guaranty and all of the obligations of the Guarantor hereunder shall remain
in full force and effect without regard to and shall not be released, affected
or impaired by: (a) any amendment, assignment, transfer, modification of or
addition or supplement to the Guaranteed Obligations or any Transaction
Document; (b) any extension, indulgence, increase in the Guaranteed Obligations
or other action or inaction in respect of any of the Transaction Documents or
otherwise with respect to the Guaranteed Obligations, or any acceptance of
security for, or other guaranties of, any of the Guaranteed Obligations or
Transaction Documents, or any surrender, release, exchange, impairment or
alteration of any such security or guaranties including without limitation the
failing to perfect a security interest in any such security or abstaining from
taking advantage of or realizing upon any other guaranties or upon any security
interest in any such security; (c) any default by any Subsidiary Borrower under,
or any lack of due execution, invalidity or unenforceability of, or any
irregularity or other defect in, any of the Transaction Documents; (d) any
waiver by any Lender or Agent or any other person of any required performance or
otherwise of any condition precedent or waiver of any requirement imposed by any
of the Transaction Documents, any other guaranties or otherwise with respect to
the Guaranteed Obligations; (e) any exercise or non-exercise of any right,
remedy, power or privilege in respect of this Guaranty, any other guaranty or
any of the Transaction Documents; (f) any sale, lease, transfer or other
disposition of the assets of any Subsidiary Borrower or any consolidation or
merger of any Subsidiary Borrower with or into any other person, corporation, or
entity, or any transfer or other disposition of any shares of capital stock of
any Subsidiary Borrower; (g) any bankruptcy, insolvency, reorganization or
similar proceedings involving or affecting any Subsidiary Borrower or any other
guarantor of the Guaranteed Obligations; (h) the release or discharge of any
Subsidiary Borrower or any other guarantor from the performance or observance of
any agreement, covenant, term or condition under any of the Guaranteed
Obligations or contained in any of the Transaction Documents, by operation of
law or otherwise; (i) any law or regulation of any jurisdiction or any other
event affecting any term of the Guaranteed Obligations; (j) any other
circumstance that might constitute a defense of any Subsidiary Borrower or the
Guarantor; or (k) any other cause whether similar or dissimilar to the foregoing
which, in the absence of this provision, would release, affect or impair the
obligations, covenants, agreements and duties of the Guarantor hereunder,
including without limitation any act or omission by any Lender or Agent or any
other any person which increases the scope of the Guarantor’s risk, except with
respect to any Lender’s or Agent’s gross negligence or willful misconduct as
provided in Section 9.03(b) of the Credit Agreement; and in each case described
in this paragraph whether or not the Guarantor shall have notice or knowledge of
any of the foregoing, each of which is specifically waived by the Guarantor. The
Guarantor warrants to the Lenders and the Agents that it has adequate means to
obtain from each Subsidiary Borrower on a continuing basis information
concerning the financial condition and other matters with respect to each
Subsidiary Borrower and that it is not relying on any Lender or Agent to provide
such information either now or in the future.



--------------------------------------------------------------------------------





Section 4.
Waivers, Etc.  

The Guarantor unconditionally waives: (a) notice of any of the matters referred
to in Paragraph 3 above; (b) all notices which may be required by statute, rule
of law or otherwise to preserve any rights of any Lender or Agent, including,
without limitation, notice to the Guarantor of default, presentment to and
demand of payment or performance from any Subsidiary Borrower and protest for
non-payment or dishonor; (c) any right to the exercise by any Lender or Agent of
any right, remedy, power or privilege in connection with any of the Transaction
Documents; (d) any requirement of diligence or marshaling on the part of any
Lender or Agent; (e) any requirement that any Lender or Agent, in the event of
any default by any Subsidiary Borrower, first make demand upon or seek to
enforce remedies against, any Subsidiary Borrower or any other guarantor before
demanding payment under or seeking to enforce this Guaranty; (f) any right to
notice of the disposition of any security which any Lender or Agent may hold
from any Subsidiary Borrower or otherwise and any right to object to the
commercial reasonableness of the disposition of any such security; and (g) all
errors and omissions in connection with any Lender’s or Agent’s administration
of any of the Guaranteed Obligations, any of the Transaction Documents or any
other guarantor, or any other act or omission of any Lender or Agent which
changes the scope of the Guarantor’s risk. The obligations of the Guarantor
hereunder shall be complete and binding forthwith upon the execution of this
Guaranty by it and subject to no condition whatsoever, precedent or otherwise,
and notice of acceptance hereof or action in reliance hereon shall not be
required. If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Subsidiary Borrower, all such amounts otherwise subject to acceleration under
the terms of any Transaction Document shall nonetheless be payable by the
Guarantor hereunder forthwith on demand by the Administrative Agent made at the
request of the Required Lenders.
Section 5.
Nature of Guaranty; Payments.  

This Guaranty is an absolute, unconditional, irrevocable and continuing guaranty
of payment and not a guaranty of collection, and is wholly independent of and in
addition to other rights and remedies of any Lender or Agent with respect to any
Subsidiary Borrower, any collateral, any other guarantor or otherwise, and it is
not contingent upon the pursuit by any Lender or Agent of any such rights and
remedies, such pursuit being hereby waived by the Guarantor. The obligations of
the Guarantor hereunder shall be continuing and shall continue (regardless of
any statute of limitations otherwise applicable) and cover and include all the
Guaranteed Obligations of each Subsidiary Borrower accruing or in the process of
accruing to the Lenders or the Agents before the Administrative Agent delivers
to the Guarantor a release of this Guaranty, which is in writing, refers
specifically to this Guaranty, and is signed by a senior vice president of the
Administrative Agent. Nothing shall discharge or satisfy the liability of the
Guarantor hereunder except the full and irrevocable payment and performance of
all of the Guaranteed Obligations and the expiration or termination of all the
Transaction Documents. All payments to be made by the Guarantor hereunder shall
be made without set‑offs or counterclaim, and the Guarantor hereby waives the
assertion of any such set-offs or counterclaims in any proceeding to enforce its
obligations hereunder. All payments to be made by the Guarantor hereunder shall
also be made without deduction or withholding for, or on account of, any present
or future taxes or other similar charges of whatsoever nature, provided that if
the Guarantor is nevertheless required by law to make any deduction or
withholding, the Guarantor shall pay to the Lenders and the Agents such
additional amounts as may be necessary to ensure that the Lenders and the Agents
shall receive a net sum equal to the sum which it would have received had no
such deduction or withholding been made. The Guarantor agrees that, if at any
time all or any part of any payment previously applied by any Lender or Agent to
any of the Guaranteed Obligations must be returned by such Lender or Agent for
any reason, whether by court order, administrative order, or settlement and
whether as a “voidable preference”, “fraudulent conveyance” or otherwise, the
Guarantor remains liable for the full amount returned as if such amount had
never been received by such Lender or Agent, notwithstanding any termination of
this Guaranty or any cancellation of any of the Transaction Documents, and the
Guaranteed Obligations and all obligations of the Guarantor hereunder shall be
reinstated in such case.
Section 6.
Evidence of Guaranteed Obligations.

Each Lender’s and Agent’s books and records showing the Guaranteed Obligations
shall be admissible in any action or proceeding, shall be binding upon the
Guarantor for the purpose of establishing the Guaranteed Obligations due from
any Subsidiary Borrower and shall constitute prima facie proof, absent manifest
error, of the Guaranteed Obligations of each Subsidiary Borrower to such Lender
or Agent, as well as the obligations of the Guarantor to such Lender or Agent.



--------------------------------------------------------------------------------





Section 7.
Subordination, Subrogation, Contribution, Etc.  

The Guarantor agrees that all present and future indebtedness, obligations and
liabilities of each Subsidiary Borrower to the Guarantor shall be fully
subordinate and junior in right and priority of payment to any indebtedness of
each Subsidiary Borrower to the Lenders and the Agents and no Guarantor shall
have any right of subrogation, contribution (including but without limitation
the contribution and subrogation rights granted below), reimbursement or
indemnity whatsoever nor any right of recourse to security for the debts and
obligations of any Subsidiary Borrower unless and until all Guaranteed
Obligations shall have been paid in full, such payment is not subject to any
possibility of revocation or rescission and all Transaction Documents have
expired or been terminated. Subject to the preceding sentence, if the Guarantor
makes a payment in respect of the Guaranteed Obligations it shall be subrogated
to the rights of the payee against each Subsidiary Borrower with respect to such
payment.
Section 8.
Successors and Assigns.

This Guaranty is for the benefit of the Agents and the Lenders and their
respective successors and permitted assigns and in the event of an assignment of
any amounts payable under any Transaction Document, the rights hereunder, to the
extent applicable to the Guaranteed Obligations so assigned, shall be
transferred with such Guaranteed Obligations. This Guaranty shall be binding
upon the Guarantor and its successors and permitted assigns.
Section 9.
Joint and Several Obligations.  

The obligations of the Guarantor hereunder shall be joint and several with any
other future guarantor of the Guaranteed Obligations.
Section 10.
Representations and Warranties.  

The Guarantor hereby represents and warrants to the Lenders and the Agents that:
(a)    The execution, delivery and performance by the Guarantor of this Guaranty
are within its corporate powers and have been duly authorized by all necessary
corporate, stockholder and other action. This Guaranty has been duly executed
and delivered by the Guarantor and constitutes a legal, valid and binding
obligation of the Guarantor, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
(b)    The execution, delivery and performance by the Guarantor of this Guaranty
(i) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (ii) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Guarantor or any of its Subsidiaries or any order of any
Governmental Authority, (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Guarantor or any of
its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by the Guarantor or any of its Subsidiaries, and (iv)
will not result in the creation or imposition of any Lien on any asset of the
Guarantor or any of its Subsidiaries.
(c)    As of the date hereof, each of the following is true and correct for the
Guarantor: (i) the fair saleable value and the fair valuation of the Guarantor’s
property is greater than the total amount of its liabilities (including
contingent liabilities) and greater than the amount that would be required to
pay its probable aggregate liability on its existing debts as they become
absolute and matured, (ii) the Guarantor’s capital is not unreasonably small in
relation to its current and/or contemplated business or other undertaken
transactions, and (iii) the Guarantor does not intend to incur, or believe that
it will incur, debt beyond its ability to pay such debts as they become due.



--------------------------------------------------------------------------------





(d)    The Subsidiary Borrowers and the Guarantor are engaged as an integrated
group in related businesses; that the integrated operation requires financing on
such a basis that credit supplied to the Subsidiary Borrowers and the Guarantor
can be made available from time to time to various Subsidiaries of the
Guarantor, as required for the continued successful operation of the integrated
group as a whole; and that the Guarantor has requested the Lenders to continue
to lend and to make credit available to each Subsidiary Borrower for the purpose
of financing the integrated operations of the Guarantor and its Subsidiaries,
with the Guarantor expecting to derive benefit, directly or indirectly, from the
loans and other credit extended by the Lenders to each Subsidiary Borrower, both
in the Guarantor’s separate capacity and as a member of the integrated group, as
the successful operation and condition of the Guarantor is dependent upon the
continued successful performance of the functions of the integrated group as a
whole. The Guarantor hereby determines and agrees that the execution, delivery
and performance of this Guaranty are necessary and convenient to the conduct,
promotion or attainment of the business of the Guarantor and in furtherance of
the corporate purposes of the Guarantor.
Section 11.
Indemnity.

As a separate, additional and continuing obligation, the Guarantor
unconditionally and irrevocably undertakes and agrees with each Lender and Agent
that, should the Guaranteed Obligations not be recoverable from the Guarantor as
guarantor under this Guaranty for any reason whatsoever (including, without
limitation, by reason of any provision of any of the Guaranteed Obligations or
the Transaction Documents being or becoming void, unenforceable, or otherwise
invalid under any applicable law) then, notwithstanding any knowledge thereof by
any Lender or Agent at any time, the Guarantor as original and independent
obligor, upon demand by the Administrative Agent, will make payment to the
Lenders and the Agents of the Guaranteed Obligations by way of a full indemnity.
Section 12.
Cumulative Rights and Remedies, Etc.  

The obligations of the Guarantor under this Guaranty are continuing obligations
and a new cause of action shall arise in respect of each default hereunder. No
course of dealing on the part of any Lender or Agent, nor any delay or failure
on the part of any Lender or Agent in exercising any right, power or privilege
hereunder, shall operate as a waiver of such right, power, or privilege or
otherwise prejudice the Lenders’ or the Agents’ rights and remedies hereunder;
nor shall any single or partial exercise thereof preclude any further exercise
thereof or the exercise of any other right, power or privilege. No right or
remedy conferred upon or reserved to any Lender or Agent under this Guaranty is
intended to be exclusive of any other right or remedy, and every right and
remedy shall be cumulative and in addition to every other right or remedy given
hereunder or now or hereafter existing under any applicable law. Every right and
remedy given by this Guaranty or by applicable law to the Lenders and the Agents
may be exercised from time to time and as often as may be deemed expedient by
any Lender or Agent.
Section 13.
Severability.

If any one or more provisions of this Guaranty should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected,
impaired, prejudiced or disturbed thereby, and any provision hereunder found
partially unenforceable shall be interpreted to be enforceable to the fullest
extent possible. If at any time all or any portion of the obligation of the
Guarantor under this Guaranty would otherwise be determined by a court of
competent jurisdiction to be invalid, unenforceable or avoidable under Section
548 of the federal Bankruptcy Code or under any fraudulent conveyance or
transfer laws or similar applicable law of any jurisdiction, then
notwithstanding any other provisions of this Guaranty to the contrary such
obligation or portion thereof of the Guarantor under this Guaranty shall be
limited to the greatest of (i) the value of any quantified economic benefits
accruing to the Guarantor as a result of this Guaranty, (ii) an amount equal to
95% of the excess on the date the relevant Guaranteed Obligations were incurred
of the present fair saleable value of the assets of the Guarantor over the
amount of all liabilities of the Guarantor, contingent or otherwise, and (iii)
the maximum amount of which this Guaranty is determined to be enforceable.



--------------------------------------------------------------------------------





Section 14.
Merger; Amendments; Headings.

This Guaranty is intended as a final expression of the subject matter hereof and
is also intended as a complete and exclusive statement of the terms hereof. The
Guarantor’s liability hereunder is independent of and in addition to its
liability under any other guaranty previously or subsequently executed. No
course of dealing, course of performance or trade usage, and no parole evidence
of any nature, shall be used to supplement or modify any terms hereof, nor are
there any conditions to the full effectiveness of this Guaranty. None of the
terms and provisions of this Guaranty may be waived, altered, modified or
amended in any way except by an instrument in writing executed by duly
authorized officers of the Administrative Agent and the Guarantor. The headings
of the various paragraphs hereof are for the convenience of reference only and
shall in no way modify any of the terms hereof.
Section 15.
Choice of Law.

This Guaranty shall be construed in accordance with the internal laws (and not
the law of conflicts) of the State of New York.
Section 16.
Waiver of Jury Trial.

The Guarantor, the Agent and each Lender in accepting this Guaranty, hereby
waives trial by jury in any judicial proceeding involving, directly or
indirectly, any matter (whether sounding in tort, contract or otherwise) in any
way arising out of, related to, or connected with this Guaranty or the
relationship established hereunder.
Section 17.
Submission To Jurisdiction; Waivers.

(a)    The Guarantor hereby irrevocably and unconditionally:
(i)    (x) submits, for itself and its property, to the nonexclusive
jurisdiction of any court of the State of Illinois and any court of the United
States District Court sitting in Illinois, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Guaranty, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Illinois State court or, to the extent permitted by law, in such Federal court,
(y) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and (z) nothing in this Guaranty shall
affect any right that any Agent or Lender may otherwise have to bring any action
or proceeding relating to this Guaranty against the Guarantor or its properties
in the courts of any jurisdiction;
(ii)    waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Guaranty in any court
referred to in paragraph (i) of this Section and waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court;
(iii)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Guarantor at the
address specified in Section 18, or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(iv)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(v)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.



--------------------------------------------------------------------------------





Section 18.
Notices.

All notices, requests and other communications to any party hereunder shall be
given or made by telecopier or other writing and telecopied, or mailed or
delivered to the intended recipient at its address or telecopier number set
forth on the signature pages hereof or such other address or telecopy number as
such party may hereafter specify for such purpose by notice to the
Administrative Agent in accordance with the provisions of Section 9.01 of the
Credit Agreement. Except as otherwise provided in this Guaranty, all such
communications shall be deemed to have been duly given when transmitted by
telecopier, or personally delivered or, in the case of a mailed notice sent by
certified mail return-receipt requested, on the date set forth on the receipt
(provided, that any refusal to accept any such notice shall be deemed to be
notice thereof as of the time of any such refusal), in each case given or
addressed as aforesaid.
Section 19.
Foreign Currency.

This Guaranty arises in the context of an international transaction, and the
specification of payment in foreign currency pursuant to the Transaction
Documents is of the essence. The currency designed in the Transaction Documents
shall be the currency of account and payment under the Transaction Documents and
hereunder. The obligation of the Guarantor shall not be discharged by an amount
paid in any other currency or at another place, whether pursuant to a judgment
or otherwise, to the extent that the amount so paid, on prompt conversion into
the applicable currency and transfer to the Agents or the Lenders, as the case
may be, under normal banking procedure, does not yield the amount of the
applicable currency due under this Guaranty. In the event that any payment,
whether pursuant to a judgment or otherwise, upon conversion and transfer, does
not result in payment of the amount of the applicable currency due under this
Guaranty, the Agents or the Lenders, as the case may be, shall have an
independent cause of action against the Guarantor for the applicable currency
deficiency.
Section 20.
No Investigation.

The Guarantor hereby waives unconditionally any obligation which, in the absence
of such provisions, the Agents or the Lenders might otherwise have to
investigate or to assure that there has been compliance with the law of any
jurisdiction of any Subsidiary Borrower with respect to the Guaranteed
Obligations recognizing that, to save both time and expense, the Guarantor has
requested that the Agents and the Lenders not undertake such investigation. The
Guarantor hereby expressly confirms that the obligations of the Guarantor
hereunder shall remain in full force and effect without regard to compliance or
noncompliance with any such law and irrespective of any investigation or
knowledge of any Agent or Lender of any such law.
Section 21.
Keepwell.

To the extent the Guarantor qualifies as a Qualified ECP Guarantor, the
Guarantor hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds and other support as may be needed from time to time by each
other Borrower to honor all of its obligations under the Loan Documents in
respect of Swap Obligations (provided, however, that the Guarantor, as a
Qualified ECP Guarantor, shall only be liable under this Section for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section, or otherwise under this Guaranty or any other
Loan Document, voidable under any debtor relief laws and not for any greater
amount). Subject to Section 5 of this Guaranty, the obligations of the Qualified
ECP Guarantor under this Section shall remain in full force and effect until all
of the Guaranteed Obligations and all the obligations of the Borrowers shall
have been paid in full and the Commitments terminated. The Qualified ECP
Guarantor intends that this Section constitute, and this Section shall be deemed
to constitute, a “keepwell, support or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.









--------------------------------------------------------------------------------





This Guaranty is executed and effective as of the day and year first above
written.


Herman Miller, Inc.




By:    
Name:    
Title:    









--------------------------------------------------------------------------------





Exhibit F
Mandatory Cost Rate
Mandatory Cost Rate
Section 1.
Definitions.

In this Exhibit F:
“Act” means the Bank of England Act of 1998.
The terms “Eligible Liabilities” and “Special Deposits” have the meanings
ascribed to the them under or pursuant to the Act or by the Bank of England (as
may be appropriate), on the day of the application of the formula set forth in
this Exhibit F.
“Fee Base” has the meaning ascribed to it for the purposes of, and shall be
calculated in accordance with, the Fees Regulations.
“Fees Regulations” means, as appropriate, either: (i) the Banking Supervision
(Fees) Regulations 1998, or (ii) such regulations as from time to time may be in
force, relating to the payment of fees for banking supervision in the United
Kingdom.
“FSA” means the Financial Services Authority.
All other capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Credit Agreement.
Section 2.
Calculation of the Mandatory Cost Rate.

The Mandatory Cost Rate is an incremental per annum addition to the interest
rate charged with respect to each Eurocurrency Loan to compensate the Lenders
for the cost attributable to such Eurocurrency Loan resulting from the
imposition from time to time under or pursuant to the Act and/or by the Bank of
England and/or the FSA (or other United Kingdom governmental authorities or
agencies) of a requirement to place non-interest bearing or Special Deposits
(whether interest bearing or not) with the Bank of England and/or pay fees to
the FSA calculated by reference to the liabilities used to fund the relevant
Eurocurrency Loan.
The “Mandatory Cost Rate” is the rate determined by the Administrative Agent to
be equal to the rate (rounded upward, if necessary, to the next higher 1/100 of
1%) resulting from the application of the following formula:
For Sterling:


AB+C(B-D) + Ex 0.01
100-(A+C)

For other Agreed Currencies:


E x 0.01
300




--------------------------------------------------------------------------------





where on the day of application of the formula,
A
is the percentage of Eligible Liabilities (in excess of any stated minimum)
which the Administrative Agent is from time to time required to maintain as an
interest free cash ratio deposit with the Bank of England.

B
is the Eurocurrency Base Rate applicable to the related Eurocurrency Loan.

C
is the level of interest-bearing Special Deposits, expressed as a percentage of
Eligible Liabilities, which the Administrative Agent is required from time to
time to maintain by the Bank of England (or other United Kingdom governmental
authority or agency).

D
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on Special Deposits.

E
is the rate payable by the Administrative Agent to the FSA pursuant to the Fees
Regulations and expressed in pounds per 1,000,000 Sterling of the Fee Base of
the Administrative Agent.

(A, B, C and D are to be expressed in the formula as numbers and not as
percentages. A negative result obtained from subtracting D from B shall be
counted as zero.)
The Mandatory Cost Rate attributable to a Eurocurrency Loan for any period shall
be calculated at or about 11:00 a.m. (London time) on the first day of such
period for the duration of such period.
The determination of the Mandatory Cost Rate by the Administrative Agent in
relation to any period shall, in the absence of manifest error, be conclusive
and binding on all parties to the Loan Documents.



--------------------------------------------------------------------------------





Exhibit G
Form of Opinion of Subsidiary Borrower’s Counsel
for Domestic Subsidiaries
Opinion of Subsidiary Borrower’s Counsel
For Domestic Subsidiaries
[Effective Date]
Wells Fargo Bank, National Association, as
Administrative Agent, and the Lenders
party to the Credit Agreement referred to below


Ladies and Gentlemen:
I have acted as counsel for [___________], a [___________] (the “Borrowing
Subsidiary”), in connection with the Fourth Amended and Restated Credit
Agreement dated as of September 13, 2016 (the “Credit Agreement”), among the
U.S. Borrower, the Subsidiary Borrowers party thereto, the Lenders party
thereto, Wells Fargo Bank, National Association, as Administrative Agent, and
JPMorgan Chase Bank, N.A., as Syndication Agent, and Wells Fargo Securities, LLC
and JPMorgan Chase Bank, N.A., as Joint Lead Arrangers and Joint Bookrunners.
Terms defined in the Credit Agreement are used herein with the same meanings.
I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion.
Upon the basis of the foregoing, I am of the opinion that:
1.    The Borrowing Subsidiary is duly organized, validly existing and in good
standing under the laws of _______________ [specify the state of incorporation
or organization] (the “Jurisdiction”).
2.    The Borrowing Subsidiary has the power and authority, and the legal right,
to make, deliver and perform its obligations under the Credit Agreement and the
other Loan Documents to which it is a party (collectively, the “Subsidiary Loan
Documents”) and to borrow under the Credit Agreement. The Borrowing Subsidiary
has taken all necessary corporate and other action to authorize the performance
of its obligations under the Subsidiary Loan Documents and to authorize the
execution, delivery and performance of the Subsidiary Loan Documents.
3.    Except for consents, authorizations, approvals, notices and filings
described on the attached Schedule 1, all of which have been obtained, made or
waived and are in full force and effect, no consent or authorization of,
approval by, notice to, filing with or other act by or in respect of, any
Governmental Authority is required in connection with the borrowings by the
Borrowing Subsidiary under the Subsidiary Loan Documents or with the execution,
delivery, performance, validity or enforceability of any of the Subsidiary Loan
Documents.
4.    The Subsidiary Loan Documents have been duly executed and delivered on
behalf of the Borrowing Subsidiary.
5.    The execution and delivery of the Subsidiary Loan Documents by the
Borrowing Subsidiary, the performance of its obligations thereunder, the
consummation of the transactions contemplated thereby, the compliance by the
Subsidiary Borrower with any of the provisions thereof, the borrowings under the
Credit Agreement and the use of proceeds thereof, all as provided therein, will
not violate any requirement of law or regulation applicable to the Borrowing
Subsidiary.



--------------------------------------------------------------------------------





6.    There are no taxes imposed by the Jurisdiction (a) on or by virtue of the
execution, delivery, enforcement or performance of the Subsidiary Loan Documents
or (b) on any payment to be made by the Borrowing Subsidiary pursuant to the
Subsidiary Loan Documents.
7.    To ensure the legality, validity, enforceability or admissibility in
evidence of the Subsidiary Loan Documents, it is not necessary that the
Subsidiary Loan Documents or any other document be filed, registered or recorded
with, or executed or notarized before, any court of other authority of the
Jurisdiction or that any registration charge or stamp or similar tax be paid on
or in respect of the Subsidiary Loan Documents.
8.    The Subsidiary Loan Documents are in proper legal form under the laws of
the Jurisdiction for the enforcement thereof against the Borrowing Subsidiary
under the laws of the Jurisdiction.
9.    In any action or proceeding arising out of or relating to the Subsidiary
Loan Documents in any court in the Jurisdiction, such court would recognize and
give effect to the choice of law provisions in the Subsidiary Loan Documents
wherein the parties thereto agree that the Subsidiary Loan Documents shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of New York.
10.    It is not necessary under the laws of the Jurisdiction (a) in order to
enable the Agents and the Lenders or any of them to enforce their respective
rights of the Subsidiary Loan Documents or (b) by reason of the execution of the
Subsidiary Loan Documents to which the Borrowing Subsidiary is a party or the
performance of the Subsidiary Loan Documents that any of them should be
licensed, qualified or entitled to carry on business in the Jurisdiction.
11.    Neither the Agent nor any of the Lenders will be deemed to be resident,
domiciled, carrying on business or subject to taxation in the Jurisdiction
merely by reason of the execution of the Subsidiary Loan Documents or the
performance or enforcement of any thereof. The performance by the Agent and the
Lenders or any of them of any action required or permitted under the Subsidiary
Loan Documents will not violate any law or regulation, or be contrary to the
public policy, of the Jurisdiction.
12.    If any judgment of a competent court outside the Jurisdiction were
rendered against the Borrowing Subsidiary in connection with any action arising
out of or relating to the Subsidiary Loan Documents, such judgment would be
recognized and could be sued upon in the courts of the Jurisdiction, and such
courts could grant a judgment which would be enforceable against the Borrowing
Subsidiary in the Jurisdiction without any retrial unless it is shown that (a)
the foreign court did not have jurisdiction in accordance with its
jurisdictional rules, (b) the party against whom the judgment of such foreign
court was obtained had no notice of the proceedings or (c) the judgment of such
foreign court was obtained through collusion or fraud or was based upon clear
mistake of fact or law.
The law covered by the opinions expressed herein is limited to the federal law
of the United States and the law of the State of Michigan. As you know, I am not
licensed to practice law in the State of New York or the Jurisdiction and, for
purposes of my opinion herein regarding the enforceability of the Subsidiary
Loan Documents, I have assumed that the substantive laws of the State of New
York and the Jurisdiction are the same as the substantive laws of the State of
Michigan. This opinion is rendered solely to you in connection with the above
matter. This opinion may not be relied upon by you for any other purpose or
relied upon by any other Person (other than your successors and assigns as
Lenders and Persons that acquire participations in your Loans) without my prior
written consent.


Very truly yours,







--------------------------------------------------------------------------------





Schedule 1







